ICJ_084_EastTimor_PRT_AUS_1995-06-30_JUD_01_PO_05_FR.txt. OPINION DISSIDENTE DE M. WEERAMANTRY
[Traduction]

TABLE DES MATIÈRES

INTRODUCTION

Le lien entre la compétence et le fond
Historique

Le traité relatif au «Timor Gap»
Plan de l’opinion

PARTIE A. LA SITUATION DES ETATS TIERS
1. La question de la compétence

i) Les théses des Parties
ii) Les faits de l’espèce
iii) Les faits de l’espèce rendent-ils nécessaire d’examiner le com-
portement d’un Etat tiers?
iv) La Cour aurait-elle à réexaminer des questions ayant fait
l’objet de résolutions de Organisation des Nations Unies?

2. Le principe de Or monétaire

i) L’objet

ii) Les Parties

iii) Le raisonnement

iv) Distinction entre les demandes de l'Italie et du Royaume-Uni
v) La règle de la tierce partie et l’obligation des juges de statuer
vi) Le critère du caractère raisonnable

vii) Jurisprudence antérieure

a) Avis consultatifs
b) Affaires contentieuses

viii) Jurisprudence postérieure
3. Autres facteurs pertinents

i) Garanties des tierces parties
ii) Le principe de la responsabilité individuelle des Etats
iii) Droits erga omnes
iv) Le caractére de plus en plus multilatéral des obligations inter-
nationales modernes
v) La distinction entre un traité et les actes unilatéraux dont il
résulte
vi) L’action est-elle mal dirigée?
vii) Historique de la question
vill) Conclusion

139

Pages
142
143
144

147
149

150
150
150
150
153

154
156

156
156
156
157
158
161
163

163
164

167
169

169
170
172

173
173
174

176
178

53
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY)

PARTIE B. LA QUALITÉ POUR AGIR DU PORTUGAL

i) Les positions respectives des Parties

ii) L'économie des dispositions de la Charte des Nations Unies rela-
tives aux territoires dépendants

iti) Les Nations Unies peuvent-elles se substituer à une puissance
administrante évincée?

iv) Le droit de représentation

v) Les résolutions qui reconnaissent au Portugal la qualité de puis-
sance administrante

vi) La valeur juridique des résolutions

1. Les résolutions de l’Assemblée générale
2. Résolutions du Conseil de sécurité

vii) Le Portugal avait-il besoin d’une autorisation préalable de l’Orga-
nisation des Nations Unies pour introduire la présente instance?
viti) Les résolutions sont-elles affectées par l’amenuisement du sou-
tien dont elles ont bénéficié à l'Organisation des Nations Unies?
ix) Les résolutions sont-elles tombées en désuétude?
x) Les résolutions ont-elles été rendues caduques par les événements
ultérieurs ?
xi) Les antécédents coloniaux du Portugal sont-ils pertinents?

PARTIE C. LES DROITS DU TIMOR ORIENTAL

i) Le peuple du Timor oriental a indubitablement le droit à dispo-
ser de lui-méme
ii) Le principe de l’autodétermination
iti) Le principe de la souveraineté permanente sur les ressources
naturelles
iv) Pertinence des résolutions de l’Organisation des Nations Unies
relatives à l’autodétermination
v) La position de l'Australie à l’égard de l’autodétermination
vi) La contradiction entre la reconnaissance de la souveraineté indo-
nésienne sur le Timor oriental et la reconnaissance du Timor
oriental en tant que territoire non autonome
vil) Le prétendu conflit entre les droits du peuple du Timor oriental
et les droits du peuple australien

PARTIE D. LES OBLIGATIONS DE L’AUSTRALIE

A. Obligations en droit international général

i) Obligations découlant des sources générales du droit interna-
tional
ii) Les obligations expressément souscrites aux termes de traités

B. Obligations qui découlent des résolutions de l'Organisation des
Nations Unies
C. Quelques perspectives juridiques

i) La corrélation entre droits et obligations
ii) L’obligation se limite-t-elle à lexécution d’instructions et
d’interdictions spécifiques ?
iii) Obligations découlant de l’opposabilité erga omnes

140

178
178

179

181
181

182
185

185
188

188

189
190

191
191

193

193
193

197
199
200
201
202
204
205

205
205

205
208

208

209
213

54
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY)

PARTIE E. LES EXCEPTIONS SOULEVEES PAR L’AUSTRALIE DU CHEF DE
L’OPPORTUNITE JUDICIAIRE

1) Absence de différend justiciable

ii) Utilisation des procédures de la Cour à mauvais escient

iil) L’arrét serait sans objet légitime

iv) L’arrét demandé n’aurait aucun effet utile car il ne favoriserait
pas les intérêts du Timor oriental :

v) La Cour ne devrait pas rendre un arrét dont elle n’a ni le pouvoir
ni la capacité d’assurer l’exécution

vi) La Cour est-elle l’instance appropriée?

CONCLUSION

141

216

217
217
217

218

219
219

220

55
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 142
INTRODUCTION

Je souscris 4 la premiére partie de la décision de la Cour, qui rejette
l’exception soulevée par l’Australie selon laquelle il n’existe aucun diffé-
rend véritable entre elle et le Portugal. A mon avis, un tel différend existe
effectivement et j’appuie l’arrêt de la Cour sur ce point.

Je souscris également aux observations de la Cour concernant le droit
du peuple du Timor oriental 4 disposer de lui-méme, son droit a la sou-
veraineté permanente sur ses ressources naturelles et le caractére erga
omnes de ces droits. J’appuie entièrement et sans réserve la Cour
lorsqu’elle insiste sur le fait que le droit à l’autodétermination est «un des
principes essentiels du droit international contemporain» (paragraphe 29
de l’arrêt).

Cependant, je regrette de parvenir, pour ce qui est de la deuxième par-
tie de l’arrêt, à des conclusions différentes de celles de la grande majorité
de mes collègues, qui ont estimé que la Cour ne peut statuer sur la
demande du Portugal en l’absence de l’Indonésie. Respectueux de leur
opinion et conscient de l’importance de la question, je me sens obligé
d’expliquer dans le détail les motifs pour lesquels je conclus que l’absence
de l’Indonésie ne fait pas obstacle à ce que la Cour examine la demande
du Portugal.

Le principe qui est en jeu ici n’est pas simplement essentiel à l’instance:;
il est important aussi pour la jurisprudence de la Cour, étant donné les
conséquences qu’il a sur l’étendue de la compétence de celle-ci à l’égard
des différends très variés concernant aussi des tiers dont elle est de plus en
plus fréquemment saisie dans un monde plus étroitement interdépendant.

Si la Cour avait tranché différemment la question préliminaire de sa
compétence, elle aurait été amenée à examiner dans son arrêt de nom-
breuses autres questions d’une grande importance. Du fait de sa décision
préliminaire, la Cour s’arrête pour ainsi dire «au seuil de l'affaire» !. Par
conséquent, elle n’aborde pas de sujet aussi fécond que celui des obliga-
tions découlant pour l’Australie du droit à l’autodétermination ou du
droit à la souveraineté permanente sur ses ressources naturelles du peuple
du Timor oriental. La Cour n’étudie pas les conséquences du traité relatif
au «Timor Gap» sur les droits de ce peuple. Elle n’examine pas la qualité
du Portugal pour intenter la présente action au nom du peuple du Timor
oriental.

L’exception préliminaire soulevée à l’encontre de la qualité pour agir
du Portugal amène à s’interroger sur l’efficacité du système de protection
mis au point par la Charte des Nations Unies pour sauvegarder les inté-
rêts des territoires non autonomes qui ne sont pas encore en mesure de le
faire eux-mêmes.

L’affirmation de l’ Australie selon laquelle elle n’a contrevenu à aucune

! Comme l’a dit M. Jessup au début de son opinion dissidente dans les affaires du Sud-
Ouest africain, deuxième phase, arrêt, C.I.J. Recueil 1966, p. 325.

56
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 143

obligation internationale rend nécessaire un examen des obligations décou-
lant implicitement pour les Etats du principe d’autodétermination, qui
constitue le fondement même de l’existence, en tant que nations, de la
majorité des Etats Membres de l’Organisation des Nations Unies. Cette
affirmation souléve également la question juridique importante de la nature
des obligations internationales qui correspondent a des droits opposables
erga omnes. Ces obligations se limitent-elles au simple respect de direc-
tives et interdictions déterminées, ou s’inscrivent-elles dans la perspective
d’un principe supérieur, qui transcende ces directives et interdictions?

En raison des exceptions à la compétence qui ont été soulevées par
l'Australie, il convient d’examiner aussi le statut et les effets juridiques
des résolutions de l’Assemblée générale et du Conseil de sécurité. De plus,
l'Australie a mis l’accent, dans ses conclusions, sur plusieurs questions
relatives à l’opportunité judiciaire.

Le lien entre la compétence et le fond

Il est de mon devoir de juge d'examiner ces questions puisqu'elles ont
été plaidées d’une manière exhaustive par les deux Parties, qu’elles revé-
tent toutes une très grande importance et que mon analyse dépasse le
seuil de la compétence pour aborder le fond!. Quoi qu’il en soit, le point
de vue que j’adopte en ce qui concerne l’exception à la compétence que la
Cour a accueillie m’oblige à examiner toutes ces questions, quelle que soit
leur pertinence quant au fond de l’affaire. En effet, dans la présente
instance, les exceptions préliminaires et le fond sont si étroitement liés
qu'ils ne peuvent être considérés séparément.

Lors d’une réunion tenue le 1% juin 1992 à la demande du Président, en
application de l’article 31 du Règlement de la Cour, les Parties sont
convenues que les questions soulevées par l’Australie concernant la com-
pétence et la recevabilité étaient inextricablement liées au fond et qu’elles
devaient être tranchées dans le cadre de l’examen au fond. Il a donc été
procédé à un examen exhaustif à la fois sur les questions préliminaires et
sur le fond.

Cette décision était conforme à la position que l’Australie a prise dans
son contre-mémoire, et selon laquelle:

«ces obstacles qui empêchent la Cour de connaître de la demande
sont, en l’espèce, inextricablement mêlés au fond, de sorte qu’il serait
difficile de les traiter séparément et d'établir qu’ils ont un caractère
exclusivement préliminaire» (contre-mémoire, par. 20).

Par conséquent, on ne trouve pas dans la présente instance la division
tranchée que l’on constate fréquemment dans les affaires dont la Cour est

1 Voir la déclaration de M. Jessup dans les affaires précitées du Sud-Ouest africain:
«Comme je suis arrivé à la conclusion que la Cour est compétente … je pense qu’il est de
mon devoir de juge d’examiner les problèmes juridiques soulevés par la présente affaire. »
(C.LJ. Recueil 1966, p. 325.)

57
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 144

saisie, comme par exemple les affaires du Sud-Ouest africain, entre les
questions relevant de la compétence et la recevabilité, d’une part, et les
questions relevant du fond, d’autre part.

Historique

Un bref rappel des faits permettra de replacer dans leur contexte his-
torique les points d’ordre juridique analysés par la suite.

La longue occupation coloniale du Timor oriental par le Portugal, qui
avait débuté au XVI° siècle, a pris fin plus de quatre cents ans plus tard,
en 1975, lorsque l’administration portugaise s’est retirée du Territoire.
Dans un premier temps, l’administration portugaise a quitté l’île de
Timor pour se retirer le 27 août 1975 sur l’île d’Atauro, qui fait également
partie du Territoire. Le 28 novembre 1975, c’est-à-dire trois mois après
Pévacuation de l’île de Timor par le Portugal, le FRETILIN (Frente
Revolucionäria de Timor-Leste Independente), un groupe qui revendi-
quait l’indépendance pour le Territoire, a proclamé cette indépendance.
Quelques jours plus tard, le 7 décembre 1975, les forces militaires indo-
nésiennes entraient au Timor oriental. Le lendemain, l’administration
portugaise quittait Atauro.

L’Indonésie contrôle le Territoire depuis l’entrée de ses forces mili-
taires. Le 17 juillet 1976, elle a adopté une loi qui incorporait le Timor
oriental dans son territoire national, en affirmant que le peuple du Timor
oriental lui aurait demandé le 31 mai 1976 d’accepter que le Timor orien-
tal fasse partie intégrante du territoire indonésien. Cependant, cette incor-
poration n’a encore été ni acceptée ni reconnue par l'Organisation des
Nations Unies, laquelle, selon les termes mémes du Secrétaire général, est
à la recherche «d’une solution globale et acceptable sur le plan internatio-
nal de la question du Timor oriental» !. Cette question, qui n’a toujours
pas reçu la solution internationalement acceptable que recherche le Secré-
taire général, est régulièrement abordée dans les rapports de celui-ci. L’As-
semblée générale l’inscrit également chaque année à son ordre du jour.

Plusieurs résolutions du Conseil de sécurité et de l’Assemblée générale
font état des circonstances du retrait portugais et de l’occupation indo-
nésienne. Il suffit pour l’instant de se référer à deux résolutions du
Conseil de sécurité, les résolutions 384, du 22 décembre 1975, et 389, du
22 avril 1976.

Dans la première de ces résolutions, le Conseil de sécurité note tout
d’abord que l’Assemblée générale, dans sa résolution 3485 (XXX) du 12 dé-
cembre 1975, a demandé au Comité des Vingt-Quatre (le comité spécial
chargé d'étudier la situation en ce qui concerne l’application de la décla-
ration sur l’octroi de l’indépendance aux pays et aux peuples coloniaux)
d’envoyer une mission d’enquête au Timor oriental, puis exprime sa pro-

! Rapport intérimaire du 11 septembre 1992, doc. A/47/435, par. 1 (voir réplique,
vol. IT, annexe I.8). Voir, dans le même sens, le rapport du Secrétaire général sur l’activité
de l'Organisation, 2 septembre 1994, doc. A/49/1, par. 505.

58
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 145

fonde préoccupation face a la détérioration de la situation dans ce terri-
toire. Le Conseil de sécurité se dit également profondément préoccupé
par les pertes en vies humaines au Timor oriental et déplore l'intervention
des forces armées indonésiennes sur ce territoire. Enfin, il regrette que le
Gouvernement portugais ne se soit pas pleinement acquitté des respon-
sabilités qui lui incombent en tant que puissance administrante du Terri-
toire aux termes du chapitre XI de la Charte.
En conséquence, le Conseil de sécurité:

«1. Demande à tous les Etats de respecter l’intégrité territoriale
du Timor oriental ainsi que le droit inaliénable de son peuple à
lPautodétermination, conformément à la résolution 1514 (XV) de
PAssemblée générale;

2. Demande au Gouvernement indonésien de retirer sans délai
toutes ses forces du Territoire;

3. Demande au Gouvernement portugais, en tant que puissance
administrante, de coopérer pleinement avec l’Organisation des
Nations Unies afin de permettre au peuple du Timor oriental d’exer-
cer librement son droit à l’autodétermination;

4. Prie instamment tous les Etats et toutes les autres parties inté-
ressées de coopérer pleinement avec l'Organisation des Nations Unies
dans ses efforts pour apporter une solution pacifique à la situation
existante et faciliter la décolonisation du Territoire.»

Dans la seconde résolution, le Conseil réaffirme de nouveau:

«le droit inaliénable du peuple du Timor oriental à l’autodétermina-
tion et à l'indépendance conformément aux principes de la Charte
des Nations Unies et à la déclaration sur l’octroi de l’indépendance
aux pays et aux peuples coloniaux, contenue dans la résolution 1514
(XV) de l’Assemblée générale en date du 14 décembre 1960»;

et demande à tous les Etats:

«de respecter l'intégrité territoriale du Timor oriental ainsi que le
droit inaliénable de son peuple à l’autodétermination, conformément
à la résolution 1514 (XV) de l’Assemblée générale».

Le Conseil demande également au Gouvernement indonésien de «retirer
sans plus tarder toutes ses forces du Territoire».

L’Australie a été entendue avant l’adoption de chacune de ces résolu-
tions par le Conseil de sécurité.

Six jours avant l’adoption de la première résolution, lors de la 1865°
séance du Conseil de sécurité tenue le 16 décembre 1975, le représentant
de l’Australie, invité par le président à prendre la parole, a déclaré ce qui
suit:

«L’exigence immédiate nous semble être un cessez-le-feu pour
épargner à la population de Timor une nouvelle effusion de sang et
pour créer un climat dans lequel pourra reprendre un programme
constructif de décolonisation» (Nations Unies, Documents officiels

59
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 146

du Conseil de sécurité, trentième année, 1865° séance, 16 décembre
1975, par. 99; voir mémoire, vol. II, annexe II.24),

et il a conclu:

«je voudrais souligner à nouveau, comme la fait l’Assemblée géné-
rale, du reste, dans sa résolution 3485 (XXX), que l’objectif et le but
des Nations Unies, à la base de toute action que le Conseil pourrait
arrêter, consistent à permettre à la population du Territoire d’exer-
cer librement son droit à l’autodétermination. La question qui se
pose maintenant avant tout, c’est la création des conditions dans les-
quelles les Timorais pourront eux-mêmes exercer leur libre choix.»
({bid., par. 106; voir mémoire, ibid.)

Huit jours avant l’adoption de la seconde résolution, c’est-à-dire lors
de la 1909° séance du Conseil de sécurité tenue le 14 avril 1976, le repré-
sentant de l’Australie, de nouveau invité par le président à prendre la
parole, a déclaré ce qui suit:

«Dans ma dernière déclaration devant le Conseil sur la question
du Timor oriental [1865° séance], j’ai souligné que le Gouvernement
et le peuple australiens se rendaient parfaitement compte qu’un
règlement stable de la situation au Timor oriental ne pouvait reposer
que sur le libre choix du peuple intéressé. Telle est toujours la poli-
tique du Gouvernement australien, à savoir que le peuple du Terri-
toire doit exercer librement et effectivement son droit à l’autodéter-
mination et que, si l’on veut que cette décision ait quelque validité, il
faut qu’elle soit prise avec la pleine conscience des diverses options
offertes. Mon gouvernement n’a toutefois pas la prétention de pré-
senter une formule ou des modalités précises permettant l’autodéter-
mination. Nous préférerions nous en remettre aux vœux du peuple
timorais lui-même quant à la meilleure façon dont il peut vérita-
blement exercer son droit à l’autodétermination.» (Nations Unies,
Documents officiels du Conseil de sécurité, trente et unième année,
1909° séance, 14 avril 1976, par. 38; voir mémoire, vol. IT, annexe 11.25.)

Il n’est pas nécessaire à ce stade de rappeler les libellés des huit réso-
lutions de l’Assemblée générale qui ont toutes souligné l’importance du
droit du peuple du Timor oriental à l’autodétermination et présumé que
ce droit restait à exercer. Elles seront mentionnées plus loin, le moment
venu.

En l'instance, le Portugal, prétendant qu’il demeure la Puissance admi-
nistrante du Timor oriental, demande à l’Australie réparation en raison
du traité qu’elle a conclu le 11 décembre 1989 avec l’Indonésie sur les res-
sources situées entre les côtes du Timor oriental et celles de l’Australie.
Au cours de l'instance, ce traité a été dénommé «le traité relatif au
«Timor Gap», du fait que l'Australie et l'Indonésie ont laissé en dehors
de la délimitation de leurs secteurs respectifs du plateau continental la
partie située entre la côte méridionale du Timor oriental et la côte sep-
tentrionale de PAustralie. La partie du plateau continental qui demeure

60
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 147

ainsi non délimitée est dénommée le «Timor Gap» (mémoire, vol. I,
par. 2.01).

Il convient d’ajouter que la compétence de la Cour se fonde sur la
déclaration d’acceptation de la juridiction de la Cour faite par l’Australie
en application du paragraphe 2 de l’article 36 du Statut. L’Indonésie n’a
pas déposé de déclaration au titre de cette disposition.

Il faut également dire un mot du passé colonial du Portugal, dont la
pertinence juridique sera examinée plus en détail dans une autre partie de
la présente opinion. D’après l’Australie, ce passé laisse beaucoup à dési-
rer. En effet, le Portugal avait résolument rejeté le principe de l’autodé-
termination pour ses colonies. Cependant, a la suite du changement de
régime survenu le 25 avril 1974, le Gouvernement portugais a réaffirmé
ses obligations en application du chapitre XI de la Charte et, le 24 juillet
1974, le Conseil d’Etat du Portugal a approuvé une loi constitutionnelle
abrogeant l’ancienne définition du territoire de la République portugaise
et reconnaissant le droit à l’autodétermination, y compris l’indépendance,
des territoires sous administration portugaise (mémoire, vol. II,
annexe II.6).

Le traité relatif au « Timor Gap»

Le Portugal prétend que ce traité conclu le 11 décembre 1989 entre
l'Australie et l'Indonésie porte atteinte aux droits du peuple du Timor
oriental. Il est intitulé «Traité entre l'Australie et la République de
l’Indonésie relatif à la zone de coopération établie dans un secteur situé
entre la province indonésienne du Timor oriental et l’Australie septen-
trionale» (requête, annexe 2, texte de l’accord du 11 décembre 1989). Son
préambule énonce le souhait des parties

«de permettre l’exploration et l’exploitation des ressources pétro-
lières dans le secteur du plateau continental situé entre la province
indonésienne du Timor oriental et l’Australie septentrionale et devant
encore faire l’objet d’une délimitation permanente entre les Etats
contractants».

Selon le Portugal, ces ressources pétrolières ont été estimées à un volume
de 500 millions 4 5 milliards de barils'. Mais quel qu’en soit le volume
exact, on peut présumer sans crainte qu’elles ont une valeur considérable.

Le traité a mis sur pied un régime conjoint australo-indonésien pour
Pexploitation des ressources pétrolières du plateau continental situé entre
l'Australie et le Timor oriental. Le traité exprime le souhait des parties
que «exploration et l’exploitation de ces ressources commencent sans .
retard» et prévoit le partage entre les deux gouvernements des ressources

! Mémoire, vol. I, par. 2.02, citant Australian Yearbook of International Law, 1981-
1983, vol. 10, p. 135. Selon une source citée dans le mémoire portugais, certaines estima-
tions «arrivent jusqu'à 7 milliards de barils, plus un million de barils de distillats » (Petro-
leum Gazette, n° 3, 1988, p. 18).

61
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 148

d’une zone de coopération constituée de trois aires, A, B et C, et située
entre la «province indonésienne du Timor oriental» et l’Australie septen-
trionale, selon les modalités suivantes:

«a) dans l’aire A, les Etats contractants exercent la direction
conjointe de Fexploration et de l’exploitation des ressources
pétrolières, en vue de parvenir à une utilisation commerciale
optimale desdites ressources et au partage équitable entre les
deux Etats contractants des profits de l’exploitation des res-
sources pétrolières, conformément aux dispositions du présent
traité;

b) dans l'aire B, l’ Australie adresse certaines notifications à la
République d’Indonésie et partage avec elle les recettes fiscales
perçues, au titre de l'impôt locatif sur les ressources pétrolières,
sur la production pétrolière en vertu de l’article 4 du présent
traité;

c) dans l’aire C, la République d’Indonésie adresse certaines noti-
fications à l'Australie et partage avec elle les recettes fiscales
perçues au titre de l’impôt sur le revenu des entrepreneurs sur
la production pétrolière sur la base de l’article 4 du présent
traité» (requête, annexe 2, texte de l’accord du 11 décembre
1989, art. 2).

Selon son article 33, le traité sera en vigueur pendant une période ini-
tiale de quarante ans 4 compter de la date de son entrée en application.
Sauf accord contraire des Etats contractants, 4 Pexpiration de la période
initiale de quarante ans, il demeure en vigueur pour des périodes succes-
sives de vingt ans, 4 moins qu’avant la fin d’une période, y compris le
terme initial de quarante ans, les deux Etats contractants ne concluent un
accord de délimitation permanente du plateau continental dans le secteur
couvert par la zone de coopération.

Le préambule du traité fait mention d’arrangements provisoires ayant
pour effet de «ne pas compromettre ni entraver la conclusion d’un accord
définitif sur la délimitation du plateau continental».

Pour donner effet au traité, le Parlement australien a adopté la loi de
1990 sur les pétroles (zone de coopération Australie-Indonésie) (loi n° 36
de 1990). L’article 3 de cette loi indique qu’elle vise à permettre à l’Aus-
tralie de s’acquitter des obligations que le traité met 4 sa charge. Selon
Particle 8:

«Nul ne peut entreprendre des opérations pétrolières dans l’aire A
de la zone de coopération, si ce n’est dans le cadre d’un contrat de
partage de la production et conformément à un tel contrat, et avec
lapprobation de l’autorité conjointe» (requête, annexe 2),

constituée en application de l’article 7 du traité.

Les mesures de législation interne prises par l’Australie pour mettre en
œuvre le traité font partie des actes qui, selon le Portugal, contreviennent
aux droits du peuple du Timor oriental, aux pouvoirs du Portugal en sa

62
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 149

qualité de puissance administrante, aux résolutions pertinentes du Conseil
de sécurité et à l’obligation qu’ont les Etats Membres de coopérer de
bonne fot avec l’Organisation des Nations Unies.

Plan de Vopinion

La partie A de la présente opinion consiste en une analyse de la régle
de la tierce partie et porte une attention particulière à ce qui a été
dénommé le principe de l’Or monétaire pris à Rome en 1943, que l’Aus-
tralie a invoqué a l’appui de son exception préliminaire à la compétence
de la Cour. C’est sur ce principe que se fonde la Cour pour débouter le
Portugal. L’analyse visera à vérifier si les agissements de l’Australie
peuvent, en soi, être considérés comme des violations par celle-ci des
obligations internationales qui lui incombent indépendamment des obli-
gations et des agissements de l’Indonésie. Si tel est le cas, il existe contre
l'Australie un motif d’action autonome, sans qu’il soit nécessaire de
statuer sur les obligations juridiques et le comportement de l’Indo-
nésie.

La partie B traite de l’exception préliminaire relative à la qualité du
Portugal pour introduire la présente instance. Les questions qui se posent
à ce titre sont notamment celle du système de protection des territoires
non autonomes mis au point par la Charte des Nations Unies, celle de
l'effet juridique des résolutions pertinentes de l'Organisation des Nations
Unies et celle de savoir si le Portugal devait obtenir l’autorisation préa-
lable de l’Organisation pour déposer sa requête.

L'établissement de la compétence dépend de la preuve d’un grief contre
l'Australie qui serait fondé sur les obligations dont celle-ci est seule débi-
trice en droit international et sur les agissements imputables à celle-ci
individuellement, sans aucun égard à l’Indonésie. Il s’agira donc, dans la
présente opinion, d'examiner les droits du Timor oriental en droit inter-
national ainsi que les obligations internationales de l’Australie corréla-
tives à ces droits.

La partie C porte donc sur les droits du peuple du Timor oriental à
Pautodétermination et à la souveraineté permanente sur ses ressources
naturelles, principes sur lesquels le Portugal se fonde au principal. Si l’on
présume que ces principes s’appliquent au Timor oriental, la question
essentielle à trancher est de savoir si l'Etat défendeur s’y est conformé.

La partie D analyse les obligations internationales de l’Australie. Elle
expose d’une manière détaillée la nature juridique des obligations géné-
rales qui incombent à tous les Etats en application du principe d’autodé-
termination, ainsi que les obligations juridiques particulières dont l’Aus-
tralie doit s'acquitter à l’égard du Timor oriental. Elle étudie ensuite la
question de savoir si Australie a manqué à ses obligations juridiques
internationales en concluant le traité relatif au «Timor Gap».

La partie E porte sur les questions d’opportunité judiciaire, que l’Aus-
tralie présente sous plusieurs angles. La présente opinion n’aborde pas la

63
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 150

conclusion de l’Australie selon laquelle il n’existe pas de différend justi-
ciable, conclusion dont la Cour traite dans son arrét. Cependant, nous
examinerons sommairement dans cette partie quelques-uns des autres
moyens de l’Australie, selon lesquels notamment la présente instance
constituerait un abus de la procédure de la Cour, aurait un objet illégi-
time, ou n’aurait pas été introduite devant l’instance appropriée.

La présente opinion n’aborde aucune question en dehors des excep-
tions préliminaires soulevées par l'Australie. Elle n’aborde pas non plus
les agissements ou le comportement de l’Indonésie, hormis les circons-
tances relatives à l’intervention armée de celle-ci, que la Cour a abordées
également au paragraphe 14 de son arrêt.

PARTIE A. LA SITUATION DES ÉTATS TIERS

1. La question de la compétence

i) Les thèses des Parties

En cherchant à obtenir de l’Australie réparation en raison de la conclu-
sion de ce traité, le Portugal s’aventure-t-il sur un terrain judiciaire où
l’on ne saurait s'engager en l’absence de l’Indonésie? S’agit-il en fait d’un
différend entre le Portugal et l’Indonésie sous couvert d’un différend avec
un autre Etat qui n’est pas le véritable défendeur? Dans laffirmative, les
conclusions de l’Australie doivent être accueillies et la requête du Portu-
gal doit être rejetée.

L’Australie invoque l'affaire de Or monétaire pris à Rome en 1943
(C.LJ. Recueil 1954, p. 19) comme l’un des fondements de sa conclusion
selon laquelle la Cour est incompétente pour connaître de la requête du
Portugal. Elle prétend que la Cour ne saurait rendre une décision contre
elle sans avoir au préalable décidé que l’Indonésie occupe illégalement le
Timor oriental. En l’absence de l’Indonésie à l'instance, le principe de
l'affaire de l’Or monétaire, selon lequel la Cour ne pouvait se prononcer,
en l’absence de |’Albanie, sur les prétentions de l’Itahe et du Royaume-
Uni à recevoir une certaine quantité d’or albanais, fait selon elle obstacle
à la compétence de la Cour à Pégard de la requête du Portugal.

En revanche, le Portugal prétend que sa demande n’est pas dirigée
contre l’Indonésie, mais contre l’Australie, que l’acte illicite qu’il allègue
n’a pas pour auteur l’Indonésie mais l’Australie, et que sa thèse repose
entièrement sur des arguments tirés des obligations internationales et des
agissements unilatéraux de la seule Australie. Selon lui, ’Indonésie pour-
rait bien être affectée par l’arrét, mais c’est le comportement de l’Austra-
lie, et non celui de l’Indonésie, qui forme l’objet même de l’instance.

ii) Les faits de l'espèce

La compétence n’est pas une question relevant exclusivement du droit
mais une question de droit et de fait.

64
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 151

Comme il est dit dans un ouvrage bien connu sur la compétence de la

Cour pour déterminer sa propre compétence:

«La compétence de la Cour internationale pour déterminer sa
propre compétence revêt donc deux aspects: l’interprétation des
actes attributifs de compétence, d’une part, et Pinterprétation (et la
qualification) des faits constitutifs du différend, d’autre part. En fait,
la compétence de la Cour ne peut découler que de l'interaction des
éléments qui font partie de ce processus.» !

Pour mieux situer la discussion qui va suivre, il convient d'évoquer brié-
vement quelques faits essentiels.

Les faits que l’Australie a reconnus, qui ressortent manifestement des

pièces ou qui sont suffisamment notoires pour que la Cour en prenne
acte, sont les suivants:

a)

b)

le peuple du Timor oriental a le droit de disposer de lui-même, et
l'Australie est tenue de reconnaître ce droit (voir la partie C, ci-
après);

le peuple du Timor oriental a le droit à la souveraineté permanente
sur les ressources naturelles du Territoire, et l’Australie est tenue de
reconnaitre ce droit (ce point est discuté de facon plus approfondie
dans la partie C, ci-aprés);

ces ressources comprennent une fraction des ressources maritimes de
la région du «Timor Gap», c’est-à-dire de la zone maritime située
entre les côtes se faisant face du Timor oriental et de Australie, que
le peuple du Timor oriental partage avec l’Australie;

d) en droit, ces ressources continuent d’appartenir au Timor oriental

tant que celui-ci demeure un territoire non autonome;

l'Australie a reconnu tout au long de l’instance que le Timor oriental
demeure un territoire non autonome’;

l'Organisation des Nations Unies considère toujours le Timor orien-
tal comme un territoire non autonome;

cette région est très riche en pétrole et en gaz naturel. Quel qu’en soit
le volume, ces ressources constituent selon toute vraisemblance la
principale richesse du peuple du Timor oriental, qui ne lui écherra
que lorsqu'il aura exercé son droit à disposer de lui-même;

!'Ibrahim F. I. Shihata, The Power of the International Court to Determine Its Own
Jurisdiction, 1965, p. 299.
2 Lors de l’audience du 16 février 1995, l'agent de l’Australie a déclaré:

«L'Australie reconnaît que le peuple du Timor oriental a le droit de disposer de
lui-méme selon le chapitre XI de la Charte des Nations Unies. Le Timor oriental reste
un territoire non autonome sous le régime du chapitre XI. L’Australie a reconnu cet
état de choses bien avant que le Portugal ne le fasse en 1974. Elle a réaffirmé sa posi-
tion tant avant qu’aprés avoir reconnu la souveraineté de l’Indonésie. Elle le réaf-
firme maintenant.» (CR 95/14, p. 13.)

65
h)

i)

j)
k)

Î)

TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 152

le Portugal, l’ancienne autorité coloniale, a quitté le Territoire mais
est toujours considéré comme la puissance administrante par l’Orga-
nisation des Nations Unies;

l'Organisation des Nations Unies n’a reconnu à aucune autre puis-
sance l’autorité sur le Territoire;

le 7 décembre 1975, des forces armées indonésiennes sont entrées
sur le Territoire, que l’Indonésie contrôle totalement à l’heure actuelle;
à ce jour, l'Organisation des Nations Unies n’a pas reconnu l'Indonésie
comme ayant l’autorité sur le territoire et elle continue de rechercher
«une solution globale et acceptable sur le plan international de la
question du Timor oriental» (réplique, vol. II, annexe L.8, par. 1);

l’Australie a conclu avec l'Indonésie un traité qui partage entre ces
deux pays les ressources de la région du «Timor Gap»;

m) dans ce traité, l'Australie reconnaît expressément que le Timor orien-

n)

tal est «la province indonésienne du Timor oriental»;

devant le besoin légitime d'exploiter ses propres ressources et la
nécessité de conclure à cette fin un traité avec l'Etat côtier lui faisant
face, l'Australie n’a demandé à l'Organisation des Nations Unies ni
instruction ni autorisation avant de conclure ledit traité, bien que le
Timor oriental demeurât un territoire non autonome et que l’Organi-
sation des Nations Unies n’en eût pas reconnu l’incorporation à l’Indo-
nésie. Il n’a jamais été suggéré devant la Cour qu’une telle instruction
ou autorisation avait été demandée;

le traité a été conclu pour un terme initial de quarante ans et peut être
renouvelé pour des périodes successives de vingt ans;

le traité ne prévoit pas qu’une partie quelconque du produit de
l'exploitation de la zone soit réservée au peuple du Timor oriental, en
prévision du jour où son statut aura été déterminé;

q) jamais le peuple du Timor oriental n’a consenti au traité, directement

r)

t)

ou par Pintermédiaire d’un mandataire dûment désigné;

certes l'Australie a droit à sa part des ressources de la région du
«Timor Gap», mais elle n’a procédé à aucune délimitation valable en
droit avec le Timor oriental. Tant que cela ne sera pas fait, on ne
saura pas avec précision comment les ressources se répartissent entre
l'Australie et le Timor oriental. On ne peut donc écarter la possibilité
que l’Australie tire certains profits de ressources qui, si elles étaient
réparties conformément au droit, pourraient revenir au Timor orien-
tal;

l'Australie a conclu un traité qui pourrait entraîner pour le peuple du
Timor oriental la perte définitive de ressources naturelles non renou-
velables dans la mesure où ledit traité en autorise l’exploitation. Sur
une période de quarante ans, les ressources risquent d’être entière-
ment et définitivement perdues;

s’il a gain de cause, le Portugal ne peut juridiquement tirer aucun

66
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 153

avantage financier de la présente instance et il devra en outre rendre
compte à l’Organisation des Nations Unies et agir sous la surveillance
de celle-ci.

L’opinion qui suit ne sort pas de ce cadre.

i) Les faits de l'espèce rendent-ils nécessaire d’examiner le comporte-
ment d'un Etat tiers?

C’est dans ce contexte précis de faits reconnus ou patents qu’il convient
d’examiner l’exception préliminaire afin de décider si le «principe de l’Or
monétaire» empêche d'examiner la demande du Portugal. Il a été soutenu
avec force que l’affaire de l’Or monétaire constituait un tel empéchement.
Eu égard aux nombreux faits énumérés ci-dessus qui ne concernent que
les obligations et les agissements de l’Australie, je suis au regret de ne
pouvoir souscrire à cette thèse. A mon avis, tous les éléments sont réunis
pour que la Cour se prononce sur la demande du Portugal contre
PAustralie sans qu’il soit nécessaire de formuler de conclusion, quelle
qu’elle soit, contre l’Indonésie.

L’Australie est partie à un traité portant notamment sur des ressources
qui appartiennent notoirement au peuple du Timor oriental, lequel est
notoirement non autonome. En vertu de principes incontestables du droit
international, ce peuple reste propriétaire de ses ressources jusqu’à ce
qu’il accède à l’autonomie. Lorsqu'il aura exercé son droit à l’autodéter-
mination, il pourra disposer de ces ressources à son gré. D'ici là, le sys-
tème juridique international protégera ses droits en son nom et devra
examiner sérieusement tout fait tendant à aliéner ses droits ou à en dis-
poser autrement sans son consentement. En effet, le droit d’un peuple
non autonome à la souveraineté permanente sur ses ressources naturelles
a pour caractéristique essentielle que la communauté internationale est
tenue de protéger ces biens pour lui.

Le défendeur reconnaît sans réserve que le Timor oriental demeure un
territoire non autonome, comme le reconnaît également l'Organisation
des Nations Unies qui est l’autorité compétente en la matière. Tandis que
l'Organisation des Nations Unies attend toujours que la question reçoive
une «solution acceptable sur le plan international», la Cour doit décider
s’il est conforme au droit international qu’un Etat Membre de l’Organi-
sation des Nations Unies soit en mesure:

a) de conclure avec un autre Etat un traité reconnaissant qu’un terri-
toire dont le peuple n’a pas encore exercé son droit à l’autodétermi-
nation a été incorporé comme province dans cet autre Etat;

b) de devenir partie à des arrangements prévus dans ce traité, qui dis-
posent des ressources de ce territoire sans le consentement du peuple
en question ou de son mandataire autorisé.

67
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 154

Telle est la question principale dont la Cour est saisie. Elle porte sur le
comportement du défendeur et non pas sur celui de l’Etat tiers.

Compte tenu de tous les faits indiscutables qui ont été énumérés dans
la présente section, point n’est besoin pour la Cour d'examiner la licéité
du comportement de cet Etat tiers ou de sa présence au Timor oriental.

Si le Timor oriental demeure un territoire non autonome, tous les
membres de la communauté des nations, y compris l’Australie, ont l’obli-
gation de reconnaître le droit de son peuple à l’autodétermination et à la
souveraineté permanente sur ses ressources naturelles. S’il en est bien
ainsi, comme c’est incontestablement le cas, la Cour est en possession de
tous les faits dont elle a besoin pour statuer sur la responsabilité de Etat
défendeur, lequel participe à l’instance. Elle ne s’engagerait nullement
dans le domaine interdit des décisions concernant des tierces parties
absentes.

iv) La Cour aurait-elle à réexaminer des questions ayant fait l’objet de
résolutions de l'Organisation des Nations Unies?

L'Australie prétend qu’en dépit des résolutions de Organisation des
Nations Unies qui demandent au Gouvernement indonésien de retirer ses
forces du Timor oriental, qui réaffirment le droit du peuple du Timor
oriental à l’autodétermination et qui contestent l’incorporation du Timor
oriental à l'Indonésie, la Cour devrait déterminer elle-même la licéité du
contrôle que l'Indonésie exerce sur le Timor oriental, si elle devait pour-
suivre l’examen de Paffaire. Selon l’Australie, en l’absence d’une telle
détermination, la Cour ne saurait dire que l'Indonésie ne pouvait licite-
ment conclure le traité et, partant, que l’Australie a agi d’une manière
illicite en concluant ce traité.

L’examen de ce point nécessiterait un immense travail d’investigation
touchant à des questions de fait et de politique; il exigerait que soit de
nouveau étudiée une multitude d’éléments de preuve relatifs aux circons-
tances dans lesquelles l'Indonésie est entrée militairement au Timor orien-
tal et y a établi ensuite son autorité, ainsi qu’aux nombreuses activités
militaires, politiques et diplomatiques complexes qu’implique une telle
intervention militaire suivie d’une occupation permanente. La Cour
devrait tirer des conclusions sur la base de ces éléments de preuve. Et,
de toute façon, il est impossible d'entreprendre un tel travail d’investiga-
tion en l’absence de l’Indonésie.

Cet argument ne tient pas compte du fait que la Cour a déjà à sa dis-
position les éléments indispensables pour rendre une décision. Il ne tient
pas compte des aspects pratiques du processus judiciaire. Il méconnait le
système prévu par la Charte des Nations Unies, qui répartit les tâches et
les responsabilités entre les organes principaux de l'Organisation des
Nations Unies. En subordonnant la justice à un préalable quasi impos-
sible à respecter cet argument entraîne un déni de justice, quelque légitime
que puisse être la demande.

68
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 155

La Cour ne saurait être ainsi réduite à l’inaction en se laissant imposer
une obligation dont les organes compétents de l'Organisation des Nations
Unies se sont dûment acquittés dans le cadre de leur mandat. Cette posi-
tion semble trop artificielle et éloignée de la réalité pour représenter la
règle de droit ou de procédure à suivre par la Cour.

Bien entendu, la Cour peut, en qualité d’organe judiciaire principal de
l'Organisation des Nations Unies, être appelée, dans des circonstances
appropriées, à examiner si un organe des Nations Unies a outrepassé ses
compétences ou agi de manière illicite. La Cour a été saisie de questions
de cette nature dans des affaires comme celles des Questions d’interpréta-
tion et d'application de la convention de Montréal de 1971 résultant de
l'incident aérien de Lockerbie (Jamahiriya arabe libyenne c. Royaume-
Uni) (Jamahiriya arabe libyenne c. Etats-Unis d'Amérique) (C.LJ.
Recueil 1992, p. 3 et 114 respectivement). Il n’a nullement été dit que de
tels faits existaient en l’espèce. Les seuls motifs pour lesquels la valeur des
résolutions a été contestée sont les suivants: elles auraient en quelque
sorte perdu de leur poids parce que la majorité dont elles ont bénéficié
était de plus en plus restreinte, et de nombreuses années se sont écoulées
depuis leur adoption. Comme nous le verrons ensuite en détail, le droit
des Nations Unies n’étaie ni l’une ni l’autre de ces thèses.

En résumé, les principes de fond et de procédure qui régissent la com-
pétence de la Cour ne sauraient être appliqués de façon si restrictive qu’ils
l’empécheraient de statuer dans une instance telle que la présente, où elle
dispose de tous les éléments et où elle peut parvenir à une décision sans
enfreindre la règle consacrée dans son Statut selon laquelle sa compétence
ne procède que du consentement des parties. Le fait que l’arrêt toucherait
les droits d’un Etat tiers ne constitue pas, selon la jurisprudence bien
établie sur cette question, un obstacle à sa compétence. De tels effets sur
les tiers se manifestent toujours dans le processus judiciaire et sont de
plus en plus fréquents dans une communauté internationale dont les
éléments sont de plus en plus interdépendants.

Ces questions seront abordées d’une manière plus détaillée plus loin.

L’exposé qui précède visait à démontrer que les faits de cette affaire
rendent le principe de l’Or monétaire inapplicable en l’espèce, puisque la
requête contre Etat défendeur n’exige nullement que l’on examine le
comportement d’un Etat tiers et, à fortiori, que l’on rende de conclusion
judiciaire contre lui.

Toutefois, vu que ce principe a occupé une place importante dans
l'argumentation développée devant la Cour et que celle-ci en fait applica-
tion, nous étudierons maintenant l’affaire de l’Or monétaire d’une manière
plus détaillée pour voir si ce précédent ferait obstacle à la demande du
Portugal au cas où il serait applicable.

69
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 156

2. Le principe de [’Or monétaire
i) L'objet

L’une des questions en litige dans l’affaire de Or monétaire était de
savoir s’il y avait lieu d’attribuer l’or albanais à |’Italie en réparation des
agissements illicites de l’Albanie. La Cour était manifestement dans
l'impossibilité de trancher cette question en l’absence de l’Albanie, dont
les biens et les agissements illicites constituaient l’objet même de la
demande de l'Italie.

La présente affaire est radicalement différente. Les obligations et le
comportement de l'Indonésie ne sont pas l’objet même de la présente ins-
tance. Ce sont les obligations et le comportement de l’Australie qui font
l’objet de l’instance, à laquelle l’Australie participe.

La section qui précède a démontré qu’indépendamment de l’examen du
comportement de l’Indonésie, la Cour possède suffisamment de preuves
relatives aux obligations, aux responsabilités et aux agissements de l’Aus-
tralie pour statuer sur ceux-ci. Pour se prononcer en l’espèce, la Cour n’a
pas à s’engager dans une enquête approfondie sur le comportement ou les
opérations militaires de l’Indonésie, ou sur quelque autre sujet ayant pu
provoquer des inquiétudes au plan international. Il lui est encore moins
nécessaire de trancher ces questions. Cela l’empêcherait de concentrer
comme il convient toute son attention sur les actions et la responsabilité
de l’Australie, pour être à même de se prononcer à ce sujet.

ii) Les Parties

Dans l'affaire de l’Or monétaire, les deux Etats sur les droits respectifs
desquels la Cour était appelée à se prononcer étaient l’Italie et l’Albanie
pour ce qui est de la première demande, et le Royaume-Uni et l’Albanie
pour ce qui est de la seconde (voir ci-après par. iv)). L’Albanie, dont les
biens étaient revendiqués et dont les agissements illicites étaient allégués,
ne participait pas à l'instance. Or, dans la présente affaire, à l’inverse de
celle de Or monétaire, aucune demande n’est formée contre un tiers
absent. Les deux Etats sur les droits respectifs desquels la Cour est
appelée à se prononcer sont le Portugal et l’Australie, qui sont tous les
deux parties à l'instance.

Dans l’affaire de Certaines terres à phosphates à Nauru (Nauru c. Aus-
tralie), exceptions préliminaires (C.I.J. Recueil 1992, p. 240), les deux
parties sur les droits respectifs desquelles la Cour avait à se prononcer
étaient l’Australie et Nauru, toutes deux parties à Pinstance. Dans l’affaire
de Nauru, tout comme en l’espèce, d’autres parties sont touchées, sans
qu’en aucun cas cela ne fasse obstacle à la compétence.

ii) Le raisonnement

Deux des énoncés de principe les plus fréquemment cités de l’affaire de
l’Or monétaire sont les suivants:

70
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 157

«En l’espèce, les intérêts juridiques de l’Albanie seraient non seu-
lement touchés par une décision, mais constitueraient l’objet même
de ladite décision. En pareil cas, le Statut ne peut être considéré
comme autorisant implicitement la continuation de la procédure en
l'absence de l’Albanie.» (C.I.J. Recueil 1954, p. 32.)

«En revanche, là où, comme dans le cas présent, la question essen-
tielle à trancher a trait à la responsabilité internationale d’un Etat
tiers, la Cour ne peut, sans le consentement de ce dernier, rendre sur
cette question une décision qui soit obligatoire pour aucun Etat, ni
pour l'Etat tiers, ni pour aucune des parties qui sont devant elle.»
({bid., p. 33.)

La Cour soulignait, très naturellement, que les intérêts de l’Albanie
seraient non seulement touchés par la décision, mais qu’ils en formeraient
l’objet même, et que la «question essentielle» à trancher était celle de la
responsabilité internationale de l’Albanie elle-même. En raison du carac-
tère général du libellé adopté par la Cour, on a parfois été tenté de citer
ces passages pour étayer des thèses d’une portée bien plus large que ne
lautorisaient les faits très circonscrits de lespèce; c’est-à-dire qu’on ne
pouvait disposer des biens de l’Albanie, en son absence, en se fondant sur
ses agissements illicites. Or, en l’instance, aucune demande n’est dirigée
contre l’Indonésie, aucune décision n’est requise contre elle et la question
fondamentale n’est pas celle de sa responsabilité internationale.

Les intérêts juridiques de l’Indonésie pourraient être touchés par la
décision, mais ils ne forment pas l’objet même de celle-ci comme l'or
albanais était l’objet réel de l’affaire de l’Or monétaire.

La décision de la Cour à l’égard des obligations et des agissements
de l’Australie pourrait avoir des conséquences à l’égard non seulement
de l’Indonésie mais aussi d’autres pays, puisque plusieurs d’entre eux ont
conclu avec l’Indonésie des arrangements qui s’appliquaient au Timor
oriental, comme l’Australie en a informé la Cour au cours de ses plaidoi-
ries (CR 95/10, p. 20-21). Si, dans son arrét, la Cour émet des doutes
quant a la validité de ces traités, les autres pays qui ont agi en présumant
cette validité pourraient bien étre touchés. On ne saurait considérer pour
autant que ces pays devraient participer à l’instance ou que, pour cette
raison, la Cour est incompétente pour connaître de l’affaire dont elle est
saisie.

La portée des dicta énoncés dans l’affaire de l’Or monétaire ne saurait
être étendue au-delà de ce que permettent les circonstances de l’espèce.

iv) Distinction entre les demandes de l'Italie et du Royaume-Uni

L'analyse des deux demandes dans l’affaire de l’Or monétaire permet
de mieux cerner le principe qui sous-tend cette décision.

La première demande portait sur la prétention de l’Italie à recevoir l’or
albanais en réparation partielle du préjudice que lui avait causé la loi
albanaise du 13 janvier 1945 qui avait exproprié certains biens italiens.

71
TIMOR ORIENTAL (OP, DISS. WEERAMANTRY) 158

La seconde demande portait sur la prétention de l’Italie à ce que ses
droits aient priorité sur ceux du Royaume-Uni 4 recevoir l’or en exécu-
tion partielle de l’arrêt rendu dans l’affaire du Détroit de Corfou.

Il est tout a fait clair que la premiére demande, qui se fondait sur un
acte de l’Albanie que l'Italie prétendait être illicite, ne pouvait être tran-
chée en l’absence de l’Albanie. Les droits et les actes illicites de l’Albanie
faisaient partie intégrante de son objet même. L’arrét a été rendu à l’una-
nimité sur ce point.

Tout en étant elle aussi solidement fondée sur un principe de droit, la
décision relative à la seconde demande pourrait peut-être être distinguée
de la première, en ce que bien que les revendications concurrentes en
l'instance fussent celles de l'Italie et du Royaume-Uni la demande de ce
dernier contre l’Albanie était déjà chose jugée depuis l’arrêt de la Cour
rendu dans l’affaire du Détroit de Corfou. Etant chose jugée, la dette que,
selon l'arrêt, Albanie avait envers le Royaume-Uni n’avait pas besoin
d’être de nouveau prouvée et ne pouvait non plus être contestée par
VAlbanie. Cependant, la réclamation concurrente de l’or par l'Italie
soulevait des problèmes de priorité (voir C.I.J. Recueil 1954, p. 33) qui
compliquaient la situation.

On peut noter, en passant, que l’arrêt n’a pas été rendu à l’unanimité
sur le second point, puisque M. Levi Carneiro, juge, a joint son opinion
dissidente et déclaré que la Cour pouvait, et aurait dû, statuer sur la
seconde conclusion de l'Italie indépendamment de la première, au motif
que les seuls Etats directement intéressés par la question de la priorité,
c’est-à-dire l’Italie et le Royaume-Uni, étaient parties à l’instance (ibid.
p. 43, par. 7) et que la question de la priorité pouvait être résolue sur la
simple base de règles de droit (ibid., par. 8).

v) La règle de la tierce partie et l'obligation des juges de statuer

L'opinion de M. Carneiro est importante parce qu’elle procède du
souci de préserver la compétence de la Cour sans pour autant contrevenir
à la règle de la tierce partie. Elle souligne un problème majeur qui se pose
constamment à la Cour: la règle de la tierce partie est certes importante
et doit être respectée dans tous les cas, mais la Cour est soumise à un
autre principe selon lequel elle est tenue de trancher les affaires dont elle
est saisie dans le cadre de sa compétence.

Dans ce domaine du droit, comme dans de nombreux autres, il n’est
pas toujours facile de discerner la limite entre les deux régles quand elles
sont en concurrence. Dans de nombreux cas, il subsiste une zone d’incer-
titude, de sorte que l’affaire peut être régie par l’une ou par l’autre. En la
matière, la Cour est juge de sa propre compétence, comme le prévoit
expressément le paragraphe 6 de l’article 36 de son Statut.

Une remarquable série de précédents, qui remontent au-delà même de
l'arbitrage de |’ Alabama (1872), ont établi que: «Le principe fondamen-

! Citée dans Ibrahim Shihata, op. cit., p. 12 et suiv.

72
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 159

tal du droit international qui s’applique en l’occurrence est qu’une juri-
diction internationale est maîtresse de sa propre compétence.»! Lorsqu’il
examine sa compétence, le tribunal ne considére pas en principe que la
simple présence d’un doute, si léger soit-il, le fonde 4 décliner sa compé-
tence.

C’est en établissant un équilibre entre ces principes plutôt qu’en accor-
dant son attention exclusivement au principe de la tierce partie, au détri-
ment de l’autre principe, que la Cour peut exercer au mieux sa compé-
tence. Bien que la compétence doive toujours reposer sur la règle du
consentement, «il tombe sous le sens qu’une application trop rigoureuse
de ce principe paralyserait toute juridiction internationale». Les insuffi-
sances de l’article 36 dans sa rédaction actuelle? ainsi que la nécessité
d’une «approche fonctionnelle et téléologique bien définie des problèmes
de compétence» “ justifient cette façon d’aborder le problème.

C’est donc à juste titre que, dans l’affaire des Activités militaires et
paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
d'Amérique), la Cour a mis en garde contre l'extension abusive de la
portée de l'affaire de POr monétaire, en disant que les faits de celle-ci
«marquent vraisemblablement les limites du pouvoir de la Cour de refu-
ser d’exercer sa juridiction» (C.I.J. Recueil 1984, p. 431, par. 88; voir
aussi Certaines terres à phosphates à Nauru (Nauru c. Australie), arrét,
CIJ. Recueil 1992, p. 260, et Différend frontalier terrestre, insulaire et
maritime (El Salvador/Honduras), requête à fin d'intervention, arrêt,
C.LJ. Recueil 1990, p. 116, par. 56)$.

Ainsi que la Cour l’a fait observer dans l’affaire du Plateau continental
(Jamahiriya arabe libyenne/Malte), requête à fin d'intervention: «la
Cour doit avoir la faculté, et elle a en fait l'obligation, de se prononcer
aussi complètement que possible dans les circonstances de chaque
espèce...» (C.I.J. Recueil 1984, p. 25, par. 40; les italiques sont de moi).
Cette obligation absolue de régler le différend porté devant la Cour est ce
qui distingue le juge, régulièrement saisi, de nombreux autres fonction-
naires qui ne sont pas tenus de par leurs attributions de trancher toutes
les questions litigieuses dont ils sont régulièrement saisis dans l’exercice
de leurs fonctions. La doctrine sur la nature de la fonction judiciaire n’a
cessé de souligner l’obligation des juges de statuer. Le Statut de la Cour
lui-même exprime ce concept à l’article 38, qui énonce que «la mission
[de la Cour] est de régler conformément au droit international les diffé-

' Shabtai Rosenne, The Law and Practice of the International Court, 1985, p. 438.

2 Ibid., p. 439.

3 Jbid., p. 316.

4 Ibid.

$ Voir aussi la discussion ci-après, dans la section 3, par. vii).

6 Voir D. H. N. Johnson («The Case of the Monetary Gold Removed from Rome in
1943 », International and Comparative Law Quarterly, 1955, vol. 4, p. 110), pour lequel il
est nécessaire de bien réfléchir «avant de réduire davantage la juridiction déjà limitée de la
Cour» en interprétant trop largement la règle de l’Etat tiers.

73
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 160

rends qui lui sont soumis» ! (les italiques sont de moi). En fait, il s’agit là
de /a fonction de la Cour, autour de laquelle s’articulent toutes les autres
dispositions du Statut?

Par conséquent, une interprétation par trop limitative de la compé-
tence de la Cour, qui ne permettrait pas à celle-ci de régler un différend
dont elle aurait été régulièrement saisie dans le cadre de sa compé-
tence, pourrait l’amener à ne pas s’acquitter de ses obligations statutaires
expresses.

Bien qu’il importe que la Cour étudie avec le plus grand soin les excep-
tions tirées de l’absence de consentement de tierces parties, elle devra, en
cas de doute, mettre dans la balance son obligation statutaire, tout aussi
importante, de régler les différends dont elle a été régulièrement saisie
dans le cadre de sa compétence. Une application trop stricte du premier
principe peut prêter à une violation du second.

Dans le système judiciaire international, un demandeur qui cherche
réparation devant la présente Cour n’a, en règle générale, aucun recours
si celle-ci refuse de l’entendre, contrairement à ce qui se passe dans un
système judiciaire national, où le refus d’un tribunal de statuer n’empêche
pas le requérant de recourir à d’autres tribunaux ou autorités.

Comme l’a fait observer sir Gerald Fitzmaurice:

«Etant donné que le droit national assure habituellement l’exis-
tence de quelque instance interne compétente pour statuer sur les
affaires qui mettent en jeu des violations de ce droit, ou la revendica-
tion de droits qui en découlent, les questions internes de compétence
revêtent une importance secondaire, puisqu’un demandeur dont la
demande est rejetée par une juridiction pour défaut de compétence
peut la présenter à nouveau devant la juridiction appropriée. Ainsi,
en règle générale, il est impossible d’éviter une décision sur le fond si
le demandeur persiste, et le défendeur n’obtient aucun avantage défi-
nitif en soulevant des questions de compétence. Il en va tout autre-
ment dans l’ordre international, où le fait de retenir une exception
d’incompétence met normalement fin à l’ensemble de la procédure et

' Voir l'affaire des Essais nucléaires (Australie c. France) (C.LJ. Recueil 1974, p. 271)
pour la confirmation de ce principe et le nombre limité de cas dans lesquels la Cour peut
légitimement décliner sa compétence, par exemple en l’absence d’un différend.

2 Dans l’affaire The Republic of El Salvador v. The Republic of Nicaragua, la Cour de
justice centraméricaine a dit à l’égard de la règle de l'Etat tiers que:

«de nombreuses questions qui pourraient surgir entre des Gouvernements
d'Amérique centrale seraient exclues de sa compétence et ne pourraient faire l’objet
d’une décision si l’on accordait quelque importance que ce soit à l'argument un peu
mince selon lequel un Etat tiers ... possède des intérêts relativement aux questions en
litige.

L’acceptation de cet argument aurait pour effet de rendre pratiquement négli-
geables les pouvoirs judiciaires de la Cour, étant donné que le fait d’invoquer des
droits affectant un Etat tiers l’empêcherait d’exercer sa fonction judiciaire...»
(American Journal of International Law, 1917, vol. 11, p. 699.)

74
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 161

exclut l’introduction de toute autre instance, non seulement devant
le tribunal qui a statué sur sa compétence mais également devant
toute autre juridiction. Par conséquent, dans le domaine internatio-
nal ces questions prennent une importance beaucoup plus grande et
habituellement fondamentale.»!

Il est important de relever, s’agissant de toutes les questions de com-
pétence, qu’une fois tous les autres recours épuisés la Cour est la juridic-
tion de dernier ressort du systéme international chargée d’appliquer les
principes du droit international.

vi) Le critére du caractére raisonnable

En lespéce, on cherche à interpréter le précédent de l’Or monétaire
comme signifiant que la Cour est incompétente parce qu’elle ne peut sta-
tuer sur la question dont elle est saisie sans décider au préalable de la
licéité de la présence de l’Indonésie sur le Territoire. En bref, cette thèse
reviendrait à considérer que si l’on ne pouvait accueillir la demande d’un
Etat A contre un Etat B qu’en démontrant au préalable qu’un Etat C a
commis un acte illicite, l'Etat B pourrait éviter que son comportement,
aussi illicite soit-il, fasse l’objet d’un examen en faisant valoir que sa
propre responsabilité ne saurait être déterminée sans qu’il ait été statué
au préalable sur l’acte illicite de l'Etat C.

Depuis longtemps, on juge de la qualité d’une interprétation en
examinant si elle n’aboutit pas à des résultats déraisonnables, voire
absurdes. De toute évidence, la thèse en question peut produire des résul-
tats manifestement déraisonnables si l’on considère les exemples sui-
vants, où A est l'Etat demandeur, B l'Etat défendeur et C l'Etat tiers dont
Pacte illicite doit être établi préalablement à l’examen des prétentions
du demandeur ou du défendeur. Dans chaque exemple, B a reconnu la
compétence de la Cour mais non pas C, qui n’est donc pas partie à l’ins-
tance:

— Après que A et B eurent conclu un pacte de défense mutuelle, C com-
met un acte d’agression contre A. B ne se porte pas au secours de A.
Dans une action intentée par A contre B, il est nécessaire, à titre préa-
lable, que À démontre l’acte d’agression de C*. Etant donné que C
n’est pas partie, la demande de A doit être rejetée.

— Un étroit couloir territorial appartenant à B se trouve entre A et C. C
déverse sur le territoire de B une grande quantité de déchets radioactifs
qui, de 1a, se répandent dans le territoire de A. A poursuit B. B cherche
à prouver que le problème échappe à son contrôle, dans la mesure où
les matériaux nocifs provenaient de C et qu’ils ne pouvaient être conte-

1 Sir Gerald Fitzmaurice, The Law and Procedure of the International Court of Justice,
1986, vol. IT, p. 438; les italiques sont dans l’original.
2 Voir Johnson, op. cit., p. 110.

75
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 162

nus une fois parvenus sur son territoire. Etant donné que B doit
prouver l’acte illicite de C, il lui est impossible de se défendre.

— Pour mettre en ceuvre ses plans de renseignement militaire concer-
nant A, B persuade un allié potentiel, C, de survoler le territoire
de A afin d’effectuer une surveillance aérienne illicite. Alors qu’il sur-
vole Ie territoire de A, l’avion de C s’écrase sur une ville très peuplée,
provoquant des dommages et des pertes en vies humaines considé-
rables. A poursuit B devant la Cour pour les dommages qu’il a subis.
A possède des preuves du fait que B a été l’instigateur de l’acte illi-
cite de C. B peut faire rejeter la demande pour incompétence au
motif que la demande requiert au préalable la preuve de l’acte illicite
de C.

— C effectue un raid contre A et s’empare d’un objet historique appar-
tenant à ce dernier. B acquiert cet objet de C. A poursuit B afin de
récupérer l’objet et doit, au préalable, démontrer qu’il s’agit de l’objet
qui a été emporté par C au cours du raid. À ne peut faire valoir sa
demande en l’absence de C, étant donné que la preuve de l’acte illicite
de C doit nécessairement être apportée avant qu’il puisse être statué
sur sa demande (cet exemple ne tient pas compte d’éventuelles dispo-
sitions conventionnelles particulières relatives à la restitution d’objets
de valeur culturelle ou historique).

— Une entreprise publique appartenant à A dirige un établissement
industriel sur le territoire de C. C s’approprie illicitement les usines et
les installations hautement spécialisées de cet établissement et invite
B, qui dispose de connaissances techniques en la matière, à participer
avec lui à la gestion de cet établissement dans le cadre d’une entre-
prise commerciale conjointe. B accepte et y participe. À poursuit B en
invoquant l’illicéité de toute l’opération. La demande doit être rejetée
puisqu'il est impossible de la faire valoir sans que la preuve de l’acte
illicite de C ait été administrée.

Les exemples peuvent être multipliés.

Dans chacun de ces cas, l’acte illicite d’un tiers doit être prouvé préa-
lablement à l’examen des moyens du demandeur et du défendeur. Dans
chacun de ces cas, la règle qui empêche d’apporter cette preuve aboutit à
un résultat manifestement injuste et déraisonnable. Il est difficile d’ima-
giner comment une telle règle peut vraiment représenter un principe
«bien établi» de droit international, consacré par le Statut de la Cour,
principe sur la base duquel la question fondamentale de la compétence
doit être tranchée et dont dépendent à leur tour les droits ultimes des
parties dans des affaires d’une grande importance.

On doit donc conclure qu’une interprétation du précédent de l’Or
monétaire qui produirait un tel résultat reviendrait clairement à étendre
la portée de cet arrêt bien au-delà des limites tolérables. En fait, une telle
interprétation semblerait contrevenir au principe de la responsabilité de
chaque Etat pour ses propres actes. Le seul fait de prétendre que l’acte
illicite d’un tiers doit être prouvé avant que le sien propre puisse l’être ne

76
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 163

saurait dévier le cours de la justice et détourner celle-ci du principe selon
lequel chaque Etat est responsable de ses propres actions (sur cette ques-
tion, voir aussi la section 3, paragraphe ii), ci-après).

vil) Jurisprudence antérieure

Dans l’affaire de l’Or monétaire, la Cour a dit que:

«Statuer sur la responsabilité internationale de l’Albanie sans son
consentement serait agir à l’encontre d’un principe de droit interna-
tional bien établi et incorporé dans le Statut, A savoir que la Cour ne
peut exercer sa juridiction à l’égard d’un Etat si ce n’est avec le
consentement de ce dernier.» (C.J. Recueil 1954, p. 32; les ita-
liques sont de moi.)

Il convient de noter qu’aucun précédent n’a été cité dans l’affaire de
l'Or monétaire. C’est une décision qui n’a pas formulé de nouveau prin-
cipe ni marqué d’avancée. Elle n’avait d’autre prétention que d’appliquer
un principe déjà consacré dans le Statut de la Cour.

Il serait donc utile d’examiner quelques précédents.

a) Avis consultatifs

Deux précédents bien connus sont les avis consultatifs donnés dans les
affaires du Statut de la Carélie orientale (1923, C.P.J.I. série B n° 5) et
de l’Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie
et la Roumanie, première phase (C.I.J. Recueil 1950, p. 65), qui contien-
nent l’un et l’autre des déclarations également fermes, formulées dans des
termes similaires.

Dans le premier cas, la Cour permanente a conclu qu'il lui était
«impossible» de donner un avis portant sur un différend réel né entre la
Finlande et la Russie parce que le Gouvernement russe ne participait pas
à l’instance. Dans les mêmes termes que ceux employés plus tard dans
l'affaire de l’Or monétaire (C.I.J. Recueil 1954, p. 32), la Cour perma-
nente qualifiait de «bien établi en droit international» le principe selon
lequel aucun Etat «ne saurait être obligé de soumettre ses différends …
soit à la médiation, soit à l’arbitrage» (C.P.J.L. série B n° 5, p. 27).

Dans l'avis relatif à l’Interprétation des traités de paix conclus avec la
Bulgarie, la Hongrie et la Roumanie, également, la Cour a évoqué:

«le principe bien établi de droit international selon lequel toute
procédure judiciaire ayant trait à une question juridique pendante
entre Etats exige le consentement de ceux-ci» (C.J. Recueil 1950,
p. 71).

Si la Cour actuelle s’est appuyée sur ces affaires pour dire que la règle
de la tierce partie est un principe «bien établi» en droit international, il
convient de faire remarquer que la base de compétence de la Cour n’est
pas la même en matière consultative et en matière contentieuse. La déci-

77
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 164

sion de la Cour de se prononcer sur une affaire repose manifestement sur
des bases différentes en matière consultative, où le Statut lui laisse peut-
étre un peu plus de latitude pour décider de donner ou non un avis (Sta-
tut, art. 65). Les précédents tirés d’avis consultatifs que la Cour s’est
refusée 4 donner parce qu’une tierce partie était en cause ne sont donc
pas directement transposables à la compétence en matière contentieuse.

En outre, il importe de noter qu’en l'affaire du Statut de la Carélie
orientale, la Cour a parlé des raisons «pour lesquelles tout effort de la
Cour de traiter la question actuelle serait inopportun» (C.P.J.I. série B
n°5 , p. 28; les italiques sont de moi) et a déclaré encore qu’«il serait cer-
tainement utile que les faits sur lesquels l’avis de la Cour est demandé
fussent constants» (ibid. ; les italiques sont de moi).

Il faut donc distinguer la jurisprudence en la matiére tirée des avis
consultatifs'. Que l’on puisse ou non tenir compte de considérations
d’«opportunité» dans les avis consultatifs, elles n’ont pas de place en
matière contentieuse où la Cour est tenue de statuer dans un sens ou dans
l’autre (voir ci-dessus par. v))?.

b) Affaires contentieuses

Quant à la jurisprudence tirée des décisions en matière contentieuse, la
façon dont la Cour a traité l’affaire du Détroit de Corfou, quelques
années seulement auparavant, ne correspond pas au principe général for-
mulé dans l’affaire de l’Or monétaire.

Dans la première affaire, le Royaume-Uni prétendait, à titre principal,
que le champ de mines qui avait causé des dommages à ses navires avait
été mouillé par l’Albanie et, à titre subsidiaire, qu’il avait été mouillé par
la Yougoslavie, avec la connivence du Gouvernement albanais. Comme
la Cour l’a fait observer:

«Le fait impliquerait une collusion entre le Gouvernement alba-
nais et le Gouvernement yougoslave, collusion qui se serait mani-
festée ou dans une demande d’assistance par le Gouvernement alba-
nais au Gouvernement yougoslave, ou par un acquiescement au
mouillage par les autorités albanaises.» (C.I.J. Recueil 1949, p. 16.)

Selon cette thèse subsidiaire, la Yougoslavie était l’auteur principal du
préjudice. Sans acte illicite de la Yougoslavie, il ne pouvait pas y avoir

1 Voir D. H. N. Johnson:

«L’arrêt de la Cour donne l’impression que certaines considérations, dont il con-
vient de tenir compte pour déterminer si la Cour doit ou non user de son pouvoir
discrétionnaire pour rendre un avis consultatif, ont été appliquées un peu trop litté-
ralement aux circonstances différentes d’une affaire contentieuse. » (Op. cit., p. 110.)

? Voir également Anglo-Iranian Oil Co. (C.I.J. Recueil 1952, p. 103) et Droits de mino-
rités en Haute-Silésie (écoles minoritaires) (C.P.J.I. série A n° 15, p. 22) pour d’autres
cas où il est affirmé que la compétence de la Cour «dépend de la volonté des Parties».

78
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 165

l'acte illicite de l’Albanie, de même que, comme l’a plaidé l’Australie,
sans acte illicite de l’Indonésie, il ne pouvait y avoir l'acte illicite allégué
de l’Australie.

Pour démontrer cette collusion, le Gouvernement du Royaume-Uni a
produit des moyens de preuve devant la Cour et, selon les propres termes
de celle-ci:

«La Cour a longuement examiné le témoignage en question ainsi
que les informations documentaires produites par les Parties. Elle
a complété et vérifié ces données par l’envoi à Sibenik de deux
experts désignés par elle: le capitaine de vaisseau chef de division
S. A. Forshell et le capitaine de corvette S. J. W. Elfferich.» (C.1.J.
Recueil 1949, p. 16.)

«Indépendamment du témoignage Kovacic, le Gouvernement du
Royaume-Uni a cherché à démontrer l’existence d’une collusion
entre l’Albanie et la Yougoslavie par certaines présomptions de fait
ou preuves circonstancielles, telles que la possession à l’époque, par
la Yougoslavie, à l’exclusion de tout autre Etat voisin, de mines de
type GY, et les liens d’étroite alliance, à la fois politique et militaire,
entre l’Albanie et la Yougoslavie, résultant du traité d'amitié et
d'assistance mutuelle conclu par ces deux Etats le 9 juillet 1946.»
(Ibid, p. 17; les italiques sont de moi.)

Le Gouvernement yougoslave n’était pas partie à instance, mais il a auto-
risé le Gouvernement albanais à produire certains documents yougoslaves.

Sir Hartley Shawcross a notamment fait, au nom du Royaume-Uni, les
déclarations suivantes impliquant la Yougoslavie non seulement à titre
accessoire mais même, dans cette partie de l’affaire, en tant qu’auteur
principal du préjudice international allégué. I a déclaré:

a) qu’il était bien connu qu’à l’époque il existait une association et une
collaboration très étroites entre l’Albanie et la Yougoslavie (C.L.J.
Mémoires, Détroit de Corfou, vol. III, p. 239);

b) que des membres des forces albanaises avaient été envoyés en You-
goslavie pour y recevoir une formation (ibid., p. 240);

c) qu’en vertu d’un décret figurant au journal officiel yougoslave, la
Yougoslavie s’était vu attribuer «une position de monopole virtuel à
l'égard du trafic côtier entre les deux pays» (ibid. );

d) que la Yougoslavie conduisait pratiquement toutes les relations
extérieures de l’Albanie et «avait des missions navales, militaires et
aériennes en Albanie pour guider l’organisation des arrangements
militaires dans ce pays» (ibid. );

e) que la Yougoslavie possédait le type de mines allemandes de type GY
qui avaient été mouillées dans le détroit de Corfou (ibid. );

J) que le soupçon que lon avait que les navires yougoslaves avaient
posé ces mines s'était «transformé en certitude» à la suite des témoi-
gnages du commandant Kovacic, qui avait appartenu à la marine
yougoslave (ibid. );

79
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 166

g) que les mines avaient été chargées à la hâte sur deux navires yougo-
slaves qui avaient «appareillé silencieusement» pendant la nuit pour
les mouiller dans les eaux albanaises (C.J. Mémoires, Détroit de
Corfou, vol. IU, p. 243);

h) qu'il y avait un stock de mines de type GY à Sibenik et que les mines
chargées sur ces navires provenaient de ce stock (ibid. );

i) que les navires avaient été vus de nouveau quatre jours plus tard,
mais que les mines n’y étaient plus (ibid., p. 243-244);

j) qu'il y avait des preuves indiquant que la tâche confiée aux navires
était de poser un champ de mines dans les eaux territoriales alba-
naises (ibid., p. 244).

La Cour n’a pas dit qu’elle n’avait pas compétence pour examiner ces
affirmations et ne les a pas écartées: elle a en fait, par sa décision du
17 janvier 1949 (C.I.J. Recueil 1949, p. 151), invité les experts qu’elle
avait désignés à se rendre à Sibenik, en Yougoslavie, et dans la région du
détroit de Corfou pour mener une enquête sur place. A Sibenik, les
experts ont étudié pendant deux jours la configuration géographique de
Pendroit où Kovacic avait témoigné avoir vu charger les mines sur les
deux mouilleurs de mines yougoslaves!.

Il s’agissait manifestement en l’espèce de l’allégation bien précise d’un
acte internationalement illicite d’un Etat tiers ne participant pas à l’ins-
tance. Cette allégation a d’ailleurs provoqué une forte réaction de l’Alba-
nie, dans les termes suivants:

«Comment la Cour pourrait-elle statuer sur les faits de prétendue
complicité et sur la demande de réparations introduite contre «le
complice», sans avoir rendu une décision contre «l’auteur principal»
accusé arbitrairement et sans preuve par le Gouvernement britan-
nique ?»?

La Cour a dit en fait que «les auteurs du mouillage [étaient] restés
inconnus» (C.J. Recueil 1949, p. 17). Si elle avait accepté la thèse du
Royaume-Uni, elle aurait clairement conclu que la Yougoslavie avait
commis un acte illicite. Qu’un tel acte illicite ait été allégué à l’encontre
d’une tierce partie n’a pas empêché la Cour d’examiner la thèse qui lui
était présentée à titre subsidiaire.

Dans l’affaire du Détroit de Corfou, l'implication d’une tierce partie
était donc plus nette que dans la présente affaire. On peut même dire que

' Pour les arrangements relatifs à cette visite, voir C.J. Mémoires, Détroit de Corfou,
vol. V, p. 257-274. Voir aussi, pour une étude plus détaillée, Il Yung Chung, Legal
Problems Involved in the Corfu Channel Incident, 1959, p. 146 et suiv.

2CLJ. Mémoires, Détroit de Corfou, vol. TI, p. 353, par. 102, duplique du Gou-
vernement albanais.

80
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 167

la limite extréme du principe y était atteinte, voire franchie; mais cette
affaire ne confirme pas l’idée exprimée dans l’arrêt rendu dans laffaire
de l’Or monétaire, selon laquelle il existerait toute une série de précé-
dents.

S'il était exact qu’une requête doive être rejetée lorsqu’un acte illicite
perpétré par un Etat tiers est à la base même de la requête, la Cour aurait
dit au Royaume-Uni que la thèse qu’il avait présentée à titre subsidiaire
était indéfendable en l’absence de la Yougoslavie et aurait refusé in limine
litis de connaître de cet aspect de l’affaire.

Si, bien loin de suivre cette voie, la Cour a «longuement examiné» le
témoignage ainsi que les informations documentaires et envoyé des
experts pour les étudier, c’est qu’elle ne s’est pas inspirée dans sa
conduite du principe qui, selon l’Australie, est fondamental et bien
établi. Elle a même autorisé le Gouvernement du Royaume-Uni à
essayer de prouver qu’il y avait eu collusion avec l'Etat tiers absent,
dans la mesure où non seulement ce dernier était en possession des
mines mais encore où il avait conclu une alliance militaire résultant d’un
traité d’amitié et d’assistance mutuelle. L’attitude de la Cour dans
Paffaire du Détroit de Corfou contraste donc fortement avec sa décision
dans la présente l’espèce.

L'affaire Ambatielos (C.I.J. Recueil 1953, p. 10) peut aussi être citée
comme un exemple où la situation de tiers à l’instance risquait d’être
affectée par l’arrêt que la Cour était invitée à rendre.

Lors de l’examen au fond de l'affaire qui lopposait au Royaume-
Uni, le Gouvernement grec a invité la Cour à prendre en considération
certains articles de traités conclus entre le Royaume-Uni et le Danemark,
le Royaume-Uni et la Suède et le Royaume-Uni et la Bolivie. Le Gou-
vernement du Royaume-Uni, sans faire objection à ce qu’il fût fait réfé-
rence à ces traités, a contesté l’exactitude des traductions anglaises de
certaines des dispositions invoquées. La Cour était invitée à donner de
ces traités une interprétation qui aurait conforté le Gouvernement grec
dans son interprétation du traité qu’il avait conclu avec le Royaume-Uni.
Il n’a pas été fait d’objection, semble-t-il, à ce que ces traités fussent invo-
qués!,

vill) Jurisprudence postérieure

Il s’est constitué au fil des ans une abondante jurisprudence ot, bien
que le principe de l’Or monétaire ait été invoqué pour contester la com-

! Voir également l’affaire de l’Anglo-Iranian Oil Co. (C.J. Recueil 1952, p. 93), où le
Royaume-Uni soutenait notamment que lorsque le traité entre l’Iran et le Danemark
était entré en vigueur le 6 mars 1935, l'Iran avait été mis dans l’obligation, par le jeu
de la clause de la nation la plus favorisée, «de traiter les sujets britanniques sur son
territoire conformément aux principes et à la pratique du droit international» (ibid.,
p. 109).

81
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 168

pétence, la Cour a maintenu ledit principe dans les limites appropriées et
refusé qu'il fût étendu indûment au-delà de sa portée légitime. Cette atti-
tude est conforme à l’avis de la Cour, déjà cité, selon lequel l’affaire de
l’'Or monétaire marque vraisemblablement «la limite du pouvoir de la
Cour de refuser d’exercer sa juridiction» (Activités militaires et parami-
litaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amé-
rique), compétence et recevabilité, arrêt, C.J. Recueil 1984, p. 431,
par. 88).

Parmi les affaires où la Cour a statué dans ce sens, il faut citer celles
des Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d'Amérique), du Différend frontalier terrestre,
insulaire et maritime (El Salvador/Honduras), du Plateau continental
(Jamahiriya arabe libyenne/Malte), du Différend frontalier (Burkina
Faso/République du Mali) et de Certaines terres à phosphates à Nauru
(Nauru c. Australie).

Les principes qui se sont dégagés à mesure que la jurisprudence de la
Cour sur ce point évoluait sont les suivants: il ne suffit pas qu’une tierce
partie soit touchée (Différend frontalier terrestre, insulaire et maritime
(El Salvador/Honduras), requête à fin d'intervention, arrêt, C.I.J. Recueil
1990, p. 115-116, par. 55); il faut que les intérêts de l’Etat tiers fassent
partie de «l’objet même de ladite décision» (ibid., p. 121-122, par. 72-73);
le «critère n’est pas seulement celui de l’identité d’objet, mais aussi celui
de savoir si, par rapport à un même objet, la détermination judiciaire de
la Cour porte sur la responsabilité d’un Etat qui n’est pas partie»
(Certaines terres à phosphates à Nauru (Nauru c. Australie), exceptions
préliminaires, arrêt, C.I. TJ. Recueil 1992, p. 296, opinion individuelle de
M. Shahabuddeen); les Etats coauteurs de préjudices peuvent être assignés
individuellement (ibid., p. 258-259); et le seul fait qu’une tierce partie
puisse être affectée par la décision ne suffit pas à rendre applicable le
principe de l’Or monétaire (ibid., p. 261-262).

Il convient de mentionner spécialement l'affaire de Certaines terres à
Phosphates à Nauru (C.I.J. Recueil 1992, p. 240) qui, en un sens, est celle
où l’on se rapproche le plus du principe en cause dans la présente espèce.
Dans cette affaire, administration de Nauru était confiée conjointement
à trois autorités administrantes — l’Australie, la Nouvelle-Zélande et le
Royaume-Uni —- et toute conclusion selon laquelle l'Australie avait violé
Vaccord de tutelle impliquerait nécessairement, prétendait-on, la même
conclusion à l'encontre de ses partenaires. La Cour n’a cependant pas
hésité à rejeter cette exception et à dire qu’elle avait compétence pour
examiner l'affaire au fond. Elle a jugé que les intérêts de la
Nouvelle-Zélande et du Royaume-Uni ne constituaient pas l’objet même
de Ja décision à rendre sur le fond de la requête de Nauru. La Cour a
rejeté l’affirmation de l’Australie selon laquelle il y aurait détermination
simultanée de la responsabilité des trois Etats et selon laquelle, s’agissant
de la Nouvelle-Zélande et du Royaume-Uni, les motifs fondamentaux de
l’arrêt rendu dans l’affaire de l’Or monétaire feraient obstacle à une telle
détermination (C.Z.J. Recueil 1992, p. 261, par. 55). Le fait que l’arrêt de

82
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 169

la Cour affectait clairement des tiers non parties à l’instance n’a donc pas
empéché celle-ci de statuer sur le différend entre les parties effectivement
présentes!.

Le principe, incontestablement nécessaire et inattaquable, énoncé dans
l'affaire de l’Or monétaire a donc été maintenu dans des limites raison-
nables par la jurisprudence de la Cour, en évolution constante. Avec tout
le respect dû à la décision de la Cour en l’espéce, il convient de faire
observer qu’elle marquera apparemment un recul par rapport 4 la ten-
dance de cette évolution et, ce faisant, étendra le principe limité énoncé
dans cette affaire en méme temps qu’elle restreindra le domaine de com-
pétence de la Cour. Le principe de |’ Or monétaire ainsi appliqué remplira
une fonction toute différente de celle qu’il a remplie dans l'affaire à
l’occasion de laquelle il a été formulé.

3. Autres facteurs pertinents

i) Garanties des tierces parties

Dans l'affaire des Activités militaires et paramilitaires au Nicaragua et
contre celui-ci, la Cour a indiqué que, comme elle l’avait fait dans
l'affaire de Or monétaire, dans des circonstances appropriées elle décli-
nerait l’exercice de sa compétence lorsque les intérêts juridiques d’un Etat
non partie à l’instance «seraient non seulement touchés par une décision,
mais constitueraient l’objet même de ladite décision» (C1J. Recueil
1954, p. 32)» (C.LJ. Recueil 1984, p. 431, par. 88).

La Cour a poursuivi en énonçant dans les termes suivants les garanties
qui s’offrent aux tierces parties:

! Dans ce cadre, on peut faire état de la situation assez semblable à la présente instance,
dont la Cour de justice centraméricaine a été saisie dans l’affaire The Republic of El Salva-
dor v. The Republic of Nicaragua, où El Salvador se plaignait que le traité Bryan-Chamorro
conclu entre le Nicaragua et les Etats-Unis pour la construction d’un canal interocéanique
contrevenait aux traités antérieurs de Washington conclus entre El Salvador et le Nicara-
gua. La position du Nicaragua était que le traité Bryan-Chamorro avait été conclu avec un
Etat non soumis à la juridiction de la Cour et donc que celle-ci n’avait pas compétence. La
Cour de justice centraméricaine a fait observer ce qui suit:

«Ce que l’on peut appeler l’argument fondamental, à savoir que la Cour n’a pas
compétence à l’égard de Pobjet de cette affaire parce que celle-ci implique les intérêts
d’un Etat tiers qui n’est pas soumis à l’autorité de la Cour, est également dénué de
fondement de Pavis des juges. » (American Journal of International Law, 1917, vol. 11,
p. 698.)

La Cour a déclaré ensuite que le Gouvernement du Nicaragua était dans l’obligation de
rétablir et de maintenir la situation juridique antérieure à l’adoption du traité Bryan-
Chamorro (ibid., p. 730), mais elle n’a pas voulu aller jusqu’à constater la nullité de ce
traité, ce qui aurait mis en cause les droits d’un tiers qui n’avait pas reconnu sa compétence.
Par conséquent:

«La Cour centraméricaine n’a pas été empêchée de statuer sur un différend entre les
deux Etats effectivement parties à l’instance, par l’obstacle que constituait la possibilité
qu’elle ait à trancher sans le consentement d’un Etat tiers des questions touchant ce
dernier Etat de très près.» (Johnson, op. cit., p. 109.)

83
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 170

«En revanche lorsque des prétentions d’ordre juridique sont for-
mulées par un demandeur contre un défendeur dans une instance
devant la Cour et se traduisent par des conclusions, la Cour, en prin-
cipe, ne peut que se prononcer sur ces conclusions, avec effet obli-
gatoire pour les parties et pour nul autre Etat, en vertu de l’article 59
du Statut. Comme la Cour l’a déjà indiqué ... les autres Etats qui
pensent pouvoir étre affectés par la décision ont la faculté d’intro-
duire une instance distincte ou de recourir à la procédure de l’inter-
vention.» (C.I.J. Recueil 1984, p. 431, par. 88.)

La protection des tierces parties, qui découle également des principes
généraux du droit international, est assurée, pour ce qui concerne la com-
pétence de la Cour, par l’article 59 de son Statut.

Ce souci de protection des Etats tiers est du reste porté plus loin encore
par l’article 62, en vertu duquel lorsqu'un Etat estime que, dans un dif-
férend, un intérêt d’ordre juridique est pour lui en cause, il peut adresser
à la Cour une requête à fin d’intervention.

Il ne fait aucun doute que, lors de la conception du Statut de la Cour,
il a été clairement compris qu’un arrêt de celle-ci pourrait fort bien avoir
des effets sur les droits des tiers. Par conséquent, on a incorporé dans le
Statut ces garanties bien structurées protégeant les intérêts des Etats tiers
qui pourraient être pour eux en cause, et qui tout à la fois les protègent et
leur permettent d’intervenir. L’affaire de POr monétaire a simplement
mis en application ces dispositions du Statut. On n’entendait certaine-
ment pas faire de ces garanties un principe autonome formant un troi-
sième et nouveau moyen de protection dont la portée dépasserait même
celle du Statut.

Au surplus, il convient de rappeler que, même si dans les juridictions
nationales où s’applique le principe de stare decisis les autres parties à
des instances de nature identique peuvent se trouver elles-mêmes liées par
un principe de droit qui a été établi dans une affaire à laquelle elles
n'étaient pas parties, en droit international, en revanche, les tierces parties
bénéficient de la protection supplémentaire de l’absence du principe de
stare decisis.

il) Le principe de la responsabilité individuelle des Etats

Selon les principes relatifs à la responsabilité des Etats, qui reposent
sur le caractère autonome et individuel de chaque Etat, lorsque deux
Etats participent à un acte illicite, chacun d’eux porte la responsabilité
internationale de l’acte internationalement illicite qu’il a commis.

Ce principe a été bien formulé par le Portugal au cours des audiences:

«[en vertu de la Charte] la sécurité comme la bonne marche de
l'Organisation ... sont collectives parce que chacun ... a des devoirs
dont il est redevable vis-à-vis des autres comme de l'Organisation
elle-même en tant qu’elle constitue leur conjonction corporative.
C'est, en d’autres termes, parce que le système est universel que cha-

84
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 171

cun y conserve individuellement la responsabilité de ses actes et le
devoir de respecter les principes communs à tous. Il en résulte
qu'aucun des membres ne peut s’abriter derrière le fait qu’une situa-
tion a été créée par un autre pour ne pas avoir à réagir lui-même à
cette situation en application des règles de droit consacrées par la
Charte commune.» (CR 95/5, p. 72).

Dans son septième rapport sur la responsabilité des Etats, l’éminent
rapporteur spécial, M. Ago, a traité comme évidente la proposition selon
laquelle la violation par un Etat d’une obligation internationale engageait
la responsabilité de celui-ci, quelle que soit la participation d’un autre
Etat à cet acte. Le rapport a fait observer que:

«Il est à peine nécessaire de préciser que si les agissements par les-
quels se traduit la participation d’un Etat à la réalisation d’un fait
internationalement illicite d’autrui représentaient à eux seuls la vio-
lation d’une obligation internationale, ils engageraient à ce titre
déjà la responsabilité internationale de l’Etat auteur desdits agisse-
ments, indépendamment des conséquences qui pourraient en outre
découler de la part prise au fait internationalement illicite d’un autre
Etat.» !

En vertu de ce principe, l'Etat défendeur doit répondre individuelle-
ment de ses propres actes.

Cette individualisation de la responsabilité a été illustrée également
dans l’arrêt de la Cour dans l’affaire de Nauru où, bien que le mandat et
la tutelle en question aient été conférés aux trois gouvernements «conjoin-
tement», la Cour a permis que l’affaire se poursuive contre l’une des trois
composantes de l’autorité administrante malgré les incidences que cela
pouvait avoir sur la responsabilité des autres. Dans cette affaire, la Cour
a précisé qu’elle n’était pas empêchée de statuer sur la requête qui lui était
soumise

«pour autant que les intérêts juridiques de l'Etat tiers éventuellement
affectés ne constituent pas l’objet même de la décision sollicitée.
Dans Phypothèse où la Cour est ainsi à même de statuer, les intérêts
de l'Etat tiers qui n’est pas partie à l’affaire sont protégés par l’ar-
ticle 59 du Statut de la Cour selon lequel: «La décision de la Cour
n’est obligatoire que pour les parties en litige et dans le cas qui a été
décidé.» (CLS. Recueil 1992, p. 261, par. 54.)

Il serait encore plus inapproprié qu’un Etat qui n’a pas accepté la juri-
diction de la Cour puisse exciper de ce défaut d’acceptation pour empé-

! Chapitre IV: «Implication d’un Etat dans le fait internationalement illicite d’un autre
Etat», Annuaire de la Commission du droit international, 1978, vol. II, première partie,
A/CN.4/307 et Add.1 et 2, par. 52, note 99; réplique, vol. I, par. 7.35-7.37; voir aussi Ian
Brownlie, State Responsibility, premiére partie, 1983, p. 190.

85
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 172

cher des Etats qui l’ont acceptée de régler leurs différends conformément
au droit.

La conclusion de l’Australie selon laquelle sa responsabilité «ne pour-
rait, de toute manière, qu'être consécutive, dérivée, de celle de l’Indoné-
sie» (CR 95/8, p. 8) ne s’accorde pas avec les principes fondamentaux de
la responsabilité des Etats car, pour reprendre les termes du rapporteur
spécial déjà cité:

«L’un des principes les plus profondément ancrés dans la doctrine
du droit international — l’un des mieux confirmés par la pratique
des Etats et par la jurisprudence — est le principe selon lequel tout
comportement d’un Etat qualifié par le droit international de fait
juridiquement illicite entraîne en droit international une responsabi-
lité dudit Etat.»!

Même si la responsabilité de l’Indonésie est la principale source dont
dérive celle de l’Australie, cette dernière ne peut se soustraire à sa propre
responsabilité en invoquant cette responsabilité première.

ii) Droits erga omnes

L’Australie a très justement déclaré qu’elle «ne conteste pas que le
droit des peuples à disposer d'eux-mêmes constitue un principe erga
omnes» (duplique, par. 78). Elle a réitéré cette position à maintes reprises
dans ses plaidoiries. Le concept de droits et d’obligations erga omnes est
examiné plus en détail dans la partie D.

Un droit erga omnes est constitué, il va sans dire, d’une série de droits
distincts erga singulum, y compris notamment un droit distinct erga sin-
gulum opposable à l’Australie et un droit distinct erga singulum oppo-
sable à l’Indonésie. Ces droits ne dépendent aucunement les uns des
autres. Du fait qu’un Etat a violé une des obligations qui lui incombent à
ce titre, les droits erga omnes lui deviennent opposables erga singulum.

Prétendre que la participation de l’Indonésie à l’instance est nécessaire
pour qu'il puisse être statué sur la violation d’une telle obligation par l’Aus-
tralie reviendrait à entraver en pratique l’application du principe erga omnes.
Cela signifierait, à peu près de la même façon que dans les exemples cités à
la section 2, paragraphe vi), ci-dessus, que l’Indonésie pourrait mettre à
Pabri d’une assignation devant la Cour tout Etat qui traiterait avec elle
à propos du Timor oriental, parce qu’elle-méme ne reconnaît pas la compé-
tence de la Cour. Devant les instances judiciaires, le principe de l’opposa-
bilité erga omnes pourrait ainsi être en grande partie privé de son efficacité.

En outre, l’Indonésie serait de toute manière à l’abri de toute velléité
d’application du principe de la chose jugée à son encontre. Lorsqu'il est
invoqué contre l'Australie, le droit erga omnes devient un droit erga sin-
gulum, puis res judicata erga singulum contre I’ Australie dans l’hypothèse

'R. Ago, Annuaire de la Commission du droit international, 1971, vol. Il, première par-
tie, p. 215, par. 30.

86
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 173

où il est fait droit à la demande. La décision n’aurait aucunement la
valeur d’une décision judiciaire contre l’Indonésie; on ne saurait donc
invoquer «le principe de l’Or monétaire» pour faire obstacle à l’instance
contre l'Australie.

iv) Le caractère de plus en plus multilatéral des obligations internatio-
nales modernes

L'importance croissante du caractère multilatéral des obligations en
droit international moderne a déjà été évoquée. Toute instance chargée
d’appliquer le droit international dans ce contexte doit en tenir compte de
façon à ne pas entraver le développement du droit international dans
cette direction.

Au premier rang des sources d’obligations multilatérales se trouve la
Charte des Nations Unies, qui investit de la même façon tous les Etats de
droits et de responsabilités que tous les autres doivent reconnaître.

Dans ce réseau de relations internationales qui s’imbriquent les unes
dans les autres, tout Etat accusé par un autre de ne pas s’être acquitté de
ses obligations internationales doit se justifier, conformément au principe
de la responsabilité individuelle qui a déjà été exposé. Il ne peut pas invo-
quer la responsabilité d’un autre Etat pour excuser sa propre carence. Cet
autre Etat devra se justifier le moment venu et subira peut-être les effets
de l’arrêt que la Cour rendra dans l’affaire portée devant elle.

Si, par exemple, la Cour concluait en l’espèce au bien-fondé de la thèse
du Portugal, cette décision aurait des conséquences pour de nombreux
autres Etats, qu’ils aient ou non agi conformément à leur propre obli-
gation de reconnaître les droits du Timor oriental. La Cour ne saurait
prendre en compte toutes les ramifications que risque d’avoir une con-
clusion qu’elle énonce dans le respect des normes contraignantes du droit
international. La Cour ne saurait les anticiper toutes dans un ordre mon-
dial formé d’obligations multilatérales entrecroisées.

Comme M. Shahabuddeen l’a fait remarquer dans l'opinion indivi-
duelle qu’il a jointe à l’arrêt rendu dans l'affaire de Certaines terres à phos-
phates à Nauru:

«On a fait observer à juste titre «qu’au fur et à mesure que les
relations entre les Etats deviennent plus complexes, il est de moins en
moins probable qu’un différend, quel qu’il soit, présente un carac-
tère strictement bilatéral» (L. F. Damrosch, «Multilateral Dis-
putes», dans L. F. Damrosch (dir. publ.), The International Court of
Justice at a Crossroads, 1987, p. 376).» (C.I.J. Recueil 1992, p. 298.)

v) La distinction entre un traité et les actes unilatéraux dont il résulte

Il est bien évident que si un traité est un instrument bilatéral ou mul-
tilatéral, il procède de la fusion d’au moins deux actes unilatéraux, selon
le cas. Ce que la Cour est invitée à examiner en l’espèce n’est pas l’illicéité

87
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 174

du traité bilatéral lui-même mais l’illicéité des agissements unilatéraux du
défendeur qui ont abouti a la conclusion de ce traité.

C’est un principe bien établi du droit interne des obligations que l’illi-
céité d’un contrat et l’illicéité du comportement des parties sont deux
notions différentes. Un principe analogue existe dans le droit des traités
où, par exemple, un traité peut être valide même si une partie agit illici-
tement au regard de son droit interne en le concluant (convention de
Vienne, art. 46), ou si un représentant agit en violation d’une restriction
particulière que lui a valablement imposée l'Etat dont il relève (art. 47).
Le traité n’en a pas moins force obligatoire.

La Cour n’est pas appelée à se prononcer sur la licéité du traité, ni sur
la licéité du comportement de l’Indonésie, mais bien sur la licéité de l’acte
unilatéral par lequel l'Australie l’a conclu. Quelles sont les obligations
juridiques d’une partie donnée, quels sont ses actes, dans quelle mesure
ces actes sont-ils contraires à ses obligations — telles sont les questions
qui ont trait au comportement unilatéral d’une partie, et que la Cour est
appelée à trancher. L’invalidité du traité ou l’illicéité du comportement
de l’autre partie n’est pas, comme le suggère l’Australie, la condition préa-
lable des conclusions de la Cour touchant l’illicéité du comportement de
PAustralie.

Les actes d’un Etat contractant, tels que les décisions de signer, d’accor-
der la reconnaissance de jure, de ratifier, d'exécuter, de légiférer, sont
autant d’actes unilatéraux sur lesquels la Cour peut se prononcer.

vi) L'action est-elle mal dirigée ?

Pour l’Australie, c’est l’Indonésie qui est le vrai défendeur en la pré-
sente instance. Selon cette thèse, le véritable adversaire du Portugal est
l’Indonésie, les griefs du Portugal s’adressent à elle, et il n’y a de véritable
motif d’action que contre elle.

Au cours des plaidoiries, l'Australie a résumé sa position à cet égard
dans les termes suivants:

«— d’une part, l'Australie est attachée au règlement juridictionnel
des différends internationaux qui s’y prêtent; mais elle est atta-
chée aussi au principe du consentement à la juridiction (au
moins aussi longtemps qu’un consensus en faveur de la compé-
tence universelle et obligatoire de la Cour n’aura pas été atteint);
et elle estime que ce forum ne doit pas être détourné à des fins
qui ne sont pas les siennes; Etat souverain, l'Indonésie a choisi
de ne pas accepter la clause facultative; c’est son affaire;

— d’autre part, l'Australie entend ne pas être utilisée comme un
bouc émissaire dont la principale fonction serait d’apaiser la
mauvaise conscience du Portugal qui, faute de pouvoir s’en
prendre à l’Indonésie, s’attaque à un Etat qui, vraiment, ... n’en
peut mais et dont la prétendue responsabilité, forgée de toutes

88
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 175

pièces pour les besoins de la cause, ne pourrait, de toute manière,
qu’étre consécutive, dérivée, de celle de l’Indonésie»!.

Si ’Indonésie avait effectivement comparu devant la Cour, on peut
penser que le Portugal aurait probablement plaidé sa cause contre elle en
des termes très différents de ceux qu’il a employés contre l’Australie. Un
plus grand nombre d’éléments de fait qui ne concernent que |’Indonésie,
et n’intéressent pas l’affaire contre l’Australie, auraient pu être présentés
a la Cour. On peut méme dire que si le Portugal avait pu introduire des
instances à la fois contre l’Indonésie et l’Australie, ce sont sans doute ses
prétentions à l’encontre de l’Indonésie qui auraient revêtu le plus d’impor-
tance.

On pourrait également aborder de la façon suivante l’argument selon
lequel l’action est mal dirigée:

Si l'Indonésie avait participé à l’instance, ou bien le Portugal aurait
plaidé sa cause contre elle de manière identique — à savoir qu’il aurait
prétendu que l’Indonésie avait elle aussi agi illicitement en concluant le
même traité — ou bien il aurait davantage étayé sa position, en avançant
d’autres allégations relatives au comportement illicite de lIndonésie.
Dans la première hypothèse, la Cour se serait retrouvée dans la même
situation exactement que dans laffaire de Nauru, dans laquelle les argu-
ments contre les tierces parties auraient été les mêmes, si elles avaient été
assignées, que ceux effectivement invoqués devant la Cour. Il est clair
que, sur la base de sa jurisprudence, la Cour aurait été compétente. Dans
la seconde hypothèse, le Portugal aurait plaidé sa cause différemment
contre l’Indonésie, en faisant appel à d’autres moyens de preuve et en
soulevant une autre série de questions. Les griefs formulés contre PAus-
tralie portent sur les obligations de cette derniére, qu’elle a violées en
concluant le traité. Les griefs contre l’Indonésie auraient porté sur les cir-
constances dans lesquelles cette dernière est entrée au Timor oriental, sur
les arrangements politiques et administratifs qui s’en sont suivis et sur
nombre d’autres détails pertinents se rapportant au prétendu comporte-
ment illicite de l’Indonésie. En un mot, il se serait agi d’une tout autre
affaire. Pareille situation irait directement à l'encontre de la thèse de
l'Australie, qui soutient que l’instance engagée contre elle est en réalité
une instance contre l’Indonésie et qu’il y a erreur sur le défendeur.

La Cour a seulement à déterminer si une demande juridiquement va-

! Audience publique du 7 février 1995, CR 95/8, p. 8.

89
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 176

lable a été formée contre l’Australie. Si c’est le cas, peu importe que des
griefs plus importants ou plus étoffés eussent pu être formulés contre
l’Indonésie si celle-ci avait accepté la compétence de la Cour.

Par conséquent, pour répondre à l'argument selon lequel l’action est
mal dirigée, il suffit que la Cour détermine si une demande juridiquement
valable a été formée contre la partie qui a effectivement été assignée.

vii) Historique de la question

Pour compléter cette discussion, il ne serait pas hors de propos de se
reporter aux délibérations de la Société des Nations concernant la clause
particulière du Statut de la Cour sur laquelle repose toute cette affaire.

À propos de la consultation des travaux préparatoires dans le cas de
certaines dispositions importantes du Pacte de la Société des Nations,
M. Jessup a fait observer:

«Je ne crois pas que, comme certaines déclarations des deux
Cours internationales pourraient le laisser supposer, on doive s’excu-
ser de recourir aux travaux préparatoires aux fins de l’interprétation.
Très souvent, le dossier fournit des éléments de preuve précieux dont
il faut tenir compte pour interpréter un traité.» (Sud-Ouest africain,
deuxième phase, arrêt, C.I.J. Recueil 1966, p. 352; opinion dissi-
dente.)

Le 13 décembre 1920, jour de l’adoption du Statut, la première Assem-
blée de la Société des Nations examinait le principe de la juridiction
facultative, énoncé au paragraphe 2 de l’article 36 du Statut de la Cour
permanente et qui, avec de légères variations, est devenu le paragraphe 2
de l’article 36 du Statut de la présente Cour. Qu’attendait-on de l’adop-
tion de cette clause et comment comptait-on qu’elle serait appliquée?

Certains représentants ont critiqué le principe du consentement comme
base de la compétence de la Cour. C’est ainsi que M. Tamayo (Bolivie)
a pensé que ce serait là élever un édifice de justice sur des matériaux ins-
tables et périssables!.

D’autres ont vu dans le Statut, et dans le principe du consentement sur
lequel reposait la compétence, un instrument grâce auquel on pourrait,
avec l’expérience, mettre en œuvre avec une efficacité accrue, au bénéfice
de la communauté des nations, le nouveau concept de règlement judi-
ciaire international qui, jamais dans l’histoire n’avait pu jusqu'alors être
universellement invoqué?. C’est toujours selon cette tradition d’un idéal
élevé que la Cour continue d’ceuvrer.

! Documents relatifs aux mesures prises par le Conseil de la Société des Nations aux
termes de l'article 14 du Pacte et à l'adoption par l’Assemblée du Statut de la Cour per-
manente, p. 248.

2 La Cour était considérée au moment de sa création comme «le plus grand instrument
que le monde ait jamais pu [mettre en place] pour l’application de la justice internatio-
nale» (M. Balfour, Empire britannique, ibid., p. 247).

90
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 177

Insistant encore sur le principe de ce développement progressif, M. Bal-
four a déclaré:

«pour que ce projet réussisse, il faut le laisser se développer graduel-
lement. Pour qu’il aboutisse au résultat désiré par ses auteurs, il faut
lui permettre de suivre le développement naturel qui est le secret de
toutes les réussites permanentes dans les affaires humaines... »!

Les insuffisances de l’article 36 ont été reconnues en 1945 également,
lors de l'élaboration du Statut de la présente Cour, mais on n’a pu
s'entendre sur la façon de le reformuler?.

Trois quarts de siècle se sont écoulés depuis l'adoption de la disposi-
tion à l’étude. Cette période a été riche d'enseignements, sur lesquels se
sont appuyées la Cour et sa devancière pour forger une interprétation
conforme aux besoins auxquels, selon le Statut, elle devait répondre.
Constatant que «la notion même d’une conception de la compétence de
la Cour qui reposerait sur une base plus large gagne du terrain», et que:
«le principe selon lequel la compétence d’un tribunal international dérive
du consentement des parties fait depuis longtemps l’objet d’un processus
daffinement»4, Rosenne poursuit: «Le résultat en est que l’application
du principe est moins rigide qu’on ne pourrait le croire d’après la façon
dont il est énoncé.»

Comme le montre la section 2, paragraphe viii), ci-dessus, la jurispru-
dence de la Cour à l’égard des tierces parties absentes a effectivement
évolué régulièrement dans le sens envisagé au moment de l’adoption du
principe du consentement comme base de la compétence.

Dans toute la jurisprudence qu’elle a édifiée autour du «principe de
l’Or monétaire», la Cour s’est constamment souciée d’accorder l’impor-
tance voulue aux intérêts des tierces parties, tout en empêchant que
Vapplication trop large de ce principe ne l’entrave dans l’exercice légitime
et approprié de sa compétence. Dans cette optique, et pour les raisons
déjà exposées, la Cour, à mes yeux, aurait dû statuer dans cette affaire.
Selon moi — et je le dis encore une fois avec tout le respect dû à la déci-
sion contraire de la Cour — le présent arrêt marque une rupture dans
l’évolution constante qui a jusqu’à présent permis d’élucider le «principe
de Or monétaire» et d’en perfectionner l’application.

' Documents relatifs aux mesures prises par le Conseil de la Société des Nations aux
termes de l'article 14 du Pacte et à l'adoption par l’Assemblée du Statut de la Cour per-
manente, p. 247. En termes plus imagés, un autre orateur a déclaré:

«Il faut commencer par élever une modeste chapelle et avec le temps la Société
des Nations sera en mesure de construire une cathédrale. Aussi bien entendons-nous
déjà ... le bruit des marteaux de ceux qui commencent à élever le temple de la justice.»
(M. de Aguerro, Cuba, ibid.)

2 Rosenne, op. cit., p. 316.
3 Ibid.

4 Ibid.

5 Jbid., p. 317.

91
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 178

vill) Conclusion

En conséquence, il y a lieu de rejeter toutes les exceptions par lesquelles
lAustralie fait valoir que le principe de l’Or monétaire s’opposerait à la
compétence de la Cour, que la Cour serait amenée, si elle statuait, à se
prononcer sur le comportement de l’Indonésie, et que l’action serait mal
dirigée. Les raisons de ce rejet ont été suffisamment explicitées. Les obli-
gations de l'Australie en droit international et le fait pour elle d’avoir
négocié et conclu le traité, d’en avoir commencé l’exécution, d’avoir pris
des mesures législatives internes pour son application et de continuer de
négocier avec l'Etat partie à ce traité sont justiciables au regard de la
seule situation juridique et du seul comportement de l’Australie.

PARTIE B. LA QUALITÉ POUR AGIR DU PORTUGAL

Si la Cour a compétence pour connaître de l'affaire, comme il est
affirmé dans la partie À de cette opinion, on ne peut examiner la question
plus avant sans tenir compte de l’importante exception australienne selon
laquelle le Portugal n’aurait pas qualité pour agir au nom du Timor
oriental.

i) Les positions respectives des Parties

L'Australie conteste au Portugal sa qualité pour introduire l’instance.
Elle affirme que, puisqu'il a perdu le contrôle du Territoire depuis plu-
sieurs années et qu’une autre puissance, à savoir l’Indonésie, a tout ce
temps exercé le contrôle effectif du Territoire, le Portugal n’a pas qualité
pour agir au nom de ce dernier.

En outre, s’agissant plus spécialement du pouvoir de conclure des trai-
tés, l’Australie affirme que le Portugal n’est nullement en mesure d’exé-
cuter un traité qu’il pourrait conclure à l’égard du Timor oriental. En
conséquence, il ne saurait négocier un traité produisant des effets utiles à
l'égard de ce territoire, ni se plaindre qu’une autre puissance, qui exerce le
contrôle effectif, ait conclu un tel traité sans s’en référer à lui.

A l'appui de sa thèse, l’Australie relève que, depuis 1982, l’Assemblée
générale n’a reconnu le statut du Portugal dans aucune de ses résolutions
et que le Conseil de sécurité ne l’a pas fait non plus depuis 1976. Elle
soutient donc que, même si des résolutions antérieures à ces dates ont
valablement reconnu un tel statut à un moment donné, elles sont tombées
en désuétude depuis et ont été dépassées par les événements. De plus,
l'Australie fait observer que les résolutions de l’Assemblée générale rela-
tives au Timor oriental reconnaissant la position du Portugal ont été
adoptées à des majorités décroissantes.

En revanche, le Portugal soutient que, s’il a physiquement quitté le
Territoire et ne le contrôle plus, il n’en demeure pas moins la Puissance
administrante, avec toutes les responsabilités qui lui incombent en vertu

92
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 179

des dispositions du chapitre XI de la Charte des Nations Unies, et qu'il a
été reconnu comme telle par une série de résolutions de l’Assemblée géné-
rale et du Conseil de sécurité. Il soutient en outre qu’à aucun moment son
autorité en tant que puissance administrante n’a été révoquée, qu'aucune
limitation n’a été apportée à cette autorité, et qu’aucune autre puissance
n’a été reconnue comme ayant autorité sur le Timor oriental.

ii) L'économie des dispositions de la Charte des Nations Unies relatives
aux territoires dépendants

Pour examiner la qualité du Portugal pour agir, il faut brièvement
exposer l’économie des dispositions de la Charte des Nations Unies
visant la protection des territoires dépendants.

La Charte a été ainsi conçue que les intérêts des territoires n’ayant pas
droit de parole dans les instances internationales seraient sauvegardés par
un Membre de l'Organisation des Nations Unies chargé de veiller à leur
bien-étre, qui posséderait la compétence nécessaire a cette fin. En vertu de
la philosophie qui inspire à l'égard des territoires dépendants, la Charte
a voulu éviter de les laisser sans voix et sans défense dans un ordre mon-
dial ne leur ayant pas encore reconnu un statut indépendant.

Cette attitude n’est pas surprenante compte tenu des idéaux élevés qui
animent la Charte, en vertu desquels les puissances assumant la respon-
sabilité de l’administration de ces territoires sont dites chargées d’une
«mission sacrée» et en vertu desquels, aussi, la primauté des intérêts des
habitants desdits territoires est affirmée. Traduisant ces idéaux en termes
concrets, la Charte a prévu que l'Organisation des Nations Unies super-
viserait les autorités responsables et a demandé à cet effet que des rensei-
gnements soient communiqués régulièrement au Secrétaire général
(art. 73 e)). Les autorités administrantes ont été appelées également à
assurer le progrès politique, économique et social des populations en
question ainsi que le développement de leur instruction, à les traiter avec
équité et à les protéger des abus.

C'est dans le contexte de ce régime global que les affirmations de l’Aus-
tralie doivent être examinées. La thèse à l’étude n’hésite pas à affirmer
que la perte par la puissance administrante du contrôle physique d’un ter-
ritoire la prive du statut et des fonctions d’une puissance administrante,
et que la structure de protection et de communication de renseignements,
si soigneusement mise en place par la Charte des Nations Unies, peut être
ainsi écartée.

C’est là une thèse qui doit susciter de vives préoccupations car, quelle
qu’en soit la raison, la perte de contrôle par la puissance administrante
entrainerait du même coup la perte du statut juridique.

Pour juger du bien-fondé de cette thèse, on pourrait, à titre purement
hypothétique, prendre l’exemple extrême d’un territoire non autonome
qui serait envahi par les troupes d’une tierce puissance soucieuse non pas
d’assurer le «progrès politique, économique et social, ainsi que le déve-
loppement de [l’linstruction» des habitants, mais bien plutôt d’utiliser le

93
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 180

pays comme base militaire ou industrielle. Supposons, dans cet exemple
hypothétique, que l’envahisseur supplante entièrement la puissance admi-
nistrante qui exerçait jusqu'alors une autorité légale dûment reconnue. Si
la puissance administrante ne peut alors parler au nom du territoire
envahi et si la population de ce territoire n’a pas elle-même le droit de se
faire entendre devant une instance internationale, cette population est
privée de tout accès à la communauté internationale, soit directement en
son nom propre, soit indirectement, par l’entremise de la puissance admi-
nistrante. Le souci profond de son bien-être, qui est l’objet essentiel du
chapitre XI de la Charte, et la notion de «mission sacrée», qui en est la plus
haute expression conceptuelle, seront alors réduits à néant, et le dispositif
de protection, fondé avec une si grande attention sur ces notions,
s’écroulerait et ce pour la raison la plus indéfendable: l'emploi de la
force. En pareil cas, l’emploi de la force, proscrit par tout le système de la
Charte des Nations Unies, aurait le dessus, l’emportant sur un des idéaux
les plus élevés consacrés par la Charte. Il est difficile de souscrire à une
thèse qui encourage, voire récompense, ainsi l'emploi de la force.

L’exemple qui vient d’être cité à titre de pure hypothèse avait pour
objet de déterminer l’efficacité pratique d’une proposition juridique qui
paraît aller à l’encontre de tout le système prévu par la Charte des
Nations Unies. Comme bien souvent en droit, l’exemple hypothétique
aide à comprendre la règle pratique.

Il convient de formuler de graves réserves à l’égard de toute interpréta-
tion qui ouvre une si large brèche dans le dispositif de protection mis en
place par la Charte et porte ainsi atteinte aux principes essentiels qui en
sont le fondement même.

Trois préoccupations juridiques majeures procèdent de cet argument.
Premièrement — et nous l’avons déjà évoqué — cet argument paraît
admettre qu’indépendamment des moyens par lesquels le contrôle a été
perdu le facteur important est la perte matérielle du contrôle. C’est là une
proposition dangereuse que le droit international ne saurait entériner.

Deuxièmement, les précédents en la matière ne vont pas dans le sens de
Vargument australien. Un exemple qui vient à Pesprit est celui de la Rho-
désie, dans lequel il n’a jamais été suggéré que la perte par le Royaume-
Uni du contrôle matériel du territoire entrainait la perte de son autorité
juridique sur ce territoire. L’action de l'Organisation des Nations Unies a
reposé entièrement sur l’hypothèse du maintien de l’autorité juridique du
Royaume-Uni.

Troisièmement, le statut de puissance administrante va bien au-delà
du simple contrôle matériel. En effet, une puissance administrante est
chargée de maints devoirs relatifs au bien-être de la population du terri-
toire. Elle peut perdre le contrôle matériel, mais cette perte n’entraîne
pas l'extinction de ses obligations. La puissance administrante demeure
tenue d'appliquer, aux fins du bien-être de la population et de la préser-
vation de ses richesses et de ses droits, toutes les mesures de protection
qui restent à sa disposition. La responsabilité majeure de la puissance
administrante est donc de préserver le droit du peuple du territoire à la

94
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 181

souveraineté permanente sur ses ressources naturelles et surtout de pro-
téger la principale richesse économique de ce peuple contre le risque de la
voir disparaitre 4 jamais. Ces responsabilités juridiques continuent de
faire partie du devoir solennel de la puissance administrante, méme si le
contréle matériel a été perdu.

itt) Les Nations Unies peuvent-elles se substituer à une puissance admi-
nistrante évincée ?

Pour répondre a ce type de raisonnement, on avancera peut-être qu’en
pareil cas l’Assemblée générale et le Conseil de sécurité peuvent assumer
les responsabilités de la puissance administrante.

Il est exact, bien entendu, que l’Assemblée générale et le Conseil de
sécurité, dans toute la plénitude de leurs pouvoirs, président à la grande
œuvre de décolonisation et de protection des peuples dépendants. Ils n’en
sont pas pour autant, avec tout le respect qui leur est dû, subrogés à
l'obligation de veiller aux besoins de chaque territoire avec cette attention
particulière manifestement voulue par la Charte. Protéger contre l’exploi-
tation interne et les dangers extérieurs, administrer au quotidien, assurer
le respect des droits de l’homme, favoriser les intérêts et le bien-être éco-
nomiques, réparer les préjudices, promouvoir l’autonomie, assurer un
rôle de représentation dans les instances mondiales, y compris devant
la Cour, tout cela nécessite l’attention particulière d’une puissance expres-
sément chargée de responsabilités à cet égard. De plus, le contrôle exercé
par l'Organisation des Nations Unies dépend aussi de la communica-
tion de renseignements en vertu de l’article 73, alinéa e), et, en l’absence
d’une puissance administrante, cette fonction serait totalement négligée,
ce qui entraverait la surveillance exercée par l'Organisation. La Charte ne
peut guère avoir voulu laisser une population dépendante se tirer d’af-
faire seule, dépourvue de toute cette assistance. Moins encore peut-on
concevoir de laisser l’emploi de la force la priver de ces droits. On ne
saurait ainsi faire fi du régime fondamental de protection instauré par la
Charte.

iv) Le droit de représentation

L'Australie allégue que le Portugal ayant perdu le contrôle du Terri-
toire depuis plusieurs années a du même coup perdu le droit de représen-
ter le peuple du Timor oriental: cette thèse est indéfendable pour les
mêmes raisons. Toute autre conception aboutirait à une situation anor-
male, le systéme international actuel laissant sans défense et sans voix un
territoire et une population qui sont titulaires de droits importants notoi-
rement opposables au monde entier, au moment même où ces droits ris-
quent d’étre menacés et violés. Du reste, le conseil du Portugal a bien
décrit le lien que représente la Puissance administrante entre le Timor
oriental et la communauté internationale en le qualifiant de «cordon
ombilical ».

95
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 182

Si Pon reconnaît que le Portugal n’a pas en l’espèce cherché à fonder sa
qualité pour agir sur quelque autre base que son statut de puissance
administrante, on peut illustrer d’une autre manière encore cette anoma-
lie. Dans les affaires du Sud-Ouest africain, deuxième phase, arrêt (C.LJ.
Recueil 1966, p. 6), deux Etats qui n’avaient aucun lien direct avec le
territoire en question ont voulu porter devant la Cour diverses alléga-
tions de violations du mandat de la Société des Nations commises par
l'Afrique du Sud. Il n'existait aucune relation directe entre ces Etats et le
Sud-Ouest africain. Leur qualité pour agir se fondait uniquement sur
leur appartenance à la communauté des nations et sur leur droit d’exer-
cer, à ce titre, un recours juridique pour faire valoir un intérêt public.

Dans la présente espèce, l’Etat demandeur a un lien direct avec le Ter-
ritoire et a été reconnu en fait comme puissance administrante tant par
l’Assemblée générale que par le Conseil de sécurité.

La présente affaire comporte des ressemblances avec celles du Sud-
Ouest africain: il s’agit d’un territoire qui n’est pas en mesure de parler en
son propre nom; l’occupation par une autre puissance est intervenue
autrement que par un moyen reconnu en droit; un autre Etat tente
d'effectuer une démarche devant la Cour au nom du territoire; et une
exception est opposée à la qualité pour agir du demandeur.

La différence essentielle est que dans la présente affaire, contrairement
aux autres, Etat demandeur a un lien direct avec le Territoire et que
l'Organisation des Nations Unies lui reconnaît directement un statut par-
ticulier vis-à-vis du Territoire. La position de l’Etat demandeur est donc
plus forte ici que ne l'était celle des Etats dont les juges de la Cour ont,
pour la moitié d’entre eux, admis, dans l'arrêt sur le Sud-Ouest africain
(ibid. ), la qualité pour agir, et, en fait dont la majorité des juges avaient
admis la qualité pour agir lors de la phase précédente de l'instance (affaires
du Sud-Ouest africain, exceptions préliminaires, arrêt, C.IJ. Recueil
1962, p. 319).

v) Les résolutions qui reconnaissent au Portugal la qualité de puissance
administrante

Il est demandé à la Cour de décider si les résolutions en question de
l'Assemblée générale sont dénuées de valeur juridique. Préalablement à
l’analyse de cette question juridique, il y a lieu de rappeler brièvement la
teneur desdits textes.

Les résolutions pertinentes de l’Assemblée générale sont les suivantes:
3485 (XXX), 31/53, 32/34, 33/39, 34/40, 35/27, 36/50 et 37/30.

Dans certaines d’entre elles, l’Assemblée reconnaît expressément au
Portugal la qualité de puissance administrante (résolutions 3485 (XXX),
34/40, 35/27, 36/50 et 37/30); dans aucune ne reconnait-elle de statut
juridique à l’Indonésie. Bien plutôt, quelque-unes d’entre elles (résolu-
tions 31/53, 32/34, 33/39) réaffirment les résolutions du Conseil de sécu-
rité, appellent l’attention du Conseil sur le caractère critique de la situa-
tion au Timor oriental et recommandent au Conseil de prendre toutes les

96
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 183

mesures effectives en vue de l’application des résolutions du Conseil de
sécurité visant à assurer le plein exercice par le peuple du Timor oriental
de son droit à l’autodétermination. Parfois, l’Assemblée prie le comité
spécial chargé d’étudier la situation en ce qui concerne l’application de la
déclaration sur l’octroi de l’indépendance aux pays et aux peuples colo-
niaux de continuer à s’occuper activement de la situation au Timor orien-
tal (résolutions 31/53 et 32/34 du 28 novembre 1977); elle rejette l’alléga-
tion selon laquelle le Timor oriental a été intégré à l'Indonésie, dans la
mesure où la population du Territoire n’a pas été à même d’exercer libre-
ment son droit à l’autodétermination et à l’indépendance (résolu-
tion 32/34 du 28 novembre 1977); elle déclare que le peuple du Timor orien-
tal doit avoir la possibilité de déterminer librement son propre avenir,
dans le cadre de l’Organisation des Nations Unies (résolution 35/27 du
11 novembre 1980); elle accueille avec satisfaction l'initiative diploma-
tique prise par le Gouvernement portugais, qui marque un premier pas
vers le libre exercice par le peuple du Timor oriental de son droit à l’auto-
détermination et à l'indépendance {ibid.) ; elle prie instamment toutes les
parties intéressées de coopérer pleinement en vue de créer les conditions
nécessaires à l’application rapide de la résolution 1514 (XV) de l’Assem-
blée générale (ibid.); elle déclare que le peuple du Timor oriental doit
avoir la possibilité de déterminer librement son propre avenir, sur la base
des résolutions pertinentes de l’Assemblée générale et des procédures
admises sur le plan international (résolution 36/50 du 24 novembre 1981);
et elle invite le Portugal, en sa qualité de puissance administrante, à pour-
suivre ses efforts en vue d’assurer que le peuple du Timor oriental exerce
comme il convient son droit à l’autodétermination et à l'indépendance
(ibid. ).

Comme aucune des résolutions ne restreint en quoi que ce soit la qua-
lité de puissance administrante du Portugal, l’on doit estimer que le
Portugal reste investi de toutes les responsabilités et compétences nor-
males d’une puissance administrante. Bien entendu, il convient de souli-
gner que toutes les compétences dont une puissance administrante peut
être investie lui sont conférées dans le seul intérêt du territoire et de la
population confiés à ses soins, et non, en aucune manière, pour le profit
de la puissance administrante. C’est là un truisme, mentionné seule-
ment ici parce que certains ont allégué, lors des plaidoiries, que le Portu-
gal avait introduit la présente instance pour d’autres motifs que le
désir de sauvegarder les intérêts du Territoire et du peuple du Timor
oriental.

Tout avantage que le Portugal aurait pu obtenir en la présente instance
aurait été non seulement conservé strictement dans l’intérêt du peuple du
Timor oriental, mais aussi sous la rigoureuse surveillance de l’Organisa-
tion des Nations Unies. Dans une telle perspective, l’argument australien
selon lequel le chapitre XI de la Charte des Nations Unies «n’est pas une
charte coloniale destinée à consolider juridiquement les droits de
l’ancienne puissance coloniale...» (CR 95/10, p. 65) perd toute portée.

L'Australie affirme non seulement que le Portugal a un passé colonial

97
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 184

médiocre, mais qu’en fait il a abandonné la population du Timor oriental.
Quels qu’aient pu étre les faits 4 cet égard, ils n’étaient pas inconnus de
PAssemblée générale, qui n’en a pas moins invité le Portugal à poursuivre
ses efforts. L’organe le mieux à même d’apprécier la conduite du Portugal
ayant décidé, nonobstant toutes les informations dont il disposait, d’adres-
ser cette invitation, la Cour doit respecter cette décision. Il convient de
faire observer en outre qu’en formulant cette invitation l’Assemblée géné-
rale n’a apporté aucune restriction à la qualité de puissance administrante
du Portugal et qu’elle n’en à pas non plus apporté depuis lors. Il est signi-
ficatif également que, dans sa résolution 384 (1975), le Conseil de sécurité
ait en fait reproché au Portugal de ne pas s'être acquitté pleinement de ses
responsabilités en tant que puissance administrante, mais n’en n’a pas
moins continué de lui reconnaître cette qualité.

Les résolutions du Conseil de sécurité 384 (1975) et 389 (1976) ont déjà
été citées dans la présente opinion. Reconnaissant et réaffirmant le droit
inaliénable du peuple du Timor oriental à l’autodétermination, le Conseil
de sécurité, dans les deux résolutions, demande à tous les Etats de res-
pecter l'intégrité territoriale du Timor oriental ainsi que le droit inalié-
nable de son peuple à l’autodétermination et prie instamment tous les Etats
et toutes les autres parties intéressées de coopérer pleinement avec l’Orga-
nisation des Nations Unies dans ses efforts pour apporter une solution
pacifique à la situation existante et faciliter la décolonisation du Terri-
toire.

Ces deux résolutions du Conseil de sécurité n’ont jamais été abrogées
ni remplacées par des résolutions ultérieures qui les auraient rendues
caduques.

Dans sa résolution 384, le Conseil de sécurité mentionnait expressé-
ment le Portugal comme puissance administrante et lui imposait de façon
précise l’obligation de coopérer pleinement avec l'Organisation des
Nations Unies de façon à permettre au peuple du Timor oriental d’exer-
cer librement son droit à l’autodétermination. Le Conseil de sécurité y
indiquait clairement au Portugal ses obligations s’agissant de sauvegarder
ce droit du peuple du Timor oriental. Comme la souveraineté écono-
mique est un élément important du concept de souveraineté, le Conseil de
sécurité imposait donc au Portugal, indépendamment des dispositions de
la Charte, le devoir de sauvegarder la richesse économique la plus pré-
cieuse du Territoire jusqu’à ce que son peuple puisse exercer librement
son droit à l’autodétermination.

Ce qui est vrai de l’Assemblée générale l’est aussi du Conseil de sécu-
rité: le passé colonial du Portugal n’a pas empêché le Conseil de recon-
naître à celui-ci la qualité susvisée et de lui imposer les obligations
correspondantes.

Cette qualité ainsi reconnue par le Conseil de sécurité l’a été également
à plusieurs reprises ensuite par l’Assemblée générale (voir les résolu-
tions 35/27 (1980), 36/50 (1981) et 37/30 (1982)).

Après ces observations générales, il convient d’examiner plus en détail
les effets juridiques des résolutions pertinentes.

98
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 185
vi) La valeur juridique des résolutions

1. Les résolutions de l’Assemblée générale

La compétence de l’Assemblée générale à l’égard des territoires non
autonomes a été reconnue très tôt dans l’histoire de l'Organisation des
Nations Unies. C’est ainsi que Kelsen parle de

«la compétence que possède l’Assemblée générale à l'égard des ter-
ritoires non autonomes non souris à tutelle, en vertu de l’article 10
et (conjointement avec le Conseil de sécurité) en vertu de l’article 6»!

et avance que l’Assemblée générale peut débattre de la non-exécution par
un membre des obligations qui lui incombent en vertu du chapitre XI, et
même aller jusqu’à imposer des sanctions, agissant de concert avec le
Conseil de sécurité en application de l’article 6 (voir également American
Journal of International Law, 1954, vol. 48, p. 103).

Après avoir adopté en 1960 la déclaration sur l’octroi de l’indépen-
dance aux pays et aux peuples coloniaux, l’Assemblée générale a établi un
comité chargé de veiller à la mise en œuvre de la déclaration, appliquant
ainsi à «tous les territoires non autonomes, une forme de supervision
internationale comparable au régime de tutelle»?. L’Assemblée générale
considère que tout ce qui a trait à l’autodétermination relève de son
champ de compétence au point que l’on constate une tendance de sa part
«à estimer qu'aucun aspect du «colonialisme» ne doit être considéré
comme une question relevant «essentiellement» de la compétence interne
des Etats».

L’Assemblée générale maintient un regard vigilant sur toutes les ques-
tions relatives aux territoires non autonomes, par l’intermédiaire de la
Quatrième Commission (commission de la décolonisation) et du Comité
des Vingt-Quatre. On reconnaît ainsi depuis longtemps que les questions
relatives à l'extinction du statut de territoire dépendant une fois exercé le
droit à l’autodétermination relèvent de la compétence de l’Assemblée
générale. Dans sa résolution 1541 (XV) du 15 décembre 1960, celle-ci

! The Law of the United Nations, 1950, p. 553, note 1.

2 Goodrich, Hambro et Simons, Charter of the United Nations, 3° édition mise à jour,
1969, p. 70. Pour l’évolution de la pratique à cet égard, voir également Bruno Simma (dir.
publ), The Charter of the United Nations, 1994, p. 925-928:

«A terme, l’Assemblée générale a réussi à soumettre les colonies à un système de
surveillance semblable à celui prévu pour les territoires sous tutelle, encore que,
d’après le libellé même de l’articie 73, lettre e), de la Charte des Nations Unies, ce
contrôle se limite au droit, pour l’Assemblée générale, de se voir communiquer des
renseignements statistiques et de nature technique...» (Ibid., p. 925.)

3 Goodrich, Hambro et Simons, ibid.

4 Devenue, en vertu de la résolution 47/233 du 17 août 1993, la commission politique
spéciale de la décolonisation aprés son fusionnement avec la commission politique spé-
ciale.

99
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 186

évoque de manière précise (dans le cadre du principe VJ) la question de
savoir 4 quel moment un territoire non autonome peut étre considéré
comme ayant atteint la pleine autonomie.

Ainsi, lorsque l’Assemblée générale décide qu’un territoire dépendant
n’a pas exercé son droit à l’autodétermination ou qu’un Etat donné est
reconnu comme puissance administrante d’un territoire dépendant, elle se
prononce dans son propre domaine de compétence, et cela après examen
de la vaste documentation dont elle dispose. De telles décisions ont des
effets juridiques.

Il existe, bien sûr, des résolutions de l’Assemblée générale qui ont un
simple caractére d’exhortation. C’est le cas de nombre d’entre elles. En
revanche, une résolution contenant une décision relevant effectivement de
son domaine de compétence peut très bien produire des effets juridiques.
Ainsi que la Cour l’a fait remarquer dans son avis consultatif sur la
Namibie, ? Assemblée générale n’est pas «empêchée d’adopter, dans des
cas … relevant de sa compétence, des résolutions ayant le caractère de
décisions ou procédant d’une intention d’exécution» (Conséquences juri-
diques pour les Etats de la présence continue de l'Afrique du Sud en
Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970) du
Conseil de sécurité, avis consultatif, CI.J. Recueil 1971, p. 50, par. 105).

Cela vaut à plus forte raison lorsque ces résolutions ont été expressément
acceptées et entérinées par le Conseil de sécurité, ce qui est le cas des réso-
lutions relatives à la qualité de puissance administrante du Portugal.

Ainsi, les résolutions où l’Assemblée générale rejette expressément
lallégation selon laquelle le Timor oriental a été intégré à l’Indonésie
(32/34 du 28 novembre 1977), déclare que le peuple du Timor oriental
doit avoir la possibilité de déterminer librement son propre avenir dans le
cadre de l'Organisation des Nations Unies (35/27 du 11 novembre 1980)
et reconnaît expressément le Portugal comme la puissance administrante
(3485 (XXX), 34/40, 35/27, 36/50 et 37/30) sont des résolutions produi-
sant des effets juridiques.

Comme le prévoit clairement l’article 18 de la Charte, l’Assemblée
générale peut, «sur des questions importantes», prendre des «décisions»
et, à cet égard, la Cour a relevé que:

«Ainsi, tandis que c’est le Conseil de sécurité qui possède le droit
exclusif d’ordonner une action coercitive, les fonctions et pouvoirs
de l’Assemblée générale selon la Charte ne sont pas limités à la dis-
cussion, à l’examen, à l’étude et à la recommandation; ses attribu-
tions ne sont pas simplement de caractère exhortatif. L'article 18
traite des «décisions» de l’Assemblée générale «sur les questions
importantes». Ces «décisions» comprennent en effet certaines recom-
mandations, mais d’autres ont une valeur et un effet de caractère
impératif.» (Certaines dépenses des Nations Unies (article 17, para-
graphe 2, de la Charte), avis consultatif, C.I.J. Recueil 1962, p. 163;
les italiques sont dans l'original.)

Waldock, dans son cours général publié dans le Recueil des cours de

100
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 187

l’Académie de droit international de La Haye (1962, t. 106, p. 26), se réfé-
rant à cette conclusion de la Cour, souligne que l’Assemblée générale est
compétente pour prendre des décisions ayant valeur et effet de caractére
imperatif?.

Dans plus d’une de ses résolutions, l’Assemblée générale s’est référée à
sa compétence -

«pour décider si un territoire non autonome a atteint ou non l’auto-
nomie complète visée au chapitre XI de la Charte» (résolution 748
(VIII) du 27 novembre 1953, relative à Porto Rico, et résolution 849
(IX) du 22 novembre 1954, relative au Groenland); (les italiques
sont de moi).

L'Assemblée générale a également affirmé cette compétence à l’égard
du Suriname et des Antilles néerlandaises, de l’Alaska et de Hawai?.
L’Assemblée générale n’a pas hésité a exercer ce pouvoir, par exemple
lorsque le Portugal et l'Espagne, à la suite de leur admission comme
Membres à l’Organisation des Nations Unies, ont affirmé n’administrer
aucun territoire relevant du chapitre XI. En 1960, l’Assemblée générale a
déclaré que les territoires du Portugal étaient non autonomes «au sens du
chapitre XI» (résolution 1540 (XV) du 15 décembre 1960). Elle a affirmé
ses compétences à cet égard avec plus de force encore l’année suivante,
condamnant le Portugal pour son «manquement persistant» aux obliga-
tions incombant à celui-ci en vertu du chapitre XI et pour son refus de
coopérer avec le comité des renseignements relatifs aux territoires non
autonomes; l’Assemblée a créé également un comité spécial habilité à
recevoir des pétitions et entendre des pétitionnaires sur cette question
(résolution 1699 (XVI) de l’Assemblée générale du 19 décembre 1961). La
compétence de l’Assemblée générale à agir ainsi en tant qu’organe de
l'Organisation habilité à établir si un territoire non autonome a réalisé ou
non son droit à ’autodétermination n’a pas été mise en doute dans la
pratique des Nations Unies.

Dans un traité intitulé Legal Effects of United Nations Resolutions,
Castañeda se livre à une analyse juridique de cette compétence, notant
qu'une résolution de l’Assemblée générale n’exprime pas une obligation,
mais établit plutôt de manière définitive l'hypothèse ou la condition dont
découle un effet juridique, ce qui permet l’application d’une règle de
droit. «Par sa nature, cet effet peut être un ordre d’agir ou de ne pas agir,

! En ce qui concerne le rôle joué par l’Assemblée générale dans la formulation du droit
international, voir, également, Gaetano Arangio-Ruiz, «The Normative Role of the
General Assembly of the United Nations and the Declaration of Principles of Friendly
Relations», Recueil des cours de l’Académie de droit international, 1972, t. 137, p. 421;
Obed Y. Asamoah, The Legal Significance of the Declarations of the General Assembly of
the United Nations, 1966, et Christoph Schreuer, « Recommendations and the Traditional
Sources of International Law», German Yearbook of International Law, 1977, vol. 20,
p. 103-118.

2 Voir Goodrich, Hambro et Simons, op. cit., p. 460-461, ainsi que les renvois aux réso-
lutions pertinentes.

101
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 188

une autorisation, ou l’octroi ou le refus d’une compétence juridique à un
organe.» !

Les observations précédentes valent pour la question des effets déter-
minants des résolutions de l’Assemblée générale pour ce qui est du statut
du Portugal, du statut de territoire non autonome du Timor oriental et
du droit du peuple du Timor oriental à Pautodétermination. Qui plus est,
étant donné que l’Assemblée générale est l’organe compétent pour recon-
naître la puissance détentrice de l’autorité sur un territoire non auto-
nome, l’absence de toute résolution de l’Assemblée générale reconnais-
sant l’autorité de l’Indonésie sur le Timor oriental permet également de
tirer des conclusions juridiques. Les résolutions de l’Assemblée générale
jouent également pour ce qui est de la responsabilité incombant à tous les
Etats de coopérer pleinement afin que le peuple du Timor oriental réalise
son droit à l’autodétermination. Les diverses résolutions de l’Assemblée
générale évoquant ce droit de manière générale, qui ont par ailleurs aidé
à forger le droit international public et constituent une source matérielle
importante du droit international coutumier sur cette question?, sont
expressément renforcées, pour ce qui est de la situation au Timor orien-
tal, par les résolutions spécifiques relatives à ce territoire.

2. Résolutions du Conseil de sécurité

207. Ces résolutions confirment elles aussi la qualité de puissance
administrante du Portugal. Elles seront examinées à la partie D dans le
contexte des obligations de fond de l’Australie.

vii) Le Portugal avait-il besoin d'une autorisation préalable de l’Organi-
sation des Nations Unies pour introduire la présente instance ?

Les compétences du Portugal en tant que puissance administrante
n’ont fait l’objet d’aucune restriction de la part de l'Organisation des
Nations Unies dans les résolutions reconnaissant cette qualité au Portu-
gal. L’argument de l’Australie selon lequel il faudrait au Portugal l’auto-
risation de l'Organisation des Nations Unies pour introduire la présente
instance (duplique, par. 136, 144) sous-entend une restriction des compé-
tences d’une puissance administrante que ne semble pas prévoir la Charte
des Nations Unies.

Il convient par ailleurs d’examiner un autre aspect de la question, à
savoir qu'il est du devoir de la puissance administrante de préserver les
intérêts du peuple du territoire. Dans le cadre de leurs obligations de
nature fiduciaire, les puissances administrantes reconnaissent, aux termes
mêmes de l’article 73 de la Charte, «l’obligation de favoriser dans toute la
mesure du possible … leur prospérité [des habitants de ces territoires]» et,
à cette fin, «d’assurer ... leur progrès ... économique» (art. 73, lettre a);

1 Jorge Castañeda, Legal Effects of United Nations Resolutions, 1969, p. 121.
2 Simma, op. cit., p. 240.

102
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 189

les italiques sont de moi) et «de favoriser des mesures constructives de
développement» (art. 73, lettre d)). Une telle obligation exige une protec-
tion extrêmement attentive des ressources économiques du territoire.
La puissance administrante ne saurait s’én acquitter si elle n’a pas la
capacité juridique de prendre les mesures nécessaires pour protéger les
intérêts en question. Si la puissance administrante apprend que d’autres
entités s'occupent des intérêts économiques du territoire, éventuelle-
ment au détriment de la population, elle a le devoir d’intervenir pour
défendre ces intérêts. Toute omission à cet égard serait même condam-
nable.

Avancer que la Charte imposerait ces lourdes responsabilités aux puis-
sances administrantes tout en leur refusant le droit de représenter le ter-
ritoire revient à priver ces dispositions de la Charte de toute signification
pratique. Cette interprétation restrictive des pouvoirs d’une puissance
administrante n’est, autant que je sache, confirmée ni par la pratique des
Nations Unies ni par la doctrine.

La Charte pourvoit amplement à la surveillance des puissances admi-
nistrantes et l’on voit difficilement comment on pourrait, en droit ou en
principe, justifier que les puissances exerçant une fonction de nature fidu-
ciaire soient entravées davantage dans l’accomplissement normal et effec-
tif des devoirs que leur impose la Charte.

De plus, le pouvoir accordé par le chapitre XI de la Charte est de toute
évidence de nature fiduciaire. Il dérive directement de la notion de «mis-
sion sacrée», ce qui confirme son caractère de confiance. La notion de
tutelle comporte le pouvoir de représentation, qu’on l’envisage sous
l'angle du trusteeship connu en common law ou de la tutela propre au
droit civil. Une fois désignée, la puissance tutélaire exerce toujours sous
surveillance les devoirs qui lui incombent, mais elle n’est pas tenue,
chaque fois qu’elle entend exercer le pouvoir de représentation, d’en
demander l’autorisation puisque ce pouvoir fait partie intégrante du
concept même de tutelle.

vit) Les résolutions sont-elles affectées par l'amenuisement du soutien
dont elles ont bénéficié à l'Organisation des Nations Unies?

Selon un des arguments de l’Australie, la diminution progressive du
nombre de voix en faveur des résolutions de l’Assemblée générale invo-
quées par le Portugal montre que ces résolutions faisaient de moins en
moins autorité. Cette idée invite en fait la Cour à s’aventurer dans le
domaine incertain de l’histoire politique des résolutions de l’Assemblée
générale et à se livrer à un décompte des voix afin d’apprécier la valeur de
telle ou telle résolution. Or, les conjectures sur la signification qui pour-
rait être attribuée aux procédures de vote de l’Assemblée générale ne sont
pas du ressort de la Cour. Pour celle-ci, en effet, il importe plutôt de
savoir si une résolution de l’Assemblée générale a été dûment adoptée par
cet organe principal de l'Organisation des Nations Unies dans les limites
des ses pouvoirs juridiques. Une fois adoptée, une résolution doit étre

103
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 190

dûment reconnue et il convient, conformément à la courtoisie que se
doivent naturellement deux organes principaux de l'Organisation des
Nations Unies, de respecter cette résolution, quels que soient ses antécé-
dents politiques ou le nombre de voix exprimées en sa faveur.

Comme l’a fait observer M. Lauterpacht:

«Quelle que soit la teneur de la recommandation, et quelles que
soient la nature et les caractéristiques de la majorité qui l'a votée, la
recommandation n’en reste pas moins un acte juridique de l’organe
principal des Nations Unies, que tous les Membres de l'Organisation
sont juridiquement tenus de considérer avec le respect qui est dû à
une résolution de l’Assemblée générale.» (Procédure de vote appli-
cable aux questions touchant les rapports et pétitions relatifs au Ter-
ritoire du Sud-Ouest africain, avis consultatif, C.I TJ. Recueil 1955,
p. 120, opinion individuelle; les italiques sont de moi.)

Cet argument de l’Australie a même de graves incidences en l’espèce,
car les résolutions dont, selon l’Australie, la Cour ne devrait pas tenir
compte affirment justement le principe important de l’autodétermination,
qui est un principe bien établi du droit international coutumier. La partie
qui prétendrait que la validité d’une telle résolution serait compromise
par la diminution du nombre des voix exprimées en sa faveur à l’Or-
ganisation des Nations Unies assumerait une lourde tâche.

ix) Les résolutions sont-elles tombées en désuétude ?

Selon un autre argument vigoureusement développé par l’Australie, la
valeur et le caractère obligatoire des résolutions en question sont en quel-
que sorte entamés du fait qu’il n’en a pas été adopté d’analogues pendant
de nombreuses années. Or, les résolutions de l’Assemblée générale ou du
Conseil de sécurité n’ont pas à être répétées pour conserver leur validité.
Une fois que ces résolutions sont dûment adoptées, il est à présumer
qu’elles restent valables tant qu’elles n’ont pas été dûment annulées ou
remplacées par une résolution ultérieure.

Il convient de considérer avec la plus grande prudence cet argument
d’aprés lequel le passage du temps atténuerait le caractére obligatoire des
résolutions. S’agissant de résolutions qui imposent effectivement des obli-
gations en droit international, la Cour annulerait en fait des obligations
que l’organe compétent de l’Organisation des Nations Unies, dûment
saisi de la question, aurait, lui, choisi d’imposer. La Cour doit se montrer
particulièrement circonspecte à l’égard de résolutions traitant d’obliga-
tions erga omnes et de droits tels que l’autodétermination, qui sont fon-
damentaux pour l’ordre juridique international. En l’absence d’un motif
impérieux en sens contraire, la Cour devrait agir avec la déférence due à
une résolution valable dûment adoptée par l’un des autres organes prin-
cipaux de POrganisation des Nations Unies.

Il convient de noter que l’argument de l’Australie en vertu duquel les

104
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 191

résolutions du Conseil de sécurité sont tombées en désuétude ne saurait
étre retenu pour une autre raison encore.

En effet, la thése de la désuétude tombe devant le fait que le Comité
des Vingt-Quatre, qui est l’organe chargé par l’Assemblée générale de
surveiller tout ce qui a trait à la décolonisation, a, d’année en année, main-
tenu la question du Timor oriental 4 son ordre du jour. Par ailleurs, le
Comité a fait état chaque année de cette question dans son rapport a
l’Assemblée générale. Si, comme l’Australie le prétend, cette question
était dépassée, le Comité ne s’y référerait pas dans ses documents.

Le Secrétaire général continue de soumettre des rapports intérimaires à
l’Assemblée générale. Dans son rapport du 11 septembre 1992 (A/47/435,
par. 1; réplique, vol. II, annexe 1.8), il évoque la recherche d’une «so-
lution globale et acceptable sur le plan international de la question
du Timor oriental»; dans son rapport annuel du 2 septembre 1994, le
plus récent, il déclare: «J’ai continué a offrir mes bons offices dans la
recherche d’un réglement juste, global et internationalement acceptable
de la question du Timor oriental.» (A/49/1, 2 septembre 1994, par. 505.)
Le fait que, d’année en année, l’Assemblée générale a inscrit cette ques-
tion 4 son ordre du jour montre aussi clairement que la situation n’est
pas encore acceptable aux yeux de la communauté internationale.

La thése de la désuétude, impliquant que la question est dépassée, ne
saurait être retenue si l’Organisation des Nations Unies choisit elle-même
d’en faire une question d’actualité!.

x) Les résolutions ont-elles été rendues caduques par les événements ulté-
rieurs ?

Cet argument avancé par l'Australie appelle des considérations ana-
logues. Si des événements ultérieurs ont rendu caduques des résolutions
dûment adoptées par le Conseil de sécurité ou l’Assemblée générale, c’est
à ces organes qu’il appartient de prendre acte du changement de situation
et d’agir en conséquence. Comme nous l’avons déjà dit, ces organes ne
semblent pas avoir considéré qu’il s'agissait de questions closes.

xi) Les antécédents coloniaux du Portugal sont-ils pertinents ?

L'Australie a fait valoir que les antécédents coloniaux du Portugal sont
tels qu’ils le privent de la qualité pour introduire cette instance. Le passé
colonial du Portugal laisse effectivement beaucoup à désirer et le conseil
du Portugal l’a reconnu sans peine. On se souviendra que, dans l’affaire
de la Namibie, il a été noté que l’Assemblée générale avait adopté ses réso-
lutions contre l’apartheid à l'unanimité à deux voix près, celles du Portu-

! Voir Thomas M. Franck (« Fairness in the International Legal and Institutional Sys-
tem»; Recueil des cours de l’Académie de droit international, 1993, t. 240, p. 165), selon
qui le processus touchant le Timor oriental permet, «à tout le moins, de ne pas enterrer la
question et de la maintenir à l’ordre du jour».

105
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 192

gal et de l’Afrique du Sud (C.Z.J. Recueil 1971, p. 79; M. Ammoun,
opinion individuelle). Il n’est guère nécessaire d’en dire davantage sur les
anciennes attitudes du Portugal en matière coloniale.

Cela dit, lorsque la qualité juridique de puissance administrante a été
dûment reconnue par l’autorité politique compétente, la Cour ne peut
pas prendre sur elle d’accorder ou de refuser cette qualité, selon les
antécédents coloniaux, positifs ou négatifs de l’Etat intéressé. A retenir ce
critère, le régime des puissances administrantes deviendrait impraticable,
car rares seraient les puissances coloniales capables d’y satisfaire. La
question juridique qui se pose à la Cour est celle de savoir si, en droit,
PEtat possède effectivement cette qualité.

Au début de la présente opinion, on a évoqué le changement intervenu,
depuis 1974, dans l'attitude du Portugal à l’égard de l’autodétermination
de ses colonies !.

Il y a lieu d’insister sur le fait qu’il s’agit bien ici, non pas des antécé-
dents du Portugal, mais de la protection des droits du peuple du Timor
oriental. On ne saurait affirmer qu’un peuple ou territoire protégé, à cet
égard irréprochable, devrait se voir refuser, en raison d’une faute com-
mise par sa puissance administrante, le droit d’être représenté ou de rece-
voir réparation.

Une telle affirmation est contraire aux principes fondamentaux de la
tutelle, qui veulent que les intérêts des entités confiés aux soins fiduciaires
ou tutélaires soient prioritaires. Cela vaut autant en droit international
qu’en droit interne.

x * x

Les divers moyens invoqués par l’Australie pour contester la qualité du
Portugal pour agir en l’instance semblent ainsi ne pas résister à l’examen.
Les principes de la Charte, associés aux principes bien établis des rela-
tions de nature fiduciaire et de la tutelle, mettent en évidence l’impor-
tance prédominante que revêtent, par rapport à tous autres intérêts,
ceux du territoire non autonome. Cette priorité d’intérêts n’est pas
facilement écartée. La puissance administrante a pour fonction d’y veiller;
le droit international a pour fonction d’en assurer le respect.

Ce n’est pas servir les intérêts du territoire que de dire qu’une puissance
administrante, dûment reconnue par l'Organisation des Nations Unies et
juridiquement tenue de lui rendre compte, a été évincée par un autre Etat
qui n’est pas reconnu comme puissance administrante par l'Organisation,

1 Le supplément à la Constitution portugaise, figurant dans l’annexe 11.6 du mémoire
du Portugal et daté du 27 juillet 1974, dispose, en son article 2, que

«La reconnaissance du droit à l’autodétermination, avec toutes ses conséquences,
comprend l'acceptation de l'indépendance des territoires d’outre-mer et la dérogation
à la partie correspondante de l’article premier de la constitution politique de 1933.»

Le Portugal s’est ainsi engagé, sans ambiguïté aucune, en faveur de l’autodétermination
de ses anciennes colonies.

106
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 193

et qui n’est pas juridiquement tenu de lui rendre compte. Le pouvoir sur
un peuple non autonome, s’il n’est pas assorti de l’obligation de rendre
compte de son exercice à la communauté internationale, est contraire au
principe de protection consacré dans la Charte.

PARTIE C. LES DROITS DU TIMOR ORIENTAL

Le principe central en l’instance est celui de l’autodétermination, qui a
pour corollaire celui de la souveraineté permanente sur les ressources
naturelles. De ces principes découlent les droits revendiqués en l’espèce
au nom du Timor oriental.

i) Le peuple du Timor oriental a indubitablement le droit à disposer de
lui-même

La Cour n’a pas en l’espèce à s’attaquer au problème très débattu de
savoir quels peuples ou entités ont le droit à disposer d'eux-mêmes.
L'Australie a constamment admis que le Timor oriental était et demeure
un territoire non autonome!. Le Timor oriental figure expressément sur
la liste des territoires non autonomes, au sens du chapitre XI de la
Charte, figurant dans la résolution 1542 (XV) de l’Assemblée générale du
15 décembre 1960 (voir mémoire, vol. II, annexe IT.4)?.

On doit donc se pencher en l’espèce sur la question de l’autodétermina-
tion à partir de ce solide fondement que constitue le caractère incon-
testable du droit d’un territoire à l’autodétermination. La question à
résoudre est celle des conséquences qui en découlent.

ii) Le principe de l’autodétermination

Dans son arrêt (par. 29), la Cour a catégoriquement réaffirmé le prin-
cipe de l’autodétermination, relevant que celui-ci s’est développé à partir
de la Charte et de la pratique de l'Organisation des Nations Unies et
notant du reste que le caractére normatif du droit du peuple du Timor
orienta] à l’autodétermination n’est pas contesté en l’espèce. Dans la pré-
sente opinion, on part de cette constatation afin d’examiner le moyen de
donner effet au principe de l’autodétermination dans les circonstances de
laffaire.

L'Australie a admis l’existence du principe, mais envisage de manière
plutôt limitée les obligations étatiques qui en découlent.

1 L'Australie a, dans ses écritures (contre-mémoire, par. 322), mentionné, dans un autre
contexte, l’incertitude qui s’attache à la question de savoir quels peuples ont le droit à
Pautodétermination (citant H. Blix, Sovereignty, Aggression and Neutrality, 1970, p. 13-
14). Cette incertitude ne s’applique pas au Timor oriental pour les raisons exposées.

2 Concernant l’expression «s’administrer elles-mêmes », à la lettre b) de l’article 73 de la
Charte, Simma (The Charter of the United Nations, op. cit., p. 928, citant notamment les
arrêts dans les affaires de la Namibie et du Sahara occidental) précise que «cette expres-
sion ne saurait, de nos jours, s’entendre que du droit sans réserve à l’autodétermination».

107
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 194

Par exemple, elle a fait valoir lors des plaidoiries que:

«On ne trouve dans la Charte des Nations Unies aucune obliga-
tion expresse qui serait faite aux Etats individuellement de favoriser
l’autodétermination de territoires sur lesquels ils n’exercent eux-
mêmes aucun contrôle. L'obligation générale de solidarité énoncée
au paragraphe 5 de l’article 2 de la Charte vise seulement l’assistance
à donner à l'Organisation des Nations Unies «dans toute action
entreprise par elle conformément aux dispositions de la présente
Charte.» (CR 95/9, p. 64.)

Dans ses écritures, l’Australie a notamment soutenu qu’il n’existe pas
d’obligation indépendante de non-reconnaissance qui aurait interdit la
conclusion du traité relatif au «Timor Gap» (contre-mémoire, par. 360-
367), que la communauté internationale n’a formulé aucune critique à
l'encontre des Etats (y compris l’Australie) qui ont reconnu la présence
de l'Indonésie au Timor oriental et traité avec elle dans ce contexte (ibid.,
par. 368-372), et qu’en concluant le traité relatif au «Timor Gap» l’Aus-
tralie n’a fait obstacle à aucun acte d’autodétermination du peuple
du Timor oriental pouvant résulter de négociations (ibid., par. 373-
375). Bien qu’elle ait reconnu dans le traité le Timor oriental comme
province de l’Indonésie, l'Australie prétend n’avoir rien fait qui soit
susceptible de porter atteinte à la possibilité pour le peuple du Timor
oriental d'accomplir par la suite un acte d’autodétermination (ibid.
par. 375).

Tous ces arguments nous imposent de noter brièvement le caractère
central de ce droit en droit international contemporain, l’évolution cons-
tante du concept et la large acceptation dont il a bénéficié au plan inter-
national. Dans ce contexte, toute interprétation de ce droit qui ne lui
donnerait pas une signification pleine et effective devrait étre considérée
avec la plus grande circonspection.

Premiérement, ce principe est confirmé par toutes les sources du droit
international, qu’il s’agisse d’instruments internationaux (comme le pacte
international relatif aux droits civils et politiques et le pacte international
relatif aux droits économiques, sociaux et culturels), du droit international
coutumier, des principes généraux du droit, de la jurisprudence et de la
doctrine des publicistes. On peut puiser, dans chacune de ces sources, des
arguments décisifs à ’appui de ce droit, arguments qu’il n’y a pas lieu de
détailler ici.

Deuxièmement, ce droit occupe une place centrale dans l’économie de
la Charte des Nations Unies, qui s’y réfère dans plusieurs contextes.

A l’article 1, paragraphe 2, de cet instrument, les Nations Unies se sont
notamment fixé pour principe de développer entre les nations des rela-
tions amicales fondées sur le respect du principe de l’égalité de droits des
peuples et de leur droit à disposer d'eux-mêmes. C’est là l’un des buts des
Nations Unies, qui est au cœur même de l’existence de l'Organisation et
de sa mission. Il y a donc un lien indissociable entre l’un des buts prin-
cipaux des Nations Unies et le concept d’autodétermination. Ce concept

108
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 195

est réaffirmé à l’article 55, selon lequel l’idéal des relations pacifiques et
amicales entre les nations est fondé sur le respect de l’égalité des droits
des peuples et de leur droit à disposer d’eux-mêmes.

L'article 55 donne à ce concept une expression pratique. I] reconnaît
que les relations pacifiques et amicales, bien que fondées sur le respect du
principe de Pégalité des droits des peuples et de leur droit à disposer
d’eux-mémes, exigent des conditions de stabilité et de bien-être, dont le
progrés et le développement dans l’ordre économique.

Etant donné que le développement des relations amicales entre les
nations est au cœur même de la Charte et que celle-ci fonde les relations
amicales sur Pégalité de droits des peuples et leur droit à disposer d’eux-
mêmes, on peut dire que le principe de l’autodétermination se situe lui-
même au cœur de la Charte.

Une préoccupation particulière à l’égard de l’autodétermination est
manifestée au chapitre XI de la Charte. A propos de l’aspect économique
de Pautodétermination, il y est souligné, à l’article 55, que la stabilité et le
bien-être sont nécessaires aux relations pacifiques et amicales entre les
nations, ces relations étant, à leur tour, fondées sur le respect du principe
de légalité des droits des peuples et de leur droit à disposer d'eux-mêmes.
En vue de créer ces conditions de stabilité et de bien-être, les Nations
Unies ont le devoir de favoriser, entre autres, les «conditions de pro-
grès et de développement dans l'ordre économique ...» (les italiques sont
de moi).

Il est expressément prévu ensuite à l’article 56 que «les Membres
s'engagent, en vue d’atteindre les buts énoncés à l’article 55, à agir, tant
conjointement que séparément, en coopération avec l'Organisation». Il
s’agit là d’une obligation contractuelle solennelle, assumée expressément
et individuellement par chaque Etat Membre en vue de créer les condi-
tions de progrès et de développement dans l’ordre économique sur la base
du respect du droit des peuples 4 disposer d'eux-mêmes.

A propos spécifiquement des territoires non autonomes, il est prévu à
l’article 73 de la Charte des Nations Unies que l’un des objectifs de
l'administration des territoires dont les populations ne s’administrent pas
elles-mêmes est de

«développer leur capacité de s’administrer elles-mêmes, de tenir
compte des aspirations politiques des populations et de les aider
dans le développement progressif de leurs libres institutions poli-
tiques...» (art. 73, lettre b)).

Cette responsabilité incombe à la puissance administrante en vertu du
principe de la primauté des intérêts des habitants de ces territoires. Le
caractère solennel de cette responsabilité est souligné par sa qualification
de «mission sacrée».

L'importance centrale de ce concept et le désir de le traduire dans les
faits sont au cœur même du droit des Nations Unies. La Charte est pétrie
de cet esprit de coopération dont doivent faire preuve les nations pour
atteindre les buts fixés. Le principe du droit des peuples à disposer d’eux-

109
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 196

mémes fait partie intégrante de ces buts et en constitue le fondement
méme.

Troisiémement, c’est en s’appuyant sur les dispositions fondamentales
de la Charte que Organisation des Nations Unies s’est employée sans
relâche à édifier une superstructure qui tend à son tour à mettre ce concept
en pratique. Par sa contribution concrète à la liberté des nations, la com-
munauté mondiale a montré qu’elle était résolue à inscrire ce concept
dans la réalité.

L'Assemblée générale a en effet manifesté avec constance et fermeté
son souci de traduire en termes pratiques ce concept juridique, notam-
ment en créant le comité des renseignements relatifs aux territoires non
autonomes puis en le transformant en organe semi-permanent, par une
résolution de décembre 1961. En tant que successeur du comité des ren-
seignements, le Comité spécial chargé d’étudier la situation en ce qui
concerne l’application de la déclaration sur l’octroi de l’indépendance
aux pays et aux peuples coloniaux (Comité des Vingt-Quatre) continue de
suivre la question. Ce comité a invariablement inscrit l'affaire du Timor
oriental sur sa liste des questions en attente d’un règlement satisfaisant.

Un certain nombre de déclarations marquantes de l'Organisation des
Nations Unies sur cette question ont renforcé l’acceptation de ce principe
au sein de la communauté internationale. La déclaration sur l’octroi de
l’indépendance aux pays et aux peuples coloniaux (résolution 1514 (XV)
de l’Assemblée générale du 20 décembre 1960) et la déclaration relative
aux principes du droit international touchant les relations amicales et la
coopération entre les Etats conformément à la Charte des Nations Unies
(résolution 2625 (XXV) de l’Assemblée générale du 24 octobre 1970) sont
de ce nombre. Le pacte international relatif aux droits civils et politiques
(1966) et le pacte international relatif aux droits économiques, sociaux et
culturels (1966) constituent l’acceptation catégorique par voie conven-
tionnelle de l’obligation de reconnaître ce droit.

Les débats qui ont précédé l’adoption par les Nations Unies de la dé-
claration sur les relations amicales traduisent bien l’importance que la
communauté internationale tout entière attache au droit en question,
comme le fait particulièrement bien ressortir une étude récente sur ces
débats!. Comme l'indique cette étude, ledit principe a été alors qualifié
de diverses manières, notamment comme: «l’un des principes majeurs
consacrés par la Charte» (Japon); «l’une des pierres angulaires sur les-
quelles repose l'édifice des Nations Unies» (Birmanie); «un fondement
de la Charte des Nations Unies» (Canada); «un des idéaux fondamen-
taux qui constituent la raison d’être de l’Organisation» (France);
«l’exemple le plus significatif de la vitalité de la Charte et de sa capacité
à répondre à l’évolution de la vie internationale» (Tchécoslovaquie); «un
principe universellement reconnu du droit international contemporain»

1 V.S. Mani, Basic Principles of Modern International Law, 1993, p. 224.

110
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 197

(Cameroun); «une des normes fondamentales du droit international
contemporain» (Yougoslavie); «un principe fondamental du droit inter-
national contemporain qui lie tous les Etats» (Pologne); «d’une suprême
importance en cette époque de décolonisation» (Kenya), et «indispen-
sable à l’existence même de la communauté des nations» (Etats-Unis
d'Amérique).

Il y a lieu de mentionner enfin la contribution de la Cour, qui a joué
elle aussi un rôle important pour établir ce concept sur une base juridique
solide (Conséquences juridiques pour les Etats de la présence continue de
l'Afrique du Sud en Namibie (Sud-Ouest africain) nonobstant la résolu-
tion 276 (1970) du Conseil de sécurité, avis consultatif, C.I.J. Recueil
1971, p. 16; Sahara occidental, avis consultatif, C.IJ. Recueil 1975,
p. 12).

Tel est le droit fondamental qui est en jeu en l’espèce. La présente
étude sommaire du caractère essentiel qu’il revêt en droit international
n’est pas indifférente lorsqu'il s’agit de trancher entre l’une ou lautre
des interprétations de ce droit que les Parties ont présentées à la Cour.

D'une part, on prétend que ce droit ne peut être violé que s’il a été
contrevenu à une disposition expresse d’une résolution de l’Organisation
des Nations Unies. Il convient de noter, à cet égard, qu'aucune résolution
de l'Organisation des Nations Unies n’a interdit ou critiqué la reconnais-
sance de l'intégration du Timor oriental comme province de l’Indonésie.
D'autre part, on soutient que le fait d’être partie à un traité qui reconnaît
lPincorporation d’un territoire non autonome dans un autre Etat et visant
la principale ressource non renouvelable d’un peuple dont le droit à l’auto-
détermination est reconnu, intervenue avant que ce peuple n’ait exercé son
droit à l’autodétermination et sans son consentement, constitue en effet
une telle violation. L'histoire de ce droit, de son développement et de sa
reconnaissance universelle montre clairement que la seconde interprétation
est plus en harmonie que la première avec la teneur et l’esprit de ce droit.

Dans ce cadre, il est difficile d'admettre que, s’agissant d’un droit aussi
important, les Etats auraient seulement l’obligation d’aider l’Organisa-
tion des Nations Unies dans la mise en œuvre des mesures spécifiques
qu’elle peut prendre.

ili) Le principe de la souveraineté permanente sur les ressources naturelles

Comme l’a souligné l’Assemblée générale, le droit à la souveraineté
permanente sur les ressources naturelles est «un élément fondamental
du droit des peuples et des nations à disposer d’eux-mêmes» (résolu-
tion 1803 (XVID du 14 décembre 1962). C’est ainsi que, dans sa résolu-
tion 1515 (XV) du 15 décembre 1960, l’Assemblée générale a également
recommandé «le respect du droit souverain de chaque Etat de disposer
de ses richesses et de ses ressources naturelles».

Pour tout peuple, la souveraineté sur ses ressources économiques est
une composante importante de sa souveraineté. Cela est particulièrement
vrai d’une nation naissante. Cette philosophie est à la base de la théorie

111
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 198

de la souveraineté permanente sur les ressources naturelles, ainsi que de
la protection de ces ressources dans l'intérêt d’un peuple non autonome
en attendant qu’il exerce son droit à l’autodétermination.

En l'espèce, il est impossible de prévoir quand le peuple du Timor
oriental réalisera son droit à l’autodétermination. Cela peut être sous
peu ou dans de nombreuses années. La question est en suspens depuis
bientôt vingt ans, c’est-à-dire depuis intervention militaire de l’Indo-
nésie.

Si des années devaient encore s’écouler d’ici là, et qu’entre-temps le
traité soit pleinement exécuté, le peuple du Timor oriental pourrait très
bien perdre à tout jamais une partie substantielle de ses ressources ines-
timables. Il s’agirait là de la perte d’un élément important de la souverai-
neté de ce peuple.

C’est là une situation que l’on ne saurait envisager avec sérénité au
stade actuel du développement du droit international.

Lorsque le peuple du Timor oriental exercera son droit à l’auto-
détermination, il aura notamment le droit, au titre de sa souveraineté,
de disposer de ses richesses et ressources naturelles. Toute mesure qui,
auparavant, pourrait avoir pour effet de le priver de ce droit relève néces-
sairement et manifestement de la catégorie des actes portant atteinte à
son droit de disposer de lui-même et à sa future souveraineté, si tant est
qu'il se prononce pour une souveraineté pleine et indépendante. Dans sa
résolution relative à la souveraineté permanente sur les ressources natu-
relles, l’Assemblée générale a décrit ce droit comme «le droit inaliénable
qu’a tout Etat de disposer librement de ses richesses et de ses ressources
naturelles conformément 4 ses intéréts nationaux...» (résolution 1803
(XVID). Dans la méme résolution, elle note que le renforcement de la
souveraineté permanente sur les ressources naturelles favorise l’affermis-
sement de l’indépendance économique des Etats.

Dans sa résolution 1803 (XVII, l’Assemblée générale est encore plus
explicite, en soulignant que:

«La prospection, la mise en valeur et la disposition de ces res-
sources ... devraient étre conformes aux régles et conditions que les
peuples et nations considèrent en toute liberté comme nécessaires ou
souhaitables pour ce qui est d’autoriser ou d’interdire ces activités»
(I, par. 2; les italiques sont de moi).

Or, l’exploitation, la mise en valeur et la disposition des ressources du
«Timor Gap», que le traité relatif au «Timor Gap» règle par le détail,
n’ont trés certainement pas été convenues d’une maniére conforme au
principe selon lequel le peuple du Timor oriental devrait «considérer [ces
questions] en toute liberté» pour ce qui est «d’autoriser ou d’interdire ces
activités».

Dans la mesure où il dispose des ressources du peuple du Timor orien-
tal avant que celui-ci n’ait réalisé son droit à l’autodétermination, le
traité relatif au «Timor Gap» contrevient donc manifestement a ce
principe.

112
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 199

Au surplus, selon la résolution 1803 (XVID):

«La violation des droits souverains des peuples et des nations sur
leurs richesses et leurs ressources naturelles va à l’encontre de l’esprit
et des principes de la Charte des Nations Unies...» (I, par. 7).

L’Australie a fait valoir (contre-mémoire, par. 379-380) que, même a
supposer qu’en exerçant son droit à l’autodétermination le peuple du
Timor oriental décidait de se constituer en Etat indépendant, c’est à ce
nouvel Etat qu’il appartiendrait de rejeter ou non le traité. L’attention de
la Cour a été appelée à cet égard sur une observation du tribunal arbitral
dans le différend opposant la Guinée-Bissau au Sénégal, selon laquelle
«un Etat né d’un processus de libération nationale a le droit d’accepter
ou non les traités qu’aurait conclus l'Etat colonisateur après le déclen-
chement du processus. Dans ce domaine, le nouvel Etat jouit d’une
liberté totale et absolue.»

Bien que cette proposition soit indiscutable, elle paraît purement théo-
rique dans le contexte actuel, étant donné qu'elle ne tient pas compte de
trois faits. Premièrement, de nombreuses années pourraient s’écouler
avant que le Timor oriental n’exerce son droit à l’autodétermination.
Deuxièmement, le traité est prévu pour une période initiale de quarante
ans et, troisièmement, les ressources qui y sont visées ne sont pas renou-
velables. D'ici à ce que le peuple du Timor oriental réalise ce droit, il
pourrait perdre à tout jamais la totalité ou une partie de ces ressources. Si
celles-ci étaient renouvelables, on pourrait soutenir que leur exploitation
temporaire n’aurait pas pour résultat d’en dépouiller définitivement le
légitime propriétaire. Or, cet argument ne peut être invoqué dans la pré-
sente affaire.

Si, dans ce cadre bien établi d'obligations juridiques, un traité est
conclu qui qualifie explicitement le Timor oriental de province indoné-
sienne et qui porte, sans le consentement de son peuple, sur les ressources
naturelles du Timor oriental d’une manière qui pourrait avoir pour effet
de les compromettre ou de les aliéner, il est incontestable qu’une nation
qui se réclame de ce traité pour revendiquer des droits sur ce qui pourrait
être les ressources du Timor oriental viole les obligations que lui impo-
sent les principes généraux du droit international.

Ajoutons qu’en raison de la reconnaissance internationale croissante
du droit au développement, toute action susceptible d’entraver le libre
exercice de ce droit revét une importance plus grande qu’autrefois.

iv) Pertinence des résolutions de l’Organisation des Nations Unies rela-
tives à l’autodétermination

Les diverses résolutions citées donnent à la Cour, à la fois en termes
exprès et de façon implicite, des raisons plus que suffisantes de présumer

! Revue générale de droit international public, 1990, p. 235, par. 44.

113
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 200

que le droit à l’autodétermination n’a pas été exercé. Cette proposition a
pour corollaire que le droit à la souveraineté permanente sur les res-
sources naturelles n’a pas été exercé non plus, car l’autodétermination
comprend par définition le droit à la souveraineté permanente sur les res-
sources naturelles. Tout acte portant sur ces ressources, qui n’émane pas
du peuple du Timor oriental ou de son représentant dûment mandaté,
constitue sans aucun doute une violation d’un principe fondamental
découlant tant du droit international général que de la Charte des
Nations Unies.

v) La position de l'Australie à l'égard de l'autodétermination

L'Australie affirme qu’elle reconnaît pleinement et continue de soute-
nir le droit du peuple du Timor oriental à l’autodétermination. Sur ce
point, elle a attiré l’attention de la Cour sur le rôle important qu’elle a
joué à la conférence de San Francisco pour l'insertion du chapitre XI
dans la Charte (duplique, note 209), ainsi que sur sa vigoureuse affirma-
tion que le progrès de tous les peuples coloniaux intéresse l’ensemble de
la communauté internationale. Il n’y a aucun doute que ce précieux
apport de l’Australie au concept de l’autodétermination a contribué de
manière substantielle à le porter au niveau élevé qu’il occupe aujourd’hui.
Le soutien théorique et politique qui a été accordé en ce temps-là à ce
concept alors en cours d'élaboration a été essentiel.

Marquant une adhésion entière à la valeur élevée que le droit interna-
tional attache à l’autodétermination, l’Australie continue d’exprimer son
soutien au droit persistant du peuple du Timor oriental à disposer de lui-
même. Ainsi, l’Australie reconnaît implicitement que, pour une raison ou
une autre, le peuple du Timor oriental n’a pas encore exercé son droit de
la manière envisagée par le droit international et par la Charte des
Nations Unies.

Au cours des audiences, l'Australie a prétendu que:

«avant et après 1975, Australie s’est vigoureusement et à plusieurs
reprises prononcée en faveur du droit des Timorais à se déterminer
librement en connaissance de cause. La position australienne a été
exposée sans détour à l’Indonésie, clairement expliquée a l’Organisa-
tion des Nations Unies, répétée par les premiers ministres et les mi-
nistres des affaires étrangères de l’Australie et fait d’ailleurs encore
l'objet de communiqués publics sur la politique australienne.»
(CR 95/14, p. 12.)

Tranchant avec cette position irréprochable, l’Australie a reconnu de
facto l'annexion du Timor oriental par l’Indonésie, et elle est même allée
plus loin en procédant à ce qui paraît être une reconnaissance de jure sans
réserve des droits de l’Indonésie sur le Timor oriental. En effet, le traité
relatif au «Timor Gap» énonce explicitement — et il est censé exprimer
ce sur quoi les deux parties se sont accordées — que le Timor oriental est

114
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 201

une «province indonésienne». De plus, le préambule du traité proclame
que l’Australie et la République d’Indonésie sont «déterminées à déve-
lopper leur coopération à l’avantage mutuel de leurs peuples dans la mise
en valeur des ressources du secteur du plateau continental» (les italiques
sont de moi), sans mentionner le peuple du Timor oriental parmi ceux
dans l’intérêt desquels le traité a été conclu.

vi) La contradiction entre la reconnaissance de la souveraineté indoné-
sienne sur le Timor oriental et la reconnaissance du Timor oriental en
tant que territoire non autonome

La contradiction entre la position déclarée de l’Australie et son com-
portement est, selon le Portugal, si fondamentale qu’elle a pour effet de
réduire à néant la reconnaissance par l’Australie du droit du peuple du
Timor oriental à l’autodétermination. Cette contradiction n’a reçu d’expli-
cation satisfaisante ni dans les écritures ni lors des plaidoiries. Comme
Pa fait remarquer le Portugal, il est impossible de s’acquitter de l'obligation
de respecter l'intégrité territoriale du Timor oriental en se contentant
d’affirmations en ce sens tout en reconnaissant effectivement l’annexion
du Territoire par l’Indonésie (CR 95/4, p. 29).

L'Australie a fait valoir (duplique, par. 267) que la reconnaissance de
la souveraineté indonésienne sur le Timor oriental n’implique aucun déni
du statut de territoire non autonome de celui-ci. Elle a également déclaré
(ibid., par. 263) que, tout en observant que l’Indonésie avait incorporé le
Timor oriental dans son territoire, le Gouvernement australien s’est dit
vivement préoccupé de voir qu'aucun acte d’autodétermination interna-
tionalement reconnu n’avait eu lieu au Timor oriental. L'Australie affirme
par ailleurs que la reconnaissance de la souveraineté indonésienne sur le
Timor oriental n’implique pas nécessairement que l’ Australie ne recon-
naît plus au Timor oriental le statut de territoire non autonome ni à son
peuple le droit à lautodétermination (ibid, par. 264). Pavoue éprouver
quelque difficulté à comprendre ces positions.

Ces arguments semblent par ailleurs négliger la distinction entre, d’une
part, la nature de l’autorité exercée par une puissance administrante et,
d’autre part, la nature de l’autorité exercée par l’Indonésie qui ressort
implicitement de la reconnaissance de la qualité du Timor oriental en tant
que province indonésienne. Or, l’autorité du Portugal revêtait au moins
trois caractéristiques fondamentales propres:

a) l’autorité exercée par le Portugal revêtait en tous points un caractère
fiduciaire ou tutélaire;

b) le Portugal exerçait son autorité sous la surveillance de l'Organisation
des Nations Unies;

c) le Portugal exerçait son autorité précisément dans ce cadre fiduciaire
ou tutélaire.

Ces caractéristiques sont confirmées par les résolutions pertinentes de
POrganisation des Nations Unies examinées dans la présente opinion.

115
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 202

Notons également à cet égard que, dans ses plaidoiries, l'Australie fait
valoir que, «en 1975, le peuple du Timor oriental a[vait] échangé involon-
tairement la «domination» du Portugal ... contre le pouvoir de lIndoné-
sie» (CR 95/9, p. 49, par. 59; les italiques sont de moi). Ce propos n’est
pas très clair; toutefois, il s'oppose manifestement à l’expression d’une
volonté qui est un trait essentiel de l’autodétermination.

Le Portugal a également appelé l'attention de la Cour sur certaines
variations dans les positions adoptées par l’Australie devant l’Organisa-
tion des Nations Unies lorsque l’Assemblée générale a examiné les projets
de résolution relatifs au Timor oriental. En 1975, Australie a voté, avec
toutefois quelques réserves initiales, en faveur de la résolution dans
laquelle il était demandé à l’Indonésie de respecter l’intégrité territoriale
du Timor oriental et de retirer sans délai ses forces armées du territoire
‘afin de permettre au peuple de celui-ci d’exercer son droit à l’autodétermi-
nation (résolution 3485 (XXX) du 12 décembre 1975). En 1976, elle s’est
abstenue lors du vote sur la résolution 31/53 de l’Assemblée générale,
rejetant l’allégation indonésienne selon laquelle le Timor oriental aurait
été intégré à l’Indonésie. Elle s’est abstenue à nouveau en 1977, mais
en 1979 elle a voté contre la résolution selon laquelle «le peuple du Timor
oriental doit avoir la possibilité de déterminer librement son propre
avenir, sous les auspices de l’Organisation des Nations Unies» (résolu-
tion 34/40). Elle a réitéré son vote d’opposition en 1980, 1981 et 1982.

En tout état de cause, une des questions essentielles en l’instance est
celle de la compatibilité entre la reconnaissance de ce droit du peuple
timorais et la conclusion d’un traité reconnaissant que le Timor oriental
est une province de l’Indonésie, et de la compatibilité entre cet acte et les
droits dont jouirait le Timor oriental sur les ressources naturelles visées
dans le traité. Le traité ne comporte aucune des réserves quant a la recon-
naissance de la souveraineté indonésienne qui ont été manifestées par
l'Australie dans les déclarations que celle-ci a faites en marge du traité.

Il semblerait donc que l’affirmation du Portugal selon laquelle il y a
incompatibilité entre le fait pour l’Australie de conclure le traité relatif au
«Timor Gap» et la reconnaissance par l’Australie du principe d’autodé-
termination n’est pas dénuée de fondement.

Si Pautodétermination est un droit opposable erga omnes, et si la
conclusion par l’Australie du traité relatif au «Timor Gap» est contraire
à ce droit, alors le comportement individuel de PAustralie, quel que
puisse être celui de l'Indonésie, n’est pas conforme aux obligations qu’a
l'Australie envers le Timor oriental en vertu du droit international.

vii) Le prétendu conflit entre les droits du peuple du Timor oriental et les
droits du peuple australien

L'Australie a fait valoir qu’elle aussi a un droit à la souveraineté per-
manente sur ses ressources naturelles et que la présente instance dresse
«norme impérative contre norme impérative», «souveraineté permanente
de l’Australie contre droits souverains du Portugal» (CR 95/11, p. 29).

116
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 203

Les droits incontestables de l’Australie ne sauraient bien entendu être mis
en concurrence avec les droits de nature purement fiduciaire du Portugal,
étant donné que ce dernier ne jouit d’aucun droit souverain si ce n’est en
sa qualité de gardien des droits du peuple du Timor oriental. Il s’agirait
plus exactement d’un conflit entre la norme impérative que constitue la
souveraineté permanente de l’Australie sur ses ressources naturelles, d’une
part, et la norme impérative que constitue la souveraineté permanente du
Timor oriental sur ses ressources naturelles, d’autre part.

On ne saurait affirmer que l’Australie ait sur ses ressources naturelles
dans le «Timor Gap» un droit absolu à la souveraineté permanente dont
la portée pourrait être déterminée sans tenir compte des droits du Timor
oriental. Etant donné que l’Australie et le Timor oriental ne sont séparés
que par 430 kilomètres de mer (paragraphe 11 de Parrêt), il est clair que
la portée des droits de la première dépend notamment des prétentions du
second; d’où la nécessité d’un traité. Etant donné que les droits de l’Aus-
tralie ne sauraient être appréciés indépendamment de ceux du Timor
oriental, on ne saurait retenir la thèse de l’Australie qui prétend ne
s'occuper que de ce à quoi elle a droit.

Les conflits entre des droits relatifs 4 un espace maritime limité ne peu-
vent étre tranchés que du consentement des parties ou par une décision
équitable prise par un tiers conformément au droit. Un accord conclu
sans le consentement du peuple du Timor oriental ne reléve pas de la pre-
mière catégorie; et une décision de l’Indonésie relative à ce qu’il serait
équitable de donner à l’Australie ne relève pas de la seconde. Pareille
décision ne saurait être conforme aux moyens de résolution des diffé-
rends visés par la jurisprudence de la Cour et par l’effet conjoint de Par-
ticle 83 et de la partie XV de la convention de Montego Bay.

La question de savoir si le partage des ressources entre l’Australie et
l’Indonésie est effectivement équitable du point de vue du peuple du
Timor oriental n’entre pas dans le cadre de l’instance et ne relève pas de
la compétence de la Cour. Cette dernière n’a tout simplement pas été sai-
sie de cette question, qui doit attendre pour être réglée en temps et lieu.
La seule question qu’il convient de trancher en l’espèce est de savoir si un
traité visant les ressources naturelles du peuple du Timor oriental a été
conclu en l’absence du consentement de ce peuple ou de la puissance
administrante reconnue par l'Organisation des Nations Unies.

Il se peut que le traité attribue à l’Australie exactement ce à quoi elle a
équitablement droit, ou même qu'il accorde au peuple australien moins
que ce qui devrait lui revenir. Ce que le Portugal fait valoir, c’est qu’un
traité qui n’a pas été conclu d’une manière reconnue en droit internatio-
nal pourrait aliéner à tout jamais certaines ressources non renouvelables
qui appartiennent au peuple du Timor oriental. S’il en était ainsi, et si
lautorité chargée par Organisation des Nations Unies de l’administra-
tion des affaires du peuple du Timor oriental soulevait la question sous la
forme d’un droit du peuple du Timor oriental opposable à l’Australie, le
grief mériterait d’étre étudié avec la plus grande attention.

Le Portugal prétend que l’Australie, dans la mesure où elle a négocié,

117
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 204

conclu et commencé d’exécuter le traité du 11 décembre 1989 puis adopté
des mesures législatives internes visant l’application de cet accord, a
enfreint le droit du peuple du Timor oriental à l’autodétermination et à la
souveraineté permanente sur ses richesses et ressources naturelles. Si tel
est le cas, l’Australie, du fait même de son comportement individuel,
contrevient à l’obligation de respecter ce droit.

La thèse de l’Australie selon laquelle elle n’avait d’autre choix que de
conclure ce traité soulève une importante question de droit international
touchant à la reconnaissance. Les Etats qui concluent des traités relative-
ment à un territoire dont la souveraineté a été acquise d’une manière
dont la régularité est indéterminée disposent de plusieurs options qui
vont de la reconnaissance de facto sous de nombreuses formes jusqu’à la
reconnaissance de jure, au niveau le plus élevé.

Il convient de noter que, dans ce traité, l'Australie n’a assorti d’aucune
réserve sa reconnaissance de la souveraineté de l’Indonésie sur lé Timor
oriental. En fait, le traité lui-même s’intitule: «Traité entre l’Australie et
la République d’Indonésie relatif à la zone de coopération établie dans un
secteur situé entre la province indonésienne du Timor oriental et I’ Austra-
lie septentrionale» (les italiques sont de moi). Le traité qualifie à plusieurs
reprises le Timor oriental de province de l’Indonésie. Cette reconnais-
sance inconditionnelle, dans un traité important, de la souveraineté de
l'Indonésie sur le Timor oriental constitue peut-être l’une des formes les
plus achevées de la reconnaissance de jure.

Cette forme achevée de reconnaissance met particulièrement en évi-
dence l’incompatibilité, telle qu’appliquée, entre, d’une part, les agis-
sements de Australie et, d’autre part, les droits du peuple du Timor
oriental à l’autodétermination et à la souveraineté permanente sur ses
ressources naturelles.

* * *

En conséquence, je confirmerais l’importance du droit du peuple du
Timor oriental à l’autodétermination et à la souveraineté permanente sur
ses ressources naturelles et je soulignerais que, s’agissant de droits revé-
tant une aussi grande importance dans le droit international contempo-
rain, l’obligation de les respecter dépasse la simple reconnaissance et
s'étend à l’obligation pour un Etat de s’abstenir de tout acte incompatible
avec ces droits ou susceptible de leur porter atteinte ou de les réduire à
néant. Selon ce critère, le fait par |’ Australie d’avoir conclu le traité relatif
au «Timor Gap» pourrait bien contrevenir aux droits du peuple du Timor
oriental. |

PARTIE D. LES OBLIGATIONS DE L’AUSTRALIE

Dans la partie qui précède, nous avons étudié l'importance cruciale des
droits du peuple du Timor oriental à l’autodétermination et à la souve-
raineté permanente sur ses ressources naturelles. Nous avons également

118
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 205

envisagé dans quelle mesure la conclusion par l’Australie du traité relatif
au «Timor Gap » est compatible avec les droits dont jouit le peuple du
Timor oriental à cet égard.

La présente partie est centrée sur les obligations qui découlent de ces
droits.

A. Obligations en droit international général

i) Obligations découlant des sources générales du droit international

Dans la partie C de la présente opinion, nous avons examiné les diverses
sources de droit international invoquées pour étayer le droit à l’auto-
détermination. Faisant pendant aux droits qui en résultent et dont jouit
le peuple du Timor oriental, des obligations correspondantes sont a la
charge des membres de la communauté des nations. Tout comme les
droits associés a la notion d’autodétermination peuvent trouver leur fon-
dement dans chacune des sources du droit international, il en va de méme
des obligations, car il ne saurait y avoir de droits véritables sans obliga-
tions correspondantes.

Il suffit, aux présentes fins, de signaler ces sources diverses et le fait
qu’elles concourent à reconnaître que ces droits sont erga omnes. Il n’est
pas nécessaire, aux fins de la présente opinion, de les explorer toutes.
L'Australie, comme toutes les autres nations, serait tenue en droit inter-
national général de reconnaître les obligations qui découlent de ces
droits. Elle n’hésite pas à reconnaître le droit. Son acceptation des obli-
gations corrélatives ne ressort toutefois pas clairement de ses conclu-
sions.

ii) Les obligations expressément souscrites aux termes de traités

Il est pertinent de relever que le défendeur, ainsi que d’autres Etats,
s’est solennellement engagé par voie conventionnelle, au moins en trois
occasions importantes, à agir pour faire progresser ces droits. On y a fait
allusion dans la partie C et il suffira ici d’appeler l’attention sur ces enga-
gements conventionnels pris en vertu de la Charte des Nations Unies et
des deux pactes internationaux de 1966 relatifs aux droits de l’homme.
Les dispositions de la Charte relatives à l’autodétermination ont été étu-
diées plus haut. Les parties aux deux pactes s’obligent à faciliter la réali-
sation du droit à l’autodétermination et à respecter ce droit (articles 1 et
2 de chacun des pactes).

Ces références suffisent à placer l’obligation de respecter l’autodéter-
mination sur un socle conventionnel solide.

B. Obligations qui découlent des résolutions de l'Organisation
des Nations Unies

Nous n’examinerons pas ici la question plus vaste du caractère contrai-
gnant des décisions du Conseil de sécurité. Il est plus pertinent de se deman-

119
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 206

der si, étant donné les circonstances particulières de l’espèce, on peut
considérer que les résolutions réaffirmant les principes du droit interna-
tional général confèrent une force plus grande à ces principes.

Comme nous l’avons relevé plus haut, à aucun stade de la présente
instance il n’a été suggéré que l’Assemblée générale ou le Conseil de
sécurité avaient outrepassé leur compétence ou leurs pouvoirs légitimes
à l’égard de n’importe quelle résolution sur le Timor oriental visée en la
présente affaire. Les objections à l’encontre de l’effet obligatoire de ces
résolutions étaient plutôt fondées sur d’autres considérations, telles que
la diminution des majorités en leur faveur et leur caducité par désuétude.
Ces questions ont déjà été abordées. Concernant les résolutions du
Conseil de sécurité, le problème technique a été soulevé de savoir si les
termes employés par le Conseil indiquaient une décision ou une exhorta-
tion.

La résolution 384 «prie instamment tous les Etats ... de coopérer plei-
nement avec l'Organisation des Nations Unies ... pour … faciliter la déco-
lonisation du territoire» et la résolution 389 «demande à tous les Etats»
de faire de même.

Les deux résolutions demandent également à tous les Etats «de respec-
ter l'intégrité territoriale du Timor oriental ainsi que le droit inaliénable
de son peuple à l’autodétermination, conformément à la résolution 1514
(XV) de l’Assemblée générale».

Les expressions «prie instamment » et «demande» ne sont pas néces-
sairement de simples formules d’exhortation. Comme pour tout docu-
ment qui fait Pobjet d’une analyse juridique, c’est l’ensemble du texte
plutôt que certaines expressions particulières qui en détermine la signifi-
cation générale. En l’espèce, on peut considérer ces deux résolutions
comme facultatives si l’on prend isolément les deux expressions «prie ins-
tamment» et «demande»; mais cela est impossible si l’on considère le
texte dans son ensemble. Il ne s’agit pas là de la méthode juridique
d’interprétation et je ne saurais y avoir recours.

Nous sommes ici en présence de deux documents qui énoncent catégo-
riquement la position du Conseil de sécurité, selon laquelle l’autodéter-
mination est un impératif qui n’a pas encore été réalisé. Le Conseil y prie
instamment tous les Etats de coopérer et leur demande de respecter l’in-
tégrité territoriale du Timor oriental. Face à de telles résolutions qui réaf-
firment un principe fondamental de droit international, un Etat Membre
est-il libre d’ignorer à son gré la nécessité de l’autodétermination? Alors
que le Conseil de sécurité a affirmé, après réflexion, que l’autodéter-
mination n’avait pas encore eu lieu, un Etat est-il libre de reconnaître de
jure l'annexion d’un territoire non autonome par un autre Etat et de
conclure avec ce dernier un traité concernant les richesses du territoire?
Les circonstances générales de l’espèce suggéreraient une réponse néga-
tive à ces questions.

Sans qu'il soit question d'étudier ce problème par le menu, il faut rele-
ver que l’absence, par le passé, de mots tels que «décide» (« decides ») et
«juge» («determines»), dans des résolutions du Conseil de sécurité, ne

120
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 207

semble pas avoir empêché celles-ci d’être considérées comme des déci-
sions!. Par exemple, la résolution 145 (1960) du Conseil de sécurité du
22 juillet 1960, relative au Congo, n’emploie aucun mot tel que
«décide» ou «juge»; mais elle «invite» le Gouvernement belge à mettre
rapidement en application la résolution 143 (1960) concernant le retrait
de ses troupes. Elle «prie» tous les Etats de s’abstenir de toute action qui
pourrait tendre à empêcher le rétablissement de l’ordre public et l’exer-
cice de son autorité par le Gouvernement congolais, et aussi de s’abstenir
de toute action qui pourrait saper l’intégrité territoriale et l'indépendance
politique de la République du Congo. Ce libellé est-il pure exhortation ou
bien exprime-t-il une décision ?

Après l’adoption de cette résolution, le Secrétaire général a appelé
l'attention du Conseil de sécurité sur les obligations incombant aux Etats
Membres en application des articles 25 et 49. Dans ses observations, le
Secrétaire général a présumé que la résolution était astreignante en vertu
des articles 25 et 49. Après avoir cité ces deux dispositions, il a déclaré
devant le Conseil de sécurité:

«Mon espoir pourrait-il se fonder sur une base plus explicite que
le fait que nous pouvons maintenant compter sur l'appui actif, de la
manière qui se dégage de ce que je viens de dire, des gouvernements
directement intéressés?» (Nations Unies, Documents officiels du
Conseil de sécurité, quinzième année, 884° séance, 8 août 1960, p. 4,
par. 23.)

Par la suite, la résolution 146 (1960) du 9 août 1960 a été adoptée.
Celle-ci, qui n’emploie toujours pas des termes indiquant une décision ou
un jugement, «/i/nvite le Gouvernement belge à retirer immédiatement
ses troupes de la province du Katanga...» et, de nouveau, elle:

«Invite tous les Etats Membres, conformément aux articles 25 et
49 de la Charte des Nations Unies, à accepter et à exécuter les déci-
sions du Conseil de sécurité et a s’offrir mutuellement assistance
dans l’exécution des mesures décidées par le Conseil» (les italiques
sont de moi).

Le Conseil de sécurité lui-même indique donc clairement que sa résolu-
tion précédente était décisoire. |

Dans ce contexte, la résolution 143 (1960) du 14 juillet 1960 mérite éga-
lement mention; elle «/f/ait appel au Gouvernement belge pour qu’il retire
ses troupes du territoire de la République du Congo» et «/d/écide d’auto-
riser le Secrétaire général à prendre ... les mesures nécessaires en vue de
fournir à ce gouvernement l’assistance militaire dont il a besoin...»

Par la suite, l’Assemblée générale a «prié» tous les Etats Membres
d’accepter et d'exécuter les décisions du Conseil de sécurité. Cette résolu-

! Voir Goodrich, Hambro et Simons, op: cit., p. 210.

12]
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 208

tion impliquait de nouveau que les résolutions du Conseil de sécurité
étaient des décisions et qu’elles imposaient des obligations.

Dans son intervention, le Secrétaire général, M. Hammarskjôld, a insisté
sur le point que, si l’on ne réalisait pas la coopération nécessaire pour
faire de la Charte une réalité vivante, «c’en serait fait de la possibilité
pour l'Organisation de devenir ce que la Charte montre clairement avoir
été l'intention de ses auteurs...»! La déclaration de M. Hammarskjôld
revêt une importance particulière dans la perspective des résolutions rela-
tives à des droits tels que ceux qui ont pour objet l’autodétermination et
la souveraineté permanente sur les ressources naturelles.

Les résolutions du Conseil de sécurité qui nous intéressent dans la pré-
sente espèce (les résolutions 384 et 389) sont libellées d’une manière sem-
blable à la première résolution précitée relative au Congo. Toutes ces réso-
lutions invitent tous les Etats à respecter l'intégrité territoriale du Timor
oriental, de même que le droit inaliénable de son peuple à lautodéter-
mination, conformément à la résolution 1514 (XV) de l’Assemblée géné-
rale.

De même, toutes les résolution «demande[nt]» au Gouvernement de
l'Indonésie de retirer sans délai toutes ses forces armées du Territoire.

Il semble donc ressortir des précédents de l'Organisation des Nations
Unies que l’absence de termes indiquant une décision ou un jugement ne
relègue pas nécessairement les résolutions du Conseil de sécurité au rang
de simples formules d’exhortation.

Alors que le Conseil de sécurité a réaffirmé un droit dont l’importance
fondamentale et l’opposabilité erga omnes sont reconnues, examiner son
caractère obligatoire eu fonction de sa terminologie ne semble avoir
d’intérêt que théorique, eu égard notamment au fait que les résolutions
ont été adoptées après que l’Australie eut été entendue, et qu'elles vont
dans le sens des conclusions que l'Australie avait présentées au Conseil.

C. Quelques perspectives juridiques
i) La corrélation entre droits et obligations

La présene section passe en revue les obligations examinées, d’un point
de vue que l’on peut qualifier de philosophique ou théorique. Alors que le
droit à l’autodétermination a suscité beaucoup d’intérét en droit interna-
tional moderne, les obligations correspondant a ce droit n’ont pas fait
l’objet d’analyses aussi fouillées. C’est ce quillustre bien la présente
affaire, où la notion d’un droit à l’autodétermination est acceptée sans
discussion, ce qui n’est pas le cas des obligations correspondantes. Un

! Nations Unies, Documents officiels de l'Assemblée générale, seizième session, supplé-
ment n° 1 A, A/4800/Add.1, p. 4-5; voir aussi l’opinion semblable exprimée par U Thant
dans un discours du 28 octobre 1969, Chronique mensuelle de l'ONU, vol. 6, n° 10, no-
vembre 1969, p. 92.

122
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 209

examen théorique de la question soulignera l’importance des obligations
dans le contexte de la présente instance.

L'existence d’un droit est juridiquement incompatible avec l’absence
d’une obligation correspondante. Du fait du caractère corrélatif des
droits et des obligations, bien établi en droit comme en logique (voir en
particulier Hohfeld, Fundamental Legal Conceptions, 1923), si le peuple
du Timor oriental a le droit erga omnes à disposer de lui-même, il existe
à la charge de tous les Etats Membres une obligation de reconnaître ce
droit. Soutenir le contraire revient à vider le droit de son contenu essen-
tiel et, par là, à nier son existence même. Etant donné que les droits à
l’autodétermination et à la souveraineté permanente sur les ressources
naturelles sont maintenant bien établis en droit international moderne,
les obligations correspondantes ne sauraient en rester à un état de non-
reconnaissance ou de semi-reconnaissance.

ii) L'obligation se limite-t-elle à l'exécution d'instructions et d’interdic-
tions spécifiques ?

Il faut maintenant examiner une importante allégation faite par l’Aus-
tralie devant la Cour, dont les implications juridiques dépassent la pré-
sente affaire.

L'Australie a résumé cet argument de la façon suivante, dans l’avant-
dernier paragraphe de son contre-mémoire:

«En concluant ce traité en décembre 1989, l'Australie n’a contre-
venu à aucune directive de l'Organisation des Nations Unies concer-
nant le Timor oriental, faute d’une telle directive.» (Par. 412.)

Elle a encore insisté sur ce point lors des plaidoiries, dans les termes sui-
vants:

«Le Conseil de sécurité n’a pas prononcé ni imposé la moindre
obligation juridique à l Australie, ni à aucun autre Etat Membre, qui
mettrait l'Australie dans l’impossibilité de conclure avec l'Indonésie
le traité relatif au «Timor Gap.» (CR 95/10, p. 31.)

Elle a aussi fait valoir que

«Aucune résolution n’invite l’ Australie, ni d’une manière générale
les Etats Membres, à ne négocier qu’avec le Portugal. Aucune réso-
lution ne demande à l’Australie de ne pas traiter avec l’Indonésie. Et
aucune résolution ne condamne l’Australie pour avoir violé la Charte
de l'Organisation des Nations Unies ou le droit international.»
(Ibid, p. 26; voir aussi contre-mémoire, par. 328-346.)

Ce raisonnement donne à entendre que les obligations des Etats en
matière d’autodétermination se limitent au respect d’injonctions ou
d’interdictions explicites.

123
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 210

Une autre extension de cet argument vise le fait que l’Organisation des
Nations Unies n’a édicté aucune sanction que l’Australie n’aurait pas res-
pectée.

En premier lieu, obligation découle du droit international coutumier
lequel, de par sa nature méme, consiste en principes et normes de nature
générale plutôt qu’en injonctions et interdictions spécifiques. Par analogie
avec l’ordre juridique interne, le droit coutumier ou commun (par opposition
à une législation spécifique) fournit les normes et principes directeurs à la
lumière desquels un cas d’espèce est jugé.

Il en va de même pour le droit international, compte dûment tenu, bien
entendu, des différences relatives à ses sources. Le droit coutumier four-
nit les principes généraux, alors que d’autres sources, notamment les
traités et les résolutions obligatoires, règlent des cas particuliers.

Ainsi, un comportement qui se contente d’éviter d’enfreindre des injonc-
tions ou des interdictions expresses n’est pas nécessairement conforme
aux obligations internationales qui incombent à un Etat en vertu du droit
international coutumier. Les obligations relatives au respect de l’autodé-
termination et du droit à la souveraineté permanente sur les ressources
naturelles sont de ce nombre et vont beaucoup plus loin que la simple
obéissance à des règles ou injonctions déterminées et l’abstention à l'égard
de comportements interdits.

Pour mieux élucider la question, on peut l’aborder également sous
l'angle de analyse philosophique du droit.

A cet égard, il convient de se référer aux grandes études de philosophie
du droit de ces dernières années qui ont exploré la nature des obligations
juridiques. Bien qu'il aille de soi que les obligations juridiques ne consis-
tent pas seulement à obéir à des injonctions et à des interdictions spéci-
fiques, mais aussi à adhérer à des normes ou principes de conduite, les
débats doctrinaux récents ont apporté beaucoup d’éclaircissements sur
cette distinction !.

Pour raisonner par analogie avec le droit interne, le corpus de règles
juridiques sur lequel se fonde un comportement conforme au droit se
compose non seulement de commandements et d’interdictions, mais aussi
de normes, de principes et de critères de conduite. Les commandements et
les interdictions ne représentent qu’une infime partie de la vaste gamme
des obligations. Il est très clair qu’en droit international, comme en droit
interne, les obligations ne découlent pas uniquement d’injonctions et
d’interdictions particulières, mais aussi de normes et de principes.

! Sans entrer dans le détail de cette vaste analyse, il suffira de mentionner certains
exposés fort connus sur la nature des droits et obligations. Voir Dworkin, Taking Rights
Seriously, 1977, en particulier les chapitres 2 et 3; voir aussi, dans le même sens, Roscoe
Pound, « The Theory of Judicial Decision», Harvard Law Review, 1923, vol. 36, p. 645 —
qui anticipe les travaux de Dworkin — et, du même auteur, «Juristic Science and Law»,
Harvard Law Review, 1918, vol. 31, p. 1047 et suiv. Ces démonstrations d’où il ressort que
les principes et les critères font partie d’un ordre juridique autant que les règles (Dworkin,
«Is Law a System of Rules?» dans Dworkin (dir. publ.), The Philosophy of Law, 1977,
p. 38) s’appliquent aussi bien à l’ordre juridique international.

124
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 211

S’il est vrai en droit interne que les obligations vont au-delà de la simple
obéissance à des injonctions et à des interdictions spécifiques, cela vaut
à fortiori dans le domaine du droit international, qui s’est développé à par-
tir des principes généraux du droit naturel et qui ne possède aucune autorité
réglementaire spécifique comparable à celle que nous connaissons en
droit interne. Point n’est besoin de démontrer combien le développement
et l’efficacité du droit international sont tributaires de principes, de normes
et de critères.

Si l’on veut que les droits soient pris au sérieux, l’on ne peut mécon-
naître les principes sur lesquels ils reposent !. Si le droit à l’autodétermi-
nation doit être pris au sérieux, l’attention doit porter sur les critères et
principes qui Jui sont inhérents, plutôt que sur une énumération circons-
tanciée d’injonctions et d’interdictions qui, pour utile qu’elle soit dans ses
limites, ne constitue pas un catalogue complet des obligations qui résul-
tent de ce droit. Il est impossible de définir en termes d’injonctions et
d’interdictions précises les nombreuses obligations ainsi imposées. Comme
l'Australie elle-même l’a fait observer, «l’obligation de promouvoir l’auto-
détermination est un exemple d’obligation qui n’est pas assortie d’une
prescription de moyens» (CR 95/10, p. 21).

Du point de vue de l’analyse juridique, il ne convient pas d’envisager
Pautodétermination comme si la seule obligation qu’elle comporte était
l’obéissance à des injonctions expresses de l'Organisation des Nations
Unies. L’exécution des devoirs et obligations doit être évaluée à l’aune
des normes et principes fondamentaux sous-jacents, plutôt qu’à celle des
injonctions et interdictions spécifiques qui ont pu être prescrites. A l’évi-
dence, une obligation ne peut cesser d’exister simplement parce que des
moyens précis de l’exécuter n’ont pas été prescrits, pas plus que le prin-
cipe général qui la sous-tend ne se résume à une liste circonstanciée
d'obligations. L'obligation de respecter et d'exécuter dépasse la lettre des
commandements et interdictions spécifiques.

Pour tirer un exemple du droit interne, un principe général comme
celui selon lequel un constructeur d'automobiles «est soumis à une obli-
gation particulière relative à la construction ... de ses véhicules»? «ne
prétend pas définir les prestations précises auxquelles astreint une telle
obligation particulière»5. Pourtant, l’obligation s’applique aux situations
particulières, non spécifiées, qui sont susceptibles de se présenter. Si une
réclamation est formée suite au manquement à une obligation spécifique,
couverte par le principe général, le fabricant ne peut échapper au prin-
cipe en arguant que celui-ci ne précise pas la prestation spécifique dont
il s’agit. L’argument selon lequel aucune obligation n’a été enfreinte, étant
donné que le comportement du défendeur ne contrevient à aucune règle

1 Voir encore Dworkin (Taking Rights Seriously, op. cit., p. 22), qui soutient que, si les
droits ne sont pas pris au sérieux, alors le droit lui-même n’est pas pris au sérieux (ibid.,
p. 205).

2 Henningsen v. Bloomfield Motors, Inc., 32 NJ 358 (1960).

3 Dworkin, op. cit., p. 26, citant Henningsen v. Bloomfield Motors, Inc., ci-dessus.

125
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 212

spécifique, peut être réfuté pour l’essentiel de la même façon: en effet,
le comportement qu’exige le droit ne consiste pas seulement à respecter
des injonctions ou des interdictions précises, mais aussi à respecter un prin-
cipe de comportement.

Les débats théoriques qui viennent d’être évoqués ne sont pas passés
inaperçus dans la doctrine de droit international moderne!.

Dans les circonstances de l’espèce, la qualité de partie au traité relatif
au «Timor Gap» semblerait incompatible avec la reconnaissance et le
respect des droits du peuple du Timor oriental à l’autodétermination et à
la souveraineté permanente sur ses ressources naturelles dans la mesure,
notamment, ow le traité:

1) reconnaît en termes exprès le Timor oriental comme une province de
l’Indonésie, sans que le peuple du Territoire ait exercé son droit;

2) porte sur des ressources naturelles non renouvelables susceptibles
d’appartenir à ce territoire;

3) ne fait pas état des droits du peuple du Timor oriental, mais seule-
ment de l’avantage mutuel des peuples australien et indonésien dans
la mise en valeur des ressources du secteur (paragraphe 6 du préam-
bule);

4) ne prévoit rien dans l’hypothèse où le peuple du Timor oriental déci-
derait de dénoncer le traité lorsqu'il aura exercé son droit à disposer de
lui-même ;

5) prévoit une période initiale de validité de quarante ans, avec renou-
vellement possible pour des termes successifs de vingt ans;

6) crée une véritable possibilité que ces ressources soient épuisées avant
que le peuple du Timor oriental ne puisse en avoir la jouissance.

Ces caractéristiques du traité semblent à priori toutes contraires à
lessence même de l’autodétermination et de la souveraineté permanente
sur les ressources naturelles, et elles ne perdent pas ce caractère du fait
que la conclusion de traités avec l'Indonésie n’a pas été expressément
interdite.

L’attention a été appelée également sur la question des sanctions. On a
souligné par exemple que des pratiques telles que les fournitures d’armes,
de pétrole et de capitaux à l’Afrique du Sud ont été expressément condam-
nées lorsque des sanctions ont été imposées à ce pays. L'Australie en a
tiré argument pour soutenir que l’Assemblée générale s'était montrée dis-
posée, dans les cas appropriés, à condamner des actions particulières ou
à en préconiser et recommander vivement d’autres. On a fait valoir que
l'Organisation des Nations Unies n’avait pas demandé expressément aux
Etats de s’abstenir d’avoir des relations avec un Etat impliqué dans un
différend relatif à l’autodétermination (CR 95/9, p. 78) et que le traité
relatif au «Timor Gap» n’avait fait l’objet d’aucune prise de position
expresse.

1 Voir Kratochwil, Rules, Norms and Decisions, 1989.

126
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 213

L’existence de sanctions peut indiquer celle d’obligations, mais les
sanctions ne sont évidemment pas la seule source d’obligations. De fait,
dans une étude des fondements des obligations en droit international,
Oscar Schachter énumére treize éléments possibles, dont un seul est cons-
titué par les sanctions!.

De plus,

«La recherche la plus poussée, tant en droit interne qu’en droit
international, montre qu’en réalité la contrainte ne fait pas partie
intégrante et constitutive de la règle juridique, mais représente un
élément distinct qui s’y ajoute pour la parfaire. La sanction ne
conditionne pas l’existence de l’obligation mais seulement son exécu-
tion. »2

A son stade actuel de développement, le droit international, au service
des besoins d’une communauté internationale intégrée, exige que l’on
se fasse des obligations internationales une conception plus large que
celle que sous-entendent les conclusions de l’Australie.

Les résolutions 384 et 389 du Conseil de sécurité énoncent clairement
certains principes de conduite relatifs à l’autodétermination et à la sou-
veraineté permanente. Ces principes étaient déjà bien établis et consacrés
par le droit international avant d’être appliqués par lesdites résolutions
au cas précis du Timor oriental. A mon sens, l’ Australie enfreint ces prin-
cipes étant donné que son comportement contrevient à l’obligation qui
est la sienne de respecter le droit du peuple du Timor oriental à Pauto-
détermination et à la souveraineté permanente sur ses ressources natu-
relles. L’argument selon lequel l’Australie n’a contrevenu à aucune
injonction de l'Organisation des Nations Unies ne saurait l’exonérer de
sa responsabilité.

ii) Obligations découlant de l’opposabilité erga omnes

La Cour considère «qu’il n’y a rien à redire à l'affirmation du Portugal
selon laquelle le droit des peuples à disposer d’eux-mêmes, tel qu’il s’est
développé à partir de la Charte et de la pratique de l'Organisation des
Nations Unies, est un droit opposable erga omnes» (arrêt, par. 29).

Le présent paragraphe se fonde sur cette conclusion. Cette position a en
outre été acceptée par l’Australie et présumée tout au long des audiences.

La jurisprudence de la Cour a joué un rôle important dans l’évolution
de la notion d’opposabilité erga omnes.

Dans l'affaire de la Barcelona Traction, la Cour, établissant une dis-
tinction entre les obligations d’un Etat envers la communauté internatio-

' Oscar Schachter, «Towards a Theory of International Obligation», Virginia Journal
of International Law, 1968, vol. 8, p. 301.
2 Mohammed Bedjaoui, Pour un nouvel ordre économique international, 1978, p. 183.

127
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 214

nale dans son ensemble et celles d’un Etat vis-à-vis d’un autre Etat dans
le cadre de la protection diplomatique, a relevé que:

«Ces obligations découlent par exemple, dans le droit internatio-
nal contemporain, de la mise hors la loi des actes d’agression et du
génocide mais aussi des principes et des règles concernant les droits
fondamentaux de la personne humaine, y compris la protection
contre la pratique de l’esclavage et la discrimination raciale. Certains
droits de protection correspondants se sont intégrés au droit inter-
national général (Réserves à la convention pour la prévention et la
répression du crime de génocide, avis consultatif, C.LJ. Recueil 1951,
p. 23); d’autres sont conférés par des instruments internationaux de
caractère universel ou quasi universel.» (Barcelona Traction, Light
and Power Company, Limited, deuxième phase, arrêt, C.I.J. Recueil
1970, p. 32, par. 34.)

Au paragraphe 35, la Cour a continué de développer ce principe en fai-
sant observer que pour les obligations de cette catégorie, à la différence
des obligations sujettes à la protection diplomatique, «les Etats font]
tous un intérêt juridique à ce qu'ellefs] soifen]t respectées] » (C.LJ.
Recueil 1970, p. 32; les italiques sont de moi). Bien entendu, dans
l'affaire de la Barcelona Traction, la Cour se prononçait sur des obliga-
tions dues erga omnes.

Dans cette affaire-la, la Cour a précisé que tous les Etats créanciers
d’une obligation ont un intérét juridique au respect de cette obligation par
l'Etat qui en est le débiteur. Si donc l’Australie a, envers tous les Etats,
l'obligation erga omnes de respecter le droit à l’autodétermination, le Por-
tugal — en tant que puissance administrante du Timor oriental — et le
Timor oriental auraient un intérét juridique au respect de cette obligation.

L’affaire du Cameroun septentrional (C.I.J. Recueil 1963, p. 15), les
affaires du Sud-Ouest africain, exceptions préliminaires (C.J. Recueil
1962, p. 319) et celle du Sud-Ouest africain, deuxième phase (C.IJ.
Recueil 1966, p. 6), Vaffaire des Essais nucléaires ( Australie c. France)
(C.LJ. Recueil 1974, p. 253) et celle des Essais nucléaires ( Nouvelle-
Zélande c. France) (ibid., p. 457), l'affaire relative au Personnel diploma-
tique et consulaire des Etats-Unis à Téhéran (C.I.J. Recueil 1980, p. 3) et
l'affaire relative à des Actions armées frontalières et transfrontalières
(Nicaragua c. Honduras), compétence et recevabilité (C.IJ. Recueil
1988, p. 69) sont d’autres cas dans lesquels la Cour a eu à connaître
d'obligations erga omnes.

Bien que le principe de l’opposabilité erga omnes semble ainsi avoir
fréquemment joué un rôle dans la jurisprudence récente de la Cour, il n’a
pas encore fait l’objet d’une décision définitive de la part de cette dernière
quant à ses modalités d’application en cas de violation. Par exemple,
dans l’affaire du Cameroun septentrional, la question de savoir si un Etat
membre a qualité pour agir suite à une violation d’un droit opposable
erga omnes n’a pas été tranchée, puisque l'affaire a été rejetée pour des
motifs d'opportunité judiciaire. Le rejet des affaires du Sud-Ouest afri-

128
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 215

cain lors de l’examen au fond, en 1966, n’a donné lieu à aucune conclu-
sion sur les obligations opposables erga omnes. Les arrêts rendus dans les
affaires des Essais nucléaires ne se sont pas prononcés sur le caractère
erga omnes du droit de tous les Etats à jouir de l’absence d’essais nu-
cléaires dans l'atmosphère.

Aucun arrêt de la Cour n’a donc jusqu’à ce jour abordé les consé-
quences de la violation d’une obligation erga omnes. Si la présente affaire
avait dépassé le stade de la compétence, elle aurait précisément permis
que les effets pratiques de la théorie soient envisagés. Puisque la présente
opinion part du principe que l’affaire devrait être examinée au fond,
elle doit traiter des conséquences de la violation d’une obligation erga
omnes. Le

Toutes les affaires précédemment portées devant la Cour ont soulevé la
question d'obligations dues erga omnes. Cette question se retrouve dans :
la présente instance, étant donné que chaque Etat a une obligation erga
omnes de reconnaître le droit à l’autodétermination et que, dans cette
mesure, si la demande du Portugal est fondée l’Australie a manqué à
cette obligation générale erga omnes pour ce qui est du Timor oriental !.

Néanmoins, la présente affaire a mis en évidence le revers des droits
opposables à tous, à savoir le droit erga omnes du peuple du Timor orien-
tal à la reconnaissance de son droit à l’autodétermination et à la souve-
raineté permanente sur ses ressources naturelles. La demande est fondée
sur l’opposabilité de ce droit à l'Australie.

Dans l'affaire de la Barcelona Traction, il n’était pas nécessaire pour la
Cour, dans le contexte de l’affaire portée devant elle, de faire des obser-
vations sur les obligations dues à la communauté internationale dans son
ensemble. Cependant, bien que ses observations aient été faites à titre
d’obiter dicta, la notion d’obligation erga omnes s’est rapidement déve-
loppée par la suite”.

En la présente affaire, il est trés clair que les conséquences du principe
de l’opposabilité erga omnes aboutissent à leur conclusion logique, à
savoir qu’il est possible que l’obligation qui est le corollaire du droit ait
été enfreinte. Par conséquent, 4 mon sens, la violation du droit en ques-
tion devrait donner lieu à l’octroi d’une réparation judiciaire.

En parvenant à cette conclusion, je suis conscient que la Cour n’a
jamais accordé jusqu'ici de réparation judiciaire pour la violation d’un
droit erga omnes. Cependant, les principes sont clairs, et il est manifes-
tement nécessaire de reconnaître que ce droit, comme tous les autres,
engendre des obligations correspondantes.

l Pour une étude récente de l’opposabilité erga omnes comme source générale
d’obligations, voir Claudia Annacker, « The Legal Régime of Erga Omnes Obligations in
International Law», Austrian Journal of Public and International Law, 1994, vol. 46,
p. 131 et suiv.

2 Voir Bruno Simma, «Does the UN Charter Provide an Adequate Legal Basis for
Individual or Collective Responses to Violations of Obligations Erga Omnes?», dans Jost
Delbrück (dir. publ.), The Future of International Law Enforcement: New Scenarios —
New Law ?, 1993, p. 125 et suiv.

129
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 216

La notion d’opposabilité 4 tous est restée au seuil de la Cour pendant
bien des années. L’inobservation d’obligations opposables erga omnes
provoque une déchirure grave dans le tissu des obligations internatio-
nales, et l’état actuel du droit international exige qu’il soit donné une
conclusion logique et juridique aux violations de ces obligations.

En partie parce que les obligations erga omnes n’ont pas jusqu’à ce
jour fait l’objet d’une décision judiciaire, on a pu dire que: «Il faut bien
constater que le monde des obligations erga omnes est encore celui de la
«virtualité» plutôt que celui de la «réalité.» ! La présente instance soulève
des questions qui aident à combler cette lacune.

Je terminerai le présent paragraphe comme je l’ai commencé, en sous-
crivant au prononcé de la Cour sur le caractère erga omnes du droit du
Timor oriental, et je conduirai ce principe jusqu’à ce que je considère
être, comme je l’ai indiqué, sa conclusion logique et juridique.

x * +

Cette conclusion est la suivante: on peut démontrer que les obligations
de l’Australie envers le Timor oriental découlent d’une multiplicité de
sources et de considérations juridiques. Chacune d’elles suffirait à elle
seule à fonder en droit ces obligations. Leur valeur cumulée est décisive.

PARTIE E. LES EXCEPTIONS SOULEVÉES PAR L’AUSTRALIE
DU CHEF DE L’OPPORTUNITE JUDICIAIRE

L’Australie a soutenu qu’il est d’autres raisons relevant de l’opportu-
nité judiciaire pour lesquelles la Cour ne devrait pas se prononcer dans la
présente affaire (contre-mémoire, par. 306).

Au nombre des raisons invoquées figurent les suivantes:

i) il n’y aurait pas en l’espèce de différend justiciable (ébid., par. 315-
316);
ii) le Portugal utiliserait à mauvais escient les procédures de la Cour
(ibid., par. 306-316);
in) l’objet de la demande portugaise serait illégitime (duplique, par. 155-
166);
iv) l’arrêt serait sans objet car il ne favoriserait pas les intérêts dont on
allégue qu’ils doivent être protégés (contre-mémoire, par. 271-278);

v) en tout état de cause, la Cour ne devrait pas rendre un arrét qui, faute
de pouvoir ou de compétence, ne pourrait être exécuté (duplique,
par. 160-166);

vi) la Cour ne serait pas l’instance appropriée pour le règlement du dif-
férend (ibid., par. 167-169) dans la mesure où d’autres organes de

! Simma, « Violations of Obligations Erga Omnes», op. cit., p. 126.

130
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 217

POrganisation des Nations Unies auraient assumé la responsabilité
de négocier un réglement de la question du Timor oriental (contre-
mémoire, par. 288-297).

i) Absence de différend justiciable

La Cour a conclu qu’il y avait bel et bien un différend justiciable en
l’espèce et je partage respectueusement cette conclusion.

ii) Utilisation des procédures de la Cour à mauvais escient

L'Australie a soutenu que, dans cette affaire, il s'agissait:

«d’un trompe-loeil — un artifice flagrant par lequel, sous prétexte
d’attaquer la capacité de l’Australie à conclure le traité, le Portugal
cherche en réalité à priver l’Indonésie des bénéfices de son autorité
sur le Timor oriental» (CR 95/11, p. 47-48).

Cet argument s’inscrit dans la thèse plus générale de l’Australie, selon
laquelle i! n’y aurait en fait aucun différend en l’espèce. Or, s’il existe un
différend justiciable, comme la Cour l’a maintenu, il est alors justifié et
approprié de le porter devant la Cour, puisque la raison d’être de celle-ci
est précisément de trancher les différends justiciables.

Qui plus est, si l’expression «puissance administrante» a un sens, c’est
l'engagement de cette puissance à s'acquitter des obligations solennelles
qui lui incombent en vertu de la «mission sacrée» dont elle est investie
pour le compte du peuple du Timor oriental. Comme je l’ai fait observer
auparavant, le Portugal aurait violé cette obligation fondamentale si, en
sa qualité de puissance administrante et tout en revendiquant cette qua-
lité, il s'était abstenu de prendre les mesures juridiques qui s’offraient à
lui pour protéger les droits du peuple du Timor oriental visés par le traité.
Ce qui est en jeu en l'instance n’est rien de moins que l'affirmation, au
nom d’un territoire n’ayant pas qualité pour agir devant la Cour, de la
violation de deux droits considérés comme fondamentaux en droit inter-
national moderne. Quelle qu’en soit l’issue, il y a là un différend éminem-
ment justiciable, porté devant l’instance appropriée.

iu) L'arrêt serait sans objet légitime

A ce titre, Australie soutient qu’un arrêt en faveur du Portugal serait
sans objet légitime dans la mesure où la Cour ne saurait demander à
PAustralie de ne pas respecter des obligations conventionnelles valides à
Pégard d'Etats tiers et où un arrêt en faveur du Portugal empécherait
l'Australie de protéger ses droits souverains (contre-mémoire, par. 269-
286). Il a été amplement répondu à ces arguments dans la présente
opinion. L'Australie a dit également, à divers stades de l’affaire, que le
Portugal cherchait notamment à obtenir des avantages en tant qu’ancienne
puissance coloniale. Il a été démontré dans d’autres parties de cette opinion

131
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 218

que tout avantage que le Portugal pourrait retirer de cette instance
serait conservé strictement dans l’intérêt du peuple du Timor oriental, et
sous le contrôle de l'Organisation des Nations Unies.

iv) L'arrêt demandé n'aurait aucun effet utile car il ne favoriserait pas les
intérêts du Timor oriental

Le Portugal a soutenu qu’un arrêt rendu en sa faveur aurait l’effet utile
de préserver les droits du peuple du Timor oriental.

L'Australie prétend au contraire que:

«Face à une situation telle que Penvisage le Portugal, il est pro-
bable que tant l'Australie que l'Indonésie exploiteront le secteur de
manière unilatérale, en faisant abstraction du traité et en évitant les
conflits de souveraineté de façon purement pragmatique.» (Duplique,
par. 160.)

L'Australie prétend par ailleurs que le traité est potentiellement beau-
coup plus avantageux pour le peuple du Timor oriental, «à condition que
l'Indonésie transfère une partie équitable des bénéfices à la population»
(ibid. ). Cette réserve va au cœur du problème. On ignore tout, en effet, de
cet hypothétique transfert et de ses éventuelles modalités.

Le rejet de cet argument au motif que, de toute façon, une part équitable
des bénéfices obtenus par un pays tiers reviendra d’une manière ou d’une
autre à la population ne répond pas aux préoccupations qui sont à la base
des principes de l’autodétermination et de la souveraineté permanente.

Dans sa duplique, l'Australie déclare:

«Quelle que soit la vigueur avec laquelle le Portugal souligne ce
qu’il prétend être son statut et ses responsabilités formels, il n’in-
dique nullement en quoi l'obtention d’un arrêt en sa faveur modifiera
le moins du monde les droits du peuple du Timor oriental sur ses
ressources au large de ses côtes. Ces droits, comme ceux de l’Aus-
tralie, persisteront. Aucun arrêt de la Cour ne pourra les affecter, vu
la question limitée sur laquelle le Portugal demande à la Cour de sta-
tuer.» (Par. 162; les italiques sont dans l'original.)

Ce passage se comprend difficilement. En effet, l’arrêt que demande le
Portugal consisterait non pas en une simple affirmation des droits du
peuple du Timor oriental à l’autodétermination et à la souveraineté per-
manente sur ses ressources naturelles, mais en une décision concluant que
ces droits sont opposables à l’Australie et que celle-ci, en concluant le
traité relatif au «Timor Gap», les a violés. Cet arrêt, s’il avait été rendu,
n’aurait pas été sans conséquences juridiques.

Dans l’affaire du Cameroun septentrional, la décision demandée
n'aurait servi aucune fin. Elle portait en effet sur un différend relatif à
l'interprétation et à l’application d’un traité qui n’était plus en vigueur et
il n’y avait plus aucune possibilité que ce traité fit à l’avenir l’objet d’un

132
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 219

acte d’interprétation ou d’application conforme a un jugement rendu par
la Cour (C.LJ. Recueil 1963, p. 37). Dans cette affaire-la, si la Cour avait
prononcé un jugement déclaratoire après l’extinction de l’accord de tutelle,
il n'aurait pas été applicable pour l’avenir. Dans un ouvrage récent, la
distinction entre l’affaire du Cameroun septentrional et la présente affaire
a été analysée comme suit:

«Dans l'affaire du Cameroun septentrional, la Cour n’a pas abordé
le fond de l'affaire, car sa décision ne pouvait produire aucun effet
pratique et n’aurait eu aucune incidence sur des droits ou obligations
existants. Il n’aurait pas été conforme à la fonction judiciaire de ren-
dre un arrêt en pareilles circonstances (affaire du Cameroun septen-
trional {Cameroun c. Royaume-Uni), exceptions préliminaires, arrêt
du 2 décembre 1963, C.I.J. Recueil 1963, p. 15). Dans l’affaire du
Timor oriental, cette restriction ne paraît pas s’appliquer.»!

L’arrét demandé en l’espèce ne se rapporte pas à un traité éteint, mais
à deux obligations internationales fondamentales qui font bel et bien par-
tie du droit en vigueur. On ne peut pas dire qu’il n’y aura aucune occa-
sion d'appliquer ces principes à l’avenir aux droits du peuple du Timor
oriental. L’affaire du Cameroun septentrional est donc nettement diffé-
rente.

v) La Cour ne devrait pas rendre un arrêt dont elle n'a ni le pouvoir ni la
capacité d'assurer l'exécution

La Cour, de par sa constitution même, ne possède pas de moyens
d'exécution et ne doit pas se laisser dissuader de prononcer une décision
appropriée en droit sur un différend qu’elle croit devoir trancher simple-
ment parce que, pour des raisons politiques ou autres, sa décision risque
de ne pas être exécutée. La raison d’être de la compétence de la Cour est
de juger et de clarifier le droit, non pas d’exécuter et de mettre en œuvre.
Le fait même qu’un différend justiciable ait dûment fait l’objet d’une
décision judiciaire peut avoir en soi une valeur pratique que l’on ne sau-
rait prévoir et dont les conséquences peuvent s’étendre à des domaines
concrets. Ce sont là des questions qui ne relèvent pas de la Cour, qui doit
s'acquitter des fonctions judiciaires qui sont les siennes indépendamment
des questions de force exécutoire ou d’application qui ne sont pas de son
ressort.

vi) La Cour est-elle l'instance appropriée ?

Le fait que d’autres organes des Nations Unies soient saisis de la même
question et soient peut-être en train de l’examiner ne permet pas de sou-
tenir que la Cour ne doit pas examiner l’affaire, dans la mesure appro-
priée eu égard aux limites de sa compétence. I n’y a pas lieu d’insister sur

LC. Chinkin, Third Parties in International Law, 1993, p. 211, note 105.

133
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 220

ce point, compte tenu de l’abondante jurisprudence à cet égard. Chaque
organe de l'Organisation des Nations Unies s’est vu attribuer des respon-
sabilités, dans le secteur qui est le sien. Une affaire soumise à la décision
de la Cour dans l'exercice de sa fonction judiciaire et dans le domaine de
sa compétence propre ne doit pas être considérée comme étrangère à ses
préoccupations, simplement parce que des conséquences politiques pour-
raient en résulter, ou parce qu’un autre organe de l'Organisation des
Nations Unies l’examine dans le cadre de son propre domaine de com-
pétence. Avec la clarté qui lui était habituelle, M. Lachs a fait observer
dans l’affaire de Lockerbie que la Cour est

«la gardienne de la légalité pour la communauté internationale dans
son ensemble, tant à l’intérieur qu’en dehors du cadre de l’Organisa-
tion des Nations Unies. L’on peut donc légitimement supposer que
Vintention des fondateurs n’était pas d’encourager ces organes à exer-
cer leurs fonctions parallèlement comme avec des ceilléres, mais plutôt
d’avoir entre eux une interaction fructueuse.» (Questions d’interpré-
tation et d'application de la convention de Montréal de 1971 résultant
de l'incident aérien de Lockerbie (Jamahiriya arabe libyenne c. Etats-
Unis d'Amérique), mesures conservatoires, ordonnance du 14 avril
1992, C.LJ. Recueil 1992, p. 138, opinion individuelle.)

L'Australie allégue que d’autres organes de l'Organisation des Nations
Unies ont assumé la responsabilité de négocier un règlement de la question
du Timor oriental (contre-mémoire, par. 288 et suiv.), mais cela ne relève
pas la Cour de sa responsabilité propre dans le domaine qui est le sien.

De surcroît, comme je l’ai déjà indiqué, la présente affaire n’est pas de
celles qui appelleraient une enquête minutieuse sur toutes les nuances mili-
taires, diplomatiques et politiques de la situation du Timor oriental. Par
conséquent, la conclusion australienne selon laquelle l’objet du différend le
rend impropre à une décision judiciaire dans la présente instance (voir
contre-mémoire, par. 298-300) ne saurait être retenue.

Le principe de complémentarité des organes de lOrganisation des
Nations Unies, en vertu duquel chacun d’eux cherche à atteindre par ses
moyens propres les buts de l’Organisation dont ils font tous partie, oblige
chaque organe à poursuivre ces buts de la manière adaptée à sa propre
constitution et dans le cadre de son mandat légitime et approprié. Etant
régulièrement saisie d’un différend justiciable dans le cadre de ses com-
pétences, la Cour ne saurait renoncer à exercer ses fonctions judiciaires
simplement parce qu’un autre organe est également saisi de l’affaire dont
elle a à connaître.

CONCLUSION

A. Je partage la conclusion de la Cour selon laquelle il existe bel et bien
un différend justiciable entre les deux Parties.

B. Je suis d’accord avec la Cour lorsqu'elle réaffirme limportance du
principe de l’autodétermination.

134
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 221

C. Le demandeur a qualité pour introduire instance; de plus, il a, en
droit international, l’obligation de prendre les mesures nécessaires
pour préserver les droits du peuple du Timor oriental. Tout avantage
qui pourrait lui revenir du fait de la présente instance sera conservé
strictement pour le peuple du Timor oriental.

D. Toutes les exceptions fondées sur l’opportunité judiciaire doivent être
rejetées.

E. La présente requête peut être soutenue en l’absence d’un Etat tiers,
aux motifs suivants:

i)

vii)

Xi)

Le Timor oriental est un territoire non autonome reconnu
comme tel par l’Assemblée générale et le Conseil de sécurité,
statut que lui reconnaît le défendeur.

Du fait que le Timor oriental est un territoire non autonome,
son peuple est incontestablement titulaire du droit à l’auto-
détermination.

Le droit à l’autodétermination constitue une norme fondamen-
tale du droit international contemporain, obligatoire pour tous
les Etats.

Le droit à la souveraineté permanente sur les ressources natu-
relles est un élément fondamental du droit à l’autodétermina-
tion.

Selon des principes bien établis du droit international, les droits
à l’autodétermination et à la souveraineté permanente sur les
ressources naturelles sont opposables erga omnes, ce que recon-
naît le défendeur.

Un droit opposable erga omnes crée pour tous les Etats une
obligation correspondante, dont l’inexécution ou la violation
peut donner lieu à une demande en réparation à l’encontre de
PEtat auquel l’inexécution ou la violation serait imputable.
L'obligation ainsi créée pour tous les Etats comporte l’obliga-
tion de reconnaître et de respecter ces droits, c’est-à-dire, impli-
citement, de ne pas agir d’une manière susceptible, dans la pra-
tique, de nier ces droits ou d’en compromettre l'exercice.
L'obligation de reconnaître et de respecter ces droits est géné-
rale et globale, contraignante pour tous les Etats. Elle ne se
limite pas aux injonctions ou interdictions particulières ou spé-
cifiques de l’Organisation des Nations Unies.

Le défendeur a conclu avec un autre Etat un traité, portant sur
une ressource naturelle précieuse et non renouvelable du Timor
oriental, pour une période initiale de quarante ans avec renou-
vellement éventuel pour des périodes de vingt ans.

Dans le traité, le défendeur a expressément reconnu et accepté
Pincorporation du Timor oriental dans cet autre Etat comme
province dudit Etat.

A aucun moment cet autre Etat n’a été reconnu par l’Organisa-
tion des Nations Unies comme ayant la moindre autorité sur le

135
xii)

xiii)

XIV)

XV)

XVI)

XVII)

TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 222

Territoire non autonome du Timor oriental ou comme ayant
supplanté la puissance administrante dûment reconnue par
l'Assemblée générale et le Conseil de sécurité.

Le traité ainsi conclu pourrait entraîner l’épuisement partiel ou
même total de cette ressource précieuse et non renouvelable du
Timor oriental. .

Le traité ne préserve pas les droits du peuple du Timor oriental
et ne comporte aucune mesure pour le cas où ce peuple choisi-
rait de dénoncer le traité après avoir exercé son droit à l’auto-
détermination.

Ni le peuple de ce territoire ni la puissance administrante
dûment reconnue n’ont été consultés à propos dudit traité.

Le traité a été conclu par le défendeur et un autre Etat «à
lavantage mutuel de leurs peuples dans la mise en valeur des
ressources du secteur», sans prévoir pour le peuple du Timor
oriental le moindre avantage découlant de la ressource natu-
relle précieuse qui lui appartient.

Les agissements individuels du défendeur:

a) en concluant ledit traité;

b) en reconnaissant expressément l’incorporation du Timor
oriental dans un autre Etat;

c) en étant partie à un arrangement relatif aux ressources non
renouvelables du Timor oriental susceptible d’entraîner leur
épuisement partiel ou total;

d) en étant partie à un arrangement relatif aux ressources non
renouvelables du Timor oriental pour lequel n’ont été
consultés ni le peuple du Territoire ni ses représentants
dûment reconnus;

e) en étant partie à un arrangement qui passe sous silence les
droits du peuple du Timor oriental et ne vise que des droits
des peuples australien et indonésien;

jf) en prenant des mesures de mise en œuvre du traité,

suscitent de sérieux doutes quant à leur compatibilité avec

a) les droits du peuple du Timor oriental à l’autodétermina-
tion et à la souveraineté permanente sur ses ressources
naturelles ;

5) la reconnaissance expresse de ces droits par le défendeur;

c) les obligations du défendeur, correspondant aux droits du
Timor oriental, de reconnaître et respecter ces droits et de
ne pas agir de manière à les compromettre;

d) les obligations du défendeur en application des résolutions
pertinentes de l’Assemblée générale et du Conseil de sécurité.

Selon la jurisprudence bien établie de la Cour, le fait qu’un
arrêt puisse produire des effets à Pégard d’un tiers absent ne

136
TIMOR ORIENTAL (OP. DISS. WEERAMANTRY) 223

suffit pas en soi à priver la Cour de la compétence pour statuer
contre une partie effectivement présente à l'instance.

xviii) Il peut être statué sur la requête sur la base:

a) des obligations individuelles du défendeur en vertu du droit
international;

b) des agissements individuels de celui-ci;

c) du principe de la responsabilité individuelle de l'Etat pour
ses propres actes au regard du droit international,

sans qu’il n’y ait lieu d’examiner le comportement d’un Etat
tiers.

F. Vu que les conclusions qui précèdent se fondent sur les actes unilaté-
raux du défendeur et n’obligent nullement la Cour à examiner ou
juger le comportement d’un Etat tiers, il n’est pas pertinent en l’espèce
d’invoquer l'affaire de l’Or monétaire.

G. A supposer qu’il soit nécessaire d’examiner l’affaire de ’Or moné-
taire, les faits propres à celle-ci se distinguent nettement de ceux de
l’espèce. Par conséquent, cette décision est inapplicable.

+ * x

Je conclus donc que la Cour est compétente pour statuer sur la requéte
dont elle est saisie, que l’exception fondée sur l’absence d’un Etat tiers
aurait dû être rejetée et que l’instance aurait dû se poursuivre de manière
à ce qu'il puisse être statué. Du fait qu’elles étaient inextricablement liées
à la question préliminaire de la compétence, toutes les pièces dont la
Cour avait besoin pour statuer étaient devant elle.

(Signé) Christopher Gregory WEERAMANTRY.

137
